                Case 19-11743-KG             Doc 196        Filed 09/06/19        Page 1 of 61



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

_________________________________________
                                           )
In re:                                     )                          Chapter 11
                                           )
Perkins & Marie Callender’s LLC, et al., 1 )                          Case No. 19-11743 (KG)
                                           )
                                           )                          (Jointly Administered)
             Debtors.                      )
_________________________________________ )



                        SCHEDULES OF ASSETS AND LIABILITIES FOR
                     MARIE CALLENDER PIE SHOPS, LLC (CASE NO. 19-11748)




1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Perkins &
Marie Callender’s, LLC (2435); Perkins & Marie Callender’s Holding, LLC (3381); Marie Callender Pie Shops,
LLC (1620); MC Wholesalers, LLC (2420); PMCI Promotions LLC (7308); MCID, Inc. (2015); Wilshire Beverage,
Inc. (5887); FIV, LLC (9288); P&MC’s Real Estate Holding LLC (8553); and P&MC’s Holding Corp (2225). The
mailing address for the Debtors is 6075 Poplar Avenue, Suite 800, Memphis, Tennessee 38119-4709.
                   Case 19-11743-KG          Doc 196        Filed 09/06/19        Page 2 of 61



                  IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE
_________________________________________
                                            )
In re:                                      )  Chapter 11
                                            )
Perkins & Marie Callender’s, LLC, et al., 1 )  Case No. 19-11743 (KG)
                                            )
                                            )  (Jointly Administered)
             Debtors.                       )
_________________________________________ )

          GLOBAL NOTES REGARDING THE DEBTORS’ SCHEDULES OF
       ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        Perkins & Marie Callender’s, LLC (“P&MC”) and its above-captioned affiliated debtor
entities (collectively, with P&MC, the “Debtors”), with the assistance of their professionals,
submits their respective Schedules of Assets and Liabilities (the “Schedules”) and Statements of
Financial Affairs (the “Statements”) with the United States Bankruptcy Court for the District of
Delaware (the “Court”), pursuant to section 521 of title 11 of the United States Code (the
“Bankruptcy Code”), rule 1007 of the Federal Rules of Bankruptcy Procedure, and rules 1007-1
and 1007-2 of the Local Rules of Bankruptcy Practice and Procedure of the United States
Bankruptcy Court for the District of Delaware.

        On August 5, 2019 (the “Petition Date”), each of the Debtors filed a voluntary petition
for relief under chapter 11 of the Bankruptcy Code. The Debtors are authorized to operate their
businesses and manage their properties as debtors in possession pursuant to sections 1107(a) and
1108 of the Bankruptcy Code.

        The Schedules and Statements are unaudited and were prepared by the Debtors with
support from the Debtors’ professionals. The Debtors have made reasonable efforts to ensure
that the Schedules and Statements are accurate and complete based on information known to
them at the time of preparation after reasonable inquiries; however, inadvertent errors or
omissions may exist and/or the subsequent receipt of information may result in material changes
in financial and other data contained in the Schedules and Statements. Accordingly, the Debtors
reserve their rights to amend and/or supplement the Schedules and Statements from time to time
as may be necessary or appropriate and they will do so as information becomes available.

       These Global Notes Regarding the Debtors’ Schedules of Assets and Liabilities and
Statements of Financial Affairs (the “Global Notes”) pertain to, are incorporated by reference in,
and comprise an integral part of all of the Debtors’ Schedules and Statements. The Global Notes

1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Perkins &
Marie Callender’s, LLC (2435); Perkins & Marie Callender’s Holding, LLC (3381); Marie Callender Pie Shops,
LLC (1620); MC Wholesalers, LLC (2420); PMCI Promotions LLC (7308); MCID, Inc. (2015); Wilshire Beverage,
Inc. (5887); FIV, LLC (9288); P&MC’s Real Estate Holding LLC (8553); and P&MC’s Holding Corp. (2225). The
mailing address for the Debtors is 6075 Poplar Avenue, Suite 800, Memphis, Tennessee 38119-4709.


RLF1 21933609v.2
RLF1 21933609v.2
                   Case 19-11743-KG     Doc 196       Filed 09/06/19   Page 3 of 61



should be referred to, considered, and reviewed in connection with any review of the Schedules
and Statements.

                           Global Notes and Overview of Methodology

1.       Reservation of Rights. The Debtors reserve all rights to amend or supplement the
         Schedules and Statements from time to time, in all respects, as may be necessary or
         appropriate, including, without limitation, to change the amount or classification of any
         claim, or to otherwise subsequently designate any claim as “disputed,” “contingent,” or
         “unliquidated.” Furthermore, nothing contained in the Schedules, Statements, or Global
         Notes shall constitute a waiver of any of the Debtors’ rights or an admission with respect
         to these chapter 11 cases, including, without limitation, any issues involving substantive
         consolidation, equitable subordination, defenses, characterization or re-characterization
         of contracts and leases, assumption or rejection of contracts and leases under section 365
         of the Bankruptcy Code, causes of action arising under chapter 5 of the Bankruptcy Code,
         or any other relevant applicable laws to recover assets or avoid transfers.

2.       Basis of Presentation. The Schedules and Statements do not purport to represent
         financial statements prepared in accordance with Generally Accepted Accounting
         Principles in the United States (“GAAP”), nor are they intended to be fully reconciled
         with the financial statements of the Debtors.

         The Schedules and Statements have been signed by Marcus Hewitt, the Senior Vice
         President of Finance of the Debtors. Mr. Hewitt is an authorized signatory for each of the
         Debtors. In reviewing and signing the Schedules and Statements, Mr. Hewitt has relied
         upon the efforts, statements, and representations of various personnel employed by the
         Debtors and their professionals. Mr. Hewitt has not (and could not have) personally
         verified the accuracy of each statement and representation contained in the Schedules and
         Statements, including statements and representations concerning amounts owed to
         creditors, classification of such amounts, and creditor addresses.

3.       Reporting Date. Unless otherwise noted in specific responses, the Schedules and
         Statements reflect the Debtors’ books and records as of the Petition Date or the latest
         available record date before then.

4.       Current Values. Unless otherwise indicated, the Debtors’ Schedules and Statements
         reflect net book values as of the Petition Date. Book values of assets prepared in
         accordance with GAAP generally do not reflect the current performance of the assets and
         may differ materially from the actual value and/or performance of the underlying assets.

         The amounts represented in the Schedules and Statements are totals of all known
         amounts. When necessary, the Debtors have indicated that the value of certain assets is
         “Unknown.” To the extent that any assets have been identified as having an “Unknown”
         value, the actual total may be different from the total listed in the Schedules and
         Statements.

5.       Accuracy. The financial information disclosed herein was not prepared in accordance
         with GAAP, federal or state securities laws or other applicable nonbankruptcy law or in

                                                  2
RLF1 21933609v.2
                   Case 19-11743-KG     Doc 196       Filed 09/06/19    Page 4 of 61



         lieu of complying with any periodic reporting requirements thereunder. Persons and
         entities trading in or otherwise purchasing, selling, or transferring the claims against the
         Debtors should evaluate this financial information in light of the purposes for which it
         was prepared.

6.       Recharacterization. Notwithstanding the Debtors’ reasonable efforts to properly
         characterize, classify, categorize or designate certain claims, assets, executory contracts,
         unexpired leases and other items reported in the Schedules and Statements, the Debtors
         may nevertheless have improperly characterized, classified, categorized, designated or
         omitted certain items. Accordingly, the Debtors reserve all of their rights to
         recharacterize, reclassify, recategorize, redesignate, add or delete items reported in the
         Schedules and Statements at a later time as is necessary and appropriate, as additional
         information becomes available.

7.       Excluded Assets and Liabilities. The Debtors have excluded certain categories of assets
         and liabilities from the Schedules and Statements, including, without limitation, accrued
         salaries and employee benefit accruals. The Debtors also have excluded rejection
         damage claims of counterparties to executory contracts and unexpired leases that may be
         rejected after the Petition Date, to the extent such damage claims may exist. In addition,
         certain immaterial assets and liabilities may have been excluded.

8.       Insiders. For purposes of the Schedules and Statements, the Debtors defined “insiders” in
         accordance with section 101(31) of the Bankruptcy Code as: (a) directors; (b) officers;
         (c) persons in control of the Debtors; (d) relatives of the Debtors’ directors, officers, or
         persons in control of the Debtors; and (e) debtor/non-debtor affiliates of the foregoing.
         Persons listed as “insiders” have been included for informational purposes only and
         including them in the Schedules and Statements shall not constitute an admission that
         those persons are insiders for purposes of section 101(31) of the Bankruptcy Code.
         Moreover, the Debtors do not take any position with respect to: (i) any insider’s influence
         over the control of the Debtors; (ii) the management responsibilities or functions of any
         such insider; (iii) the decision making or corporate authority of any such insider; or (iv)
         whether the Debtors or any such insider could successfully argue that he or she is not an
         “insider” under applicable law or with respect to any theories of liability or for any other
         purpose.

9.       Intellectual Property Rights. Exclusion of certain intellectual property shall not be
         construed as an admission that such intellectual property rights have been abandoned,
         terminated, assigned, expired by their terms, or otherwise transferred pursuant to a sale,
         acquisition, or other transaction.

10.      Entity Classification Issues. The Debtors have endeavored in good faith to identify the
         assets owned by each Debtor and the liabilities owed by each Debtor. While the
         Schedules reflect the results of this effort, several factors may impact the ability of the
         Debtors to precisely assign assets and liabilities to particular Debtor entities, including,
         but not limited to: (a) certain assets may be primarily used by a Debtor other than the
         entity which holds title to such assets according to the Debtors’ books and records; (b)
         the Debtor entity that owns or holds title to certain assets may not be ascertainable given

                                                  3
RLF1 21933609v.2
                   Case 19-11743-KG      Doc 196       Filed 09/06/19    Page 5 of 61



         the consolidated manner in which the Debtors have operated their businesses; and (c)
         certain liabilities may have been nominally incurred by one Debtor, yet such liabilities
         may have actually been incurred by, or the invoices related to such liabilities may have
         been issued to or in the name of, another Debtor.

11.      Executory Contracts and Unexpired Leases. The Debtors reserve all of their rights
         with respect to the named parties of any and all executory contracts, including the right to
         amend and/or supplement Schedule G.

12.      Classifications. Listing (i) a claim on (a) Schedule D as “secured,” (b) Schedule E/F as
         “priority,” or (c) Schedule E/F as “unsecured” or (ii) a contract or lease on Schedule G as
         “executory” or “unexpired,” does not constitute a waiver of the Debtors’ rights to re-
         characterize or reclassify such claims or contracts or to setoff such claims, as
         appropriate.

13.      Claims Description. Schedules D and E/F permit the Debtors to designate a creditor’s
         claim as “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a
         creditor’s claim on the Debtors Schedules and Statements as “disputed,” “contingent,” or
         “unliquidated” does not constitute a waiver by the Debtors of their rights to later amend
         the Schedules to designate such claim as “disputed,” “contingent,” or “unliquidated.” The
         Debtors reserve all of their rights to amend the Schedules to dispute, or assert offsets or
         defenses to, any creditor’s claim reflected on their Schedules on any grounds, including,
         without limitation, as to the amount, liability, validity, priority or classification of such
         claim.

14.      Causes of Action. The Debtors may not have listed each and every cause of action or
         potential cause of action against third parties as assets in the Schedules and Statements,
         including, without limitation, causes of actions arising under chapter 5 of the Bankruptcy
         Code and any other relevant non-bankruptcy laws to recover assets or avoid transfers.
         The Debtors reserve all of their rights with respect to any cause of action (including
         avoidance actions), controversy, right of setoff, cross claim, counterclaim, or recoupment
         and any claim on contracts or for breaches of duties imposed by law or in equity,
         demand, right, action, lien, indemnity, guaranty, suit, obligation, liability, damage,
         judgment, account, defense, power, privilege, license, and franchise of any kind or
         character whatsoever, known, unknown, fixed or contingent, matured or unmatured,
         suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
         unsecured, assertable directly or derivatively, whether arising before, on, or after the
         Petition Date, in contract or in tort, in law or in equity, or pursuant to any other theory of
         law it may have, and neither these Global Notes nor the Schedules and Statements shall
         be deemed a waiver of any such claims or causes of action or in any way prejudice or
         impair the assertion of such claims or causes of action.

15.      Intercompany Debts and Transfers. Certain intercompany debts are set forth on
         Schedule D or Schedule E/F, as applicable. Certain intercompany transfers, including
         intercompany claims between the Debtors and non-debtor affiliates are set forth on
         Statement Question 4. The Debtors continue to review the accounting treatment for



                                                   4
RLF1 21933609v.2
                   Case 19-11743-KG      Doc 196       Filed 09/06/19   Page 6 of 61



         intercompany receivables and reserve all rights with respect to the treatment or
         characterization of such items.

16.      Summary of Significant Reporting Policies.             The following is a summary of
         significant reporting policies:

            Undetermined Amounts. The description of an amount as “unknown” or
             “undetermined” is not intended to reflect upon the validity or materiality of such
             amount.

            Estimates. To timely close the books and records of the Debtors and to prepare such
             information on a legal entity basis, the Debtors were required to make certain
             estimates and assumptions that affect the reported amounts of assets and liabilities
             and reported revenue and expenses. The Debtors reserve all rights to amend the
             reported amounts of assets, liabilities, revenue and expenses to reflect changes in
             those estimates and assumptions.

            Totals. All totals that are included in the Schedules and Statements represent totals of
             all known amounts. When necessary, the Debtors have indicated that the value of
             certain assets and liabilities is “Unknown.” To the extent that any assets or liabilities
             have an “Unknown” value, the actual total may be different from the total listed in the
             Schedules and Statements.

            Paid Claims. To the extent the Debtors pay any of the claims listed in the Schedules
             and Statements pursuant to any orders entered by the Court, the Debtors reserve all of
             their rights to amend or supplement the Schedules and Statements or take other action
             as is necessary or appropriate to avoid over-payment of or duplicate payments for any
             such liabilities.

            Other Paid Claims. If the Debtors have reached any postpetition settlement with a
             vendor or other creditor, the terms of such settlement will prevail, supersede amounts
             listed in the Schedules and Statements, and shall be enforceable by all parties.

            Liens. Property and equipment listed in the Schedules and Statements are presented
             without consideration of any liens that may attach (or have attached) to such property
             and equipment.

17.      Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.




                                                   5
RLF1 21933609v.2
                   Case 19-11743-KG     Doc 196       Filed 09/06/19   Page 7 of 61



          Specific Disclosures with Respect to the Debtors’ Schedules and Statements

1.       Schedule A/B – Assets – Real and Personal Property. In the ordinary course of
         business, the operating results for all of the Debtors, including without limitation,
         revenue, expenses, assets and liabilities and the like, were rolled into the financial
         reporting for Debtors Perkins & Marie Callenders, LLC, Marie Callender Pie Shops, LLC
         and PMCI Promotions, LLC, and not separately accounted for, as Perkins & Marie
         Callenders, LLC, Marie Callender Pie Shops, LLC and PMCI Promotions, LLC, were the
         only Debtors with significant operations. The Debtors have determined that in order to
         separately report any operating results for the other Debtor entities, they would be
         required to make significant material estimates and assumptions that would necessarily
         affect the reported amounts of revenue, expenses, assets and liabilities and the like, if
         any, for such entities, and that such information is therefore generally more accurately
         reported in the manner accounted for in the ordinary course of the Debtor’s businesses.
         Accordingly, although in certain instances herein the Debtors have been able to
         separately report for other Debtors, including Perkins & Marie Callender’s Holding,
         LLC, MC Wholesalers, LLC, Wilshire Beverage, Inc., FIV, LLC, P&MC’s Real Estate
         Holding, LLC and P&MC’s Holding Corp, the assets and liabilities have only been
         provided for Perkins & Marie Callenders, LLC, Marie Callender Pie Shops, LLC and
         PMCI Promotions, LLC.

         The accounts receivable information listed in Part 3 of Schedule A/B includes both billed
         and unbilled receivables from the Debtors’ customers, and is net of allowance for
         doubtful accounts.

         The Debtors’ do not classify fixed assets in the same manner requested in Parts 7, 8 and 9
         of Schedule A/B. While the amounts reported in the Schedules include the assets, it
         would be unduly burdensome for the Debtors’ to reclassify assets according to these
         Schedules.

         Schedule A/B, Part 5: #25 requests the amount listed in inventory that have been
         purchased within 20 days before the bankruptcy was filed. The Debtors’ inventory
         consists primarily of perishable items, and the Debtors do not track which purchases have
         been consumed or remain in inventory.

2.       Schedule D – Creditors Holding Secured Claims. The Debtors reserve all of their
         rights to amend or supplement such Schedule as necessary.

3.       Schedule E/F – Creditors Who Have Unsecured Claims. While reasonable efforts
         have been made to ensure the accuracy of Schedule E/F, inadvertent errors or omissions
         may have occurred. Accordingly, the Debtors reserve all of their rights to amend or
         supplement such Schedule as necessary.

         The Debtors have not listed on Schedule E/F any priority or non-priority unsecured
         employee wage or benefit claims for which the Debtors have been granted authority (but
         not direction) to pay pursuant to a First Day Order. The Debtors have paid approximately



                                                  6
RLF1 21933609v.2
                   Case 19-11743-KG     Doc 196       Filed 09/06/19   Page 8 of 61



         $4 million on account of such employee wage or benefit claims pursuant to a First Day
         Order.

         Schedule F does not include entries related to workers’ compensation claims, the
         disclosure of which may be a violation of HIPAA laws. These creditors have been
         included in the creditor matrix and will receive proofs of claim forms to be filed if they
         believe they have a claim against a Debtor.

         The claims listed in Schedule E/F allegedly arose or were allegedly incurred on various
         dates. In certain instances, ascertaining the date on which a claim arose is an open
         question of fact. Determining the date upon which each claim in Schedule E/F was
         incurred or arose would be unduly burdensome and cost prohibitive and, therefore, the
         Debtors do not list a date for each claim listed on Schedule E/F.

         While the Debtors maintain general accruals to account for liabilities in accordance with
         GAAP, these amounts are estimates and not tracked on a vendor by vendor basis, and as
         such have not been included on Schedule E/F.

         Schedule E/F does not include potential rejection damage claims, if any, of the
         counterparties to executory contracts and unexpired leases that may be rejected.

4.       Schedule G – Executory Contracts and Unexpired Leases. While reasonable efforts
         have been made to ensure the accuracy of Schedule G, inadvertent errors or omissions
         may have occurred. The Debtors hereby reserve all of their rights to (i) dispute the
         validity, status or enforceability of any contracts, agreements or leases set forth in
         Schedule G and (ii) amend or supplement such Schedule as necessary. Furthermore, the
         Debtors reserve all of their rights, claims and causes of action with respect to the
         contracts and agreements listed on these Schedules, including the right to dispute or
         challenge the characterization or the structure of any transaction, document or instrument.
         The presence or absence of a contract or agreement on Schedule G does not constitute an
         admission that such contract or agreement is or is not an executory contract or unexpired
         lease.

         On August 6, 2019, the Debtors filed the First Omnibus Motion of the Debtors for an
         Order (I) Authorizing Rejection of Certain Unexpired Leases of Nonresidential Real
         Property Nunc Pro Tunc to the Petition Date, (II) Authorizing Abandonment of Certain
         Property in Connection Therewith and (III) Granting Related Relief [Docket No. 40], and
         on August 7, 2019, the Debtors filed the Second Omnibus Motion of Debtors for an
         Order (I) Authorizing Rejection of Certain Unexpired Leases of Nonresidential Real
         Property Nunc Pro Tunc to the Rejection Date, (II) Authorizing Abandonment of Certain
         Property in Connection Therewith and (III) Granting Related Relief Docket No. 78]
         (collectively, the “Lease Rejection Motions”), seeking authority from this Court to
         reject approximately thirty (30) unexpired non-residential real property leases related to
         closed store locations, nunc pro tunc to the Petition Date (collectively, the “Rejected
         Leases”). The Debtors believe that each of the Rejected Leases is set forth on Schedule
         G. In the event the Court approves the Lease Rejection Motion, each of the Rejected
         Leases will be deemed rejected as of the Petition Date (absent a separate agreement


                                                  7
RLF1 21933609v.2
                   Case 19-11743-KG     Doc 196       Filed 09/06/19    Page 9 of 61



         between the Debtors and the applicable counterparty to the Rejected Lease to the
         contrary).

         In addition, the Debtors are a party to numerous agreements related to the settlement of
         certain alleged claims and/or causes of action against the Debtors that are not included on
         Schedule G. Certain of these agreements require the Debtors to maintain the
         confidentiality of, among other things, such agreements, their terms, and the parties
         thereto. Further, at this time, the Debtors believe that many of these agreements no
         longer have material executory obligations remaining thereunder and, as such, may not
         constitute executory contracts; however, the Debtors reserve all of their rights to alter or
         amend Schedule G to the extent that additional information regarding such agreements
         becomes available.

         Omission of a contract or agreement from Schedule G does not constitute an admission
         that such omitted contract or agreement is not an executory contract or unexpired lease.
         The Debtors’ rights under the Bankruptcy Code with respect to any such omitted
         contracts or agreements are not impaired by the omission.

5.       Schedule H – Codebtors. The Debtors may not have identified certain guarantees that
         are embedded in the Debtors’ executory contracts, unexpired leases, secured financings,
         debt instruments and other such agreements. No claim set forth on the Schedules and
         Statements of the Debtors is intended to acknowledge claims of creditors that are
         otherwise satisfied or discharged by a non-debtor. The Debtors reserve all of their rights
         to amend or supplement such Schedule as necessary.

6.       Statement 4 and 30. As set forth in more detail in the Motion of Debtors for Interim and
         Final Orders (I) Authorizing Continued Use of the Debtors’ Existing Cash Management
         System and Bank Accounts; (II) Authorizing Continued Performance of Intercompany
         Transactions; (III) Waiving Certain United States Trustee Requirements; and (V)
         Granting Related Relief [Docket No. 8] (the “Cash Management Motion”), the Debtors’
         cash management system is centralized. As a result, during the year preceding the
         Petition Date, certain payments may have been paid to insiders of each of the Debtors by
         one or more of the other Debtors, and some of these payments may have been for the
         benefit of another Debtor. These payments are listed on Statement 4 and 30 for the
         Debtor making the payment, even if the payment was made to or for the benefit of an
         insider of another Debtor. To ascertain information relating to all payments that were
         made to insiders, Statement 4 and 30 for all of the Debtors should be consulted.

7.       Statement 6. To the extent the Debtors have incurred or effectuated any ordinary course
         setoffs with customers and vendors prior to the Petition Date, or are subject to the
         occurrence of or maintain the right to effectuate ordinary course setoffs on account of
         activities occurring prior to the Petition Date, such setoffs are excluded from the Debtors’
         Schedules and Statements. The Debtors reserve all of their rights with respect to any
         such setoffs.




                                                  8
RLF1 21933609v.2
                   Case 19-11743-KG    Doc 196        Filed 09/06/19   Page 10 of 61



8.       Statement 7. The Debtors reserve all of their rights and defenses with respect to any and
         all listed lawsuits and administrative proceedings. The listing of any such suits and
         proceedings shall not constitute an admission by the Debtors of any liabilities or that the
         actions or proceedings were correctly filed against the Debtors or any affiliates of the
         Debtors. The Debtors also reserve their rights to assert that neither the Debtors nor any
         affiliates of the Debtors are an appropriate party to such actions or proceedings. The
         Debtors have not included on Statement 7 parties that may have asserted informal
         workers’ compensation claims or similar claims that were resolved or otherwise
         addressed without formal litigation or an administrative hearing or similar proceeding
         having been commenced. Additionally, to the extent that events occurred prior to the
         Petition Date, but any lawsuit or administrative proceeding related thereto was filed after
         the Petition Date, such suits or proceedings may not be listed Statement 7.

9.       Statement 9. The Debtors have provided a summary of the number and value of
         charitable gifts made during the reporting period and while reasonable best efforts have
         been made to ensure that the list of gifts provided in response to Statement 9 is accurate,
         certain gifts may have inadvertently been omitted from the response to Statement 9.

10.      Statement 11. Debtor P&MC made payments on behalf of all of the Debtors to various
         professionals for restructuring services. The payments listed in Statement 11 are
         generally only for restructuring related services. The Debtors may have made other
         payments to the listed professionals for non-bankruptcy related services, but these
         payments are not listed in Statement 11.

11.      Statement 14. Previous addresses of franchise locations where a Debtor is the guarantor
         are not listed in Statement 14.

12.      Statement 26(d). The Debtors do not maintain records of the parties which requested or
         obtained copies of any financial statements. Financial statements may be provided to our
         lender group banks, vendors, landlords, franchisees and customers within the ordinary
         course of business.




                                                  9
RLF1 21933609v.2
                                               Case 19-11743-KG                                     Doc 196                   Filed 09/06/19                          Page 11 of 61


Fill in this information to identify the case:

Debtor Name: In re : Marie Callender Pie Shops, LLC

United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                                                             Check if this is an
Case number (if known): 19-11748 (KG)                                                                                                                                                        amended filing


Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                             12/15


Part 1:        Summary of Assets

1. Schedule A/B: Assets±Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                        $           1,613,752.14
     1a. Copy line 88 from Schedule A/B ...........................................................................................................................


     1b. Total personal property:
                                                                                                                                                                                        $         32,149,872.93
     1b. Copy line 91A from Schedule A/B ..........................................................................................................................


     1c. Total of all property:
                                                                                                                                                                                        $         33,763,625.07
     1c. Copy line 92 from Schedule A/B .............................................................................................................................



Part 2:       Summary of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                        $         115,098,938.11
     Copy the total dollar amount listed in Column A, Amount of claim,from line 3 of Schedule D .....................................

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                        $            301,601.12
     3a. Copy the total claims from Part 1 from line 5a of Schedule E/F ............................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                                                                        +$         3,468,175.57
     3b. Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F .................................................


4. Total liabilities
                                                                                                                                                                                        $        118,868,714.80
     Lines 2 + 3a + 3b ..............................................................................................................................................................




Official Form 206Sum                                             Summary of Assets and Liabilities for Non-Individuals                                                                              Page 1 of 1
                                    Case 19-11743-KG                    Doc 196       Filed 09/06/19               Page 12 of 61


Fill in this information to identify the case:

Debtor Name: In re : Marie Callender Pie Shops, LLC

United States Bankruptcy Court for the: District of Delaware
                                                                                                                                    Check if this is an
Case number (if known): 19-11748 (KG)                                                                                               amended filing


Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                              12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor¶s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.



For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor¶s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.




Part 1:       Cash and cash equivalents

   1. Does the debtor have any cash or cash equivalents?

          No. Go to Part 2.
      5   Yes. Fill in the information below.

      All cash or cash equivalents owned or controlled by the debtor                                                       Current value of debtor¶s interest


   2. Cash on hand

              2.1 Cash on Hand                                                                                            $                       17,650.00


   3. Checking, savings, money market, or financial brokerage accounts (Identify all)
      Name of institution (bank or brokerage firm)             Type of account   Last 4 digits of account number

              3.1 See Schedule A/B 3 Attachment                                                                           $                    1,584,828.86


   4. Other cash equivalents (Identify all)

             4.1 None                                                                                                      $


  5. Total of Part 1
                                                                                                                           $                  1,602,478.86
     Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.




Official Form 206 A/B                            Schedule A/B: Assets - Real and Personal Property                                            Page 1 of 12
                                  Case 19-11743-KG                Doc 196        Filed 09/06/19          Page 13 of 61
  Debtor:    Marie Callender Pie Shops, LLC                                                         Case number (if known):       19-11748
              Name


Part 2:     Deposits and prepayments
  6. Does the debtor have any deposits or prepayments?
          No. Go to Part 3.
    5 Yes. Fill in the information below.

                                                                                                                          Current value of debtor¶s interest

 7. Deposits, including security deposits and utility deposits

    Description, including name of holder of deposit
             7.1 See Schedule A/B 7 Attachment                                                                            $                      107,404.98


  8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
    Description, including name of holder of prepayment
             8.1 See Schedule A/B 8 Attachment                                                                            $                      107,320.85


9. Total of Part 2.
    Add lines 7 through 8. Copy the total to line 81.                                                                         $                  214,725.83




Official Form 206 A/B                           Schedule A/B: Assets - Real and Personal Property                                            Page 2 of 12
                                    Case 19-11743-KG                   Doc 196             Filed 09/06/19             Page 14 of 61
   Debtor:    Marie Callender Pie Shops, LLC                                                                     Case number (if known):      19-11748
               Name

Part 3:      Accounts receivable

10. Does the debtor have any accounts receivable?

           No. Go to Part 4.
     5 Yes. Fill in the information below.
                                                                                                                                                Current value of debtor¶s
                                                                                                                                                interest

11. Accounts receivable
                                    Description          face amount                       doubtful or uncollectible accounts
    11a.     90 days old or less:   Commissary AR        $                484,295.13       -$                        (776.66)      =..... Î     $                483,518.47

                                    Credit Card
    11a.     90 days old or less:   Receivables          $                453,358.68       -$                            0.00      =..... Î     $                453,358.68

    11a.     90 days old or less:   Franchise AR         $                446,661.91       -$                    (16,721.00)       =..... Î     $                429,940.91

    11a.     90 days old or less:   Other Receivables    $                    (4,868.32)   -$                            0.00      =..... Î     $                 (4,868.32)



    11b.     Over 90 days old:      Commissary AR        $                    20,327.04    -$                      12,504.21       =..... Î     $                   7,822.83

    11b.     Over 90 days old:      Franchise AR         $                    24,460.20    -$                      21,391.00       =..... Î     $                   3,069.20


12. Total of Part 3.
     Current value on lines 11a + 11b = line 12. Copy the total to line 82.                                                                     $              1,372,841.77




Official Form 206 A/B                             Schedule A/B: Assets - Real and Personal Property                                                         Page 3 of 12
                                   Case 19-11743-KG               Doc 196          Filed 09/06/19        Page 15 of 61
  Debtor:    Marie Callender Pie Shops, LLC                                                         Case number (if known):           19-11748
              Name


Part 4:       Investments

13. Does the debtor own any investments?

    5 No. Go to Part 5.
          Yes. Fill in the information below.
                                                                                              Valuation method used
                                                                                                                    Current value of debtor¶s interest
                                                                                              for current value

14. Mutual funds or publicly traded stocks not included in Part 1

    Name of fund or stock:

                                                                                                                              $



15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
    including any interest in an LLC, partnership, or joint venture
    Name of entity:                                                    % of ownership:

                                                                                                                              $



16. Government bonds, corporate bonds, and other negotiable and non-negotiable
    instruments not included in Part 1
    Describe:

                                                                                                                                  $


17. Total of Part 4.
    Add lines 14 through 16. Copy the total to line 83.                                                                       $                           0.00




Official Form 206 A/B                           Schedule A/B: Assets - Real and Personal Property                                                Page 4 of 12
                                   Case 19-11743-KG                    Doc 196       Filed 09/06/19             Page 16 of 61
  Debtor:     Marie Callender Pie Shops, LLC                                                               Case number (if known):   19-11748
                 Name


Part 5:       Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?
            No. Go to Part 6.
     5 Yes. Fill in the information below.

                                                                              Net book value of debtor's
                                                         Date of the last                                      Valuation method used          Current value of debtor¶s
     General description                                                      interest
                                                         physical inventory                                    for current value              interest
                                                                              (Where available)

19. Raw materials
                 19.1 Corona Raw Materials               12/12/2018           $               741,688.47       Book Value                     $                741,688.47


20. Work in progress
                 20.1 Corona Work in progress                                 $                10,350.78       Book Value                     $                10,350.78


21. Finished goods, including goods held for resale
                 21.1 Corona Finished Goods               12/12/2018          $            1,319,714.64       Book Value                      $              1,319,714.64


22. Other inventory or supplies
                 22.1 See Schedule A/B 22 Attachment                           $             807,672.81        Book Value                     $               807,672.81


 23. Total of Part 5.
     Add lines 19 through 22. Copy the total to line 84.                                                                                  $                 2,879,426.70


24. Is any of the property listed in Part 5 perishable?
            No
     5 Yes


25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
     5      Yes.               Inventory
                   Description Purchases        Book value $           675,614.37    Valuation method Book Value             Current value $                  675,614.37


 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     5 No
            Yes




Official Form 206 A/B                            Schedule A/B: Assets - Real and Personal Property                                                    Page 5 of 12
                                   Case 19-11743-KG                   Doc 196          Filed 09/06/19            Page 17 of 61
   Debtor:   Marie Callender Pie Shops, LLC                                                                 Case number (if known):       19-11748
               Name


Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
 27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
     5 No. Go to Part 7.
          Yes. Fill in the information below.

                                                                            Net book value of debtor's     Valuation method
     General description                                                    interest                       used for current           Current value of debtor¶s interest
                                                                            (Where available)              value
 28. Crops²either planted or harvested
                                                                            $                                                         $


 29. Farm animals Examples: Livestock, poultry, farm-raised fish
                                                                            $                                                         $


 30. Farm machinery and equipment (Other than titled motor vehicles)
                                                                            $                                                         $


 31. Farm and fishing supplies, chemicals, and feed
                                                                            $                                                         $


 32. Other farming and fishing-related property not already listed in Part 6
                                                                            $                                                         $

 33. Total of Part 6.
     Add lines 28 through 32. Copy the total to line 85.                                                                              $                               0.00


 34. Is the debtor a member of an agricultural cooperative?
          No
          Yes. Is any of the debtor’s property stored at the cooperative?
                No
                Yes

35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
          No
          Yes. Description                      Book value $                            Valuation method                       Current value $




 36. Is a depreciation schedule available for any of the property listed in Part 6?
          No
          Yes

 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
          No
          Yes




Official Form 206 A/B                             Schedule A/B: Assets - Real and Personal Property                                                    Page 6 of 12
                                Case 19-11743-KG                   Doc 196           Filed 09/06/19            Page 18 of 61
  Debtor:   Marie Callender Pie Shops, LLC                                                                Case number (if known):   19-11748
            Name


 Part 7:    Office furniture, fixtures, and equipment; and collectibles
 38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
       No. Go to Part 8.
     5Yes. Fill in the information below.

                                                                     Net book value of debtor's
                                                                                                      Valuation method used for          Current value of debtor¶s
     General description                                             interest
                                                                                                      current value                      interest
                                                                     (Where available)
 39. Office furniture

             39.1 None                                               $                                                                   $


 40. Office fixtures

             40.1 None                                               $                                                                   $


 41. Office equipment, including all computer equipment and
     communication systems equipment and software

             41.1 Equipment                                          $                    13,004.84                                      $                13,004.84


 42. Collectibles Examples: Antiques and figurines; paintings,prints, or other artwork;
     books, pictures, or other art objects; china and crystal; stamp, coin, or baseball
     card collections; other collections, memorabilia, or collectibles

             42.1 None                                               $                                                                   $


 43. Total of Part 7.
     Add lines 39 through 42. Copy the total to line 86.                                                                                 $                13,004.84


 44. Is a depreciation schedule available for any of the property listed in Part 7?
       No
     5Yes

 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     5No
       Yes




Official Form 206 A/B                        Schedule A/B: Assets - Real and Personal Property                                                    Page 7 of 12
                                   Case 19-11743-KG                 Doc 196           Filed 09/06/19          Page 19 of 61
  Debtor:    Marie Callender Pie Shops, LLC                                                              Case number (if known):           19-11748
              Name


Part 8:       Machinery, equipment, and vehicles
 46. Does the debtor own or lease any machinery, equipment, or vehicles?
            No. Go to Part 9.
      5 Yes. Fill in the information below.

     General description                                                Net book value of debtor's
                                                                        interest                     Valuation method used
                                                                                                                           Current value of debtor¶s interest
     Include year, make, model, and identification numbers (i.e.,                                    for current value
     VIN, HIN, or N-number)                                             (Where available)

 47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
                 47.1 None                                              $                                                              $



 48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
     floating homes, personal watercraft, and fishing vessels
                 48.1 None                                          $                                                              $


  49. Aircraft and accessories
                 49.1 None                                          $                                                              $


 50. Other machinery, fixtures, and equipment (excluding farm machinery and equipment)
                 50.1 Equipment                                     $                  526,602.41                                  $                      526,602.41

                 50.2 Construction in Process/Clearing              $                   33,183.20                                  $                       33,183.20



 51. Total of Part 8.
      Add lines 47 through 50. Copy the total to line 87.                                                                      $                         559,785.61


 52. Is a depreciation schedule available for any of the property listed in Part 8?
            No
      5 Yes
 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
      5 No
            Yes




Official Form 206 A/B                          Schedule A/B: Assets - Real and Personal Property                                                      Page 8 of 12
                                   Case 19-11743-KG                    Doc 196           Filed 09/06/19              Page 20 of 61
   Debtor:    Marie Callender Pie Shops, LLC                                                                   Case number (if known):   19-11748
               Name

Part 9:      Real property
 54.    Does the debtor own or lease any real property?
          No. Go to Part 10.
        5Yes. Fill in the information below.

55.     Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

        Description and location of property
                                                                                           Net book value of
        Include street address or other description such as           Nature and extent of                                   Valuation method   Current value of
                                                                                           debtor's interest
        Assessor Parcel Number (APN), and type of property (for       debtor¶s interest in                                   used for current   debtor¶s interest
        example, acreage, factory, warehouse, apartment or office     property                                               value
                                                                                           (Where available)
        building), if available.

               55.1 Land Improvements                                                          $            60,791.65                           $           60,791.65

               55.2 Leasehold Improvements                                                     $         1,552,960.49                           $        1,552,960.49


56. Total of Part 9.
       Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.                      $       1,613,752.14


57.     Is a depreciation schedule available for any of the property listed in Part 9?`
          No
        5Yes

58.     Has any of the property listed in Part 9 been appraised by a professional within the last year?
        5No
          Yes




Official Form 206 A/B                           Schedule A/B: Assets - Real and Personal Property                                                       Page 9 of 12
                                 Case 19-11743-KG                Doc 196          Filed 09/06/19              Page 21 of 61
  Debtor:   Marie Callender Pie Shops, LLC                                                             Case number (if known):   19-11748
            Name



Part 10:    Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?
      No. Go to Part 11.
    5Yes. Fill in the information below.

                                                                       Net book value of debtor's                             Current value of debtor¶s
                                                                       interest                        Valuation method
    General description                                                                                                       interest
                                                                       (Where available)               used for current value

60. Patents, copyrights, trademarks, and trade secrets
            60.1 Marie Callender tradename                             $               1,827,000.00                              $            1,827,000.00


61. Internet domain names and websites
            61.1 None                                                  $                                                          $


62. Licenses, franchises, and royalties
            62.1 Franchise Contracts                                   $               2,935,474.32                               $           2,935,474.32


63. Customer lists, mailing lists, or other compilations
            63.1 None                                                  $                                                          $


64. Other intangibles, or intellectual property
            64.1 None                                                  $                                                          $


65. Goodwill
            65.1 Goodwill                                              $               1,680,000.00                               $           1,680,000.00


66. Total of Part 10.
    Add lines 60 through 65. Copy the total to line 89.                                                                           $           6,442,474.32


67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
      No
    5Yes

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
      No
    5Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
    5No
      Yes




Official Form 206 A/B                        Schedule A/B: Assets - Real and Personal Property                                              Page 10 of 12
                                    Case 19-11743-KG                  Doc 196          Filed 09/06/19               Page 22 of 61
   Debtor:   Marie Callender Pie Shops, LLC                                                                   Case number (if known):       19-11748
              Name


Part 11:      All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.
      No. Go to Part 12.
    5Yes. Fill in the information below.

                                                                                                                                        Current value of debtor¶s
                                                                                                                                        interest




71. Notes receivable
     Description (include name of obligor)                 Total face amount           doubtful or uncollectible accounts
             71.1 None                                     $                           -$                                   =.....   Î $


72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)
             72.1 None                                                                   Tax year                                       $


73. Interests in insurance policies or annuities
             73.1 None                                                                                                                  $



74. Causes of action against third parties (whether or not a lawsuit
     has been filed)
             74.1 None                                                                                                                  $

                  Nature of claim

                  Amount requested                         $



 75. Other contingent and unliquidated claims or causes of action of
     every nature, including counterclaims of the debtor and rights to
     set off claims
             75.1 None                                                                                                                  $

                  Nature of claim

                  Amount requested                          $



76. Trusts, equitable or future interests in property
             76.1 None                                                                                                                  $


77. Other property of any kind not already listed Examples: Season tickets,
    country club membership
             77.1 See Schedule A/B 77 Attachment                                                                                        $                 19,065,135.00


 78. Total of Part 11.
     Add lines 71 through 77. Copy the total to line 90.                                                                                $                19,065,135.00



79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
    5No
      Yes




Official Form 206 A/B                             Schedule A/B: Assets - Real and Personal Property                                                    Page 11 of 12
                                             Case 19-11743-KG                              Doc 196                Filed 09/06/19                   Page 23 of 61
     Debtor:     Marie Callender Pie Shops, LLC                                                                                            Case number (if known):       19-11748
                  Name



Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                                                 Current value of                        Current value of real
                                                                                                       personal property                       property

80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                                 $             1,602,478.86

81. Deposits and prepayments. Copy line 9, Part 2.                                                     $                214,725.83

82. Accounts receivable. Copy line 12, Part 3.                                                         $             1,372,841.77

83. Investments. Copy line 17, Part 4.                                                                 $                         0.00

84. Inventory. Copy line 23, Part 5.                                                                   $             2,879,426.70

85. Farming and fishing-related assets. Copy line 33, Part 6.                                          $                         0.00

86. Office furniture, fixtures, and equipment; and collectibles.                                       $                 13,004.84
      Copy line 43, Part 7.

87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                          $                559,785.61

88. Real property. Copy line 56, Part 9.............................................................................................Î          $              1,613,752.14


89. Intangibles and intellectual property. Copy line 66, Part 10.                                      $             6,442,474.32

90. All other assets. Copy line 78, Part 11.                                                           $           19,065,135.00

                                                                                                       $            32,149,872.93
91. Total. Add lines 80 through 90 for each column...............................91a.                                                   + 91b. $              1,613,752.14


92. Total of all property on Schedule A/B. Lines 91a + 91b = 92. ...........................................................................................................   $        33,763,625.07




 Official Form 206 A/B                                       Schedule A/B: Assets - Real and Personal Property                                                                      Page 12 of 12
                                           Case 19-11743-KG                       Doc 196         Filed 09/06/19            Page 24 of 61

 Fill in this information to identify the case:

 Debtor Name: In re : Marie Callender Pie Shops, LLC

 United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                          Check if this is an
 Case number (if known): 19-11748 (KG)                                                                                                                    amended filing


 Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                              12/15

 Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor¶s property?
          No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
   5 Yes. Fill in all of the information below.

Part 1:        List Creditors Who Have Secured Claims


2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one                               Column A
                                                                                                                                                                Column B
   secured claim, list the creditor separately for each claim.                                                                     Amount of claim
                                                                                                                                                                Value of collateral that
                                                                                                                                   Do not deduct the
                                                                                                                                                                supports this claim
                                                                                                                                   value of collateral.

       2.1 Creditor¶s name                                              Describe debtor¶s property that is subject to a lien

             See Schedule D, Part 1 Attachment                                                                                 $         115,098,938.11     $                Unknown
             Creditor's Name

             Creditor¶s mailing address
                                                                        Describe the lien
             Notice Name


             Street

                                                                        Is the creditor an insider or related party?
                                                                            No
                                                                            Yes
             City                  State             ZIP Code


             Country                                                    Is anyone else liable on this claim?
             Creditor¶s email address, if known                              No
                                                                             Yes. Fill out Schedule H: Codebtors(Official Form 206H).
             Date debt was incurred

             Last 4 digits of account                                   As of the petition filing date, the claim is:
             number                                                     Check all that apply.
                                                                             Contingent
             Do multiple creditors have an interest in the                   Unliquidated
             same property?
                                                                             Disputed
                      No
                      Yes. Have you already specified the
                      relative priority?

                           No. Specify each creditor, including this
                           creditor, and its relative priority.


                           Yes. The relative priority of creditors is
                           specified on lines

                           2.1



          3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional
             Page, if any.                                                                                                     $         115,098,938.11




 Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                              Page 1 of 2
                                 Case 19-11743-KG                  Doc 196           Filed 09/06/19            Page 25 of 61

Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1

  List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
  agencies, assignees of claims listed above, and attorneys for secured creditors.

  If no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

                                                                                                               On which line in Part 1      Last 4 digits of
  Name and address                                                                                             did you enter the related    account number for
                                                                                                               creditor?                    this entity

                                                                                                               Line
  Name



  Notice Name


  Street




  City                                         State                          ZIP Code



  Country




 Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property                                                   Page 2 of 2
                                          Case 19-11743-KG             Doc 196          Filed 09/06/19               Page 26 of 61

 Fill in this information to identify the case:

 Debtor Name: In re : Marie Callender Pie Shops, LLC

 United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                 Check if this is an
 Case number (if known): 19-11748 (KG)                                                                                                           amended filing


 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                               12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


Part 1:      List All Creditors with PRIORITY Unsecured Claims
  1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
      No. Go to Part 2.
    5Yes. Go to Line 2.




  2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
     3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                  Total claim                Priority amount

          2.1 Priority creditor¶s name and mailing address         As of the petition filing date, the claim is: $              301,601.12   $           301,601.12
             See Schedule E/F, Part 1 Attachment                   Check all that apply.
             Creditor Name
                                                                      Contingent
                                                                      Unliquidated
             Creditor's Notice name
                                                                      Disputed


             Address                                                Basis for the claim:




             City                     State        ZIP Code



             Country

             Date or dates debt was incurred


             Last 4 digits of account                                                                                Is the claim subject to offset?
             number                                                                                                    No

             Specify Code subsection of PRIORITY unsecured                                                            Yes
             claim: 11 U.S.C. § 507(a) ()




 Official Form 206E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 1 of 4
                                      Case 19-11743-KG               Doc 196           Filed 09/06/19             Page 27 of 61

Part 2:     List All Creditors with NONPRIORITY Unsecured Claims



  3.List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured
    claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                   Amount of claim

     3.1 Nonpriority creditor¶s name and mailing address                           As of the petition filing date, the claim is:   $                   3,468,175.57
          See Schedule E/F, Part 2 Attachment                                      Check all that apply.
          Creditor Name
                                                                                      Contingent
                                                                                      Unliquidated
          Creditor's Notice name
                                                                                      Disputed
                                                                                   Basis for the claim:
          Address




          City                     State            ZIP Code



          Country

          Date or dates debt was incurred                                          Is the claim subject to offset?
                                                                                      No
          Last 4 digits of account                                                    Yes

          number




 Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                                                Page 2 of 4
                                  Case 19-11743-KG                    Doc 196           Filed 09/06/19             Page 28 of 61

Part 3:        List Others to Be Notified About Unsecured Claims
    4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are
       collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.
       If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the
       next page.


      Name and mailing address                                                   On which line in Part 1 or Part 2 is the      Last 4 digits of account
                                                                                 related creditor (if any) listed?             number, if any


                                                                                 Line
      Name                                                                         Not Listed.Explain

      Notice Name


      Street




      City                       State                ZIP Code



      Country




  Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 3 of 4
                                 Case 19-11743-KG            Doc 196         Filed 09/06/19   Page 29 of 61

Part 4:     Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

                                                                                                        Total of claim amounts

5a.   Total claims from Part 1                                                                  5a.     $                 301,601.12


5b.   Total claims from Part 2                                                                  5b. ¬   $               3,468,175.57




5c.   Total of Parts 1 and 2                                                                    5c.     $               3,769,776.69
      Lines 5a + 5b = 5c.




  Official Form 206E/F                Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 4 of 4
                                    Case 19-11743-KG                   Doc 196           Filed 09/06/19                Page 30 of 61


 Fill in this information to identify the case:

 Debtor Name: In re : Marie Callender Pie Shops, LLC

 United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                   Check if this is an
 Case number (if known): 19-11748 (KG)                                                                                                             amended filing


 Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                       12/15

 Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


 1.   Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
      5Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
      5Form 206A/B).

                                                                                                         State the name and mailing address for all other parties with
 2.   List all contracts and unexpired leases                                                            whom the debtor has an executory contract or unexpired
                                                                                                         lease
              State what the contract or
        2.1                                                                                              See Schedule G Attachment
              lease is for and the nature
              of the debtor¶s interest                                                                   Name


                                                                                                         Notice Name



              State the term remaining                                                                   Address



              List the contract number of
              any government contract




                                                                                                         City                              State                ZIP Code


                                                                                                         Country




Official Form 206G                                   Schedule G: Executory Contracts and Unexpired Leases                                                       Page 1 of 1
                                    Case 19-11743-KG                Doc 196           Filed 09/06/19            Page 31 of 61


Fill in this information to identify the case:

Debtor Name: In re : Marie Callender Pie Shops, LLC

United States Bankruptcy Court for the: District of Delaware
                                                                                                                                            Check if this is an
Case number (if known): 19-11748 (KG)                                                                                                       amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                               12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.


1.   Does the debtor have any codebtors?
       No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
     5Yes

2.   In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors,
     Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is
     listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.


            Column 1: Codebtor                                                                                 Column 2: Creditor

                                                                                                                                                  Check all schedules
           Name                                Mailing address                                                 Name
                                                                                                                                                  that apply:

       2.1 See Schedule H Attachment                                                                                                                D
                                               Street

                                                                                                                                                    E/F


                                                                                                                                                    G



                                               City                     State                   ZIP Code



                                               Country




 Official Form 206H                                                 Schedule H: Codebtors                                                               Page 1 of 1
                                   Case 19-11743-KG                   Doc 196               Filed 09/06/19               Page 32 of 61
Fill in this information to identify the case:

Debtor Name: In re : Marie Callender Pie Shops, LLC

United States Bankruptcy Court for the: District of Delaware

Case number (if known): 19-11748 (KG)



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual¶s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.


            Declaration and signature


           I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
           individual serving as a representative of the debtor in this case.

           I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


                 Schedule A/B: Assets±Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

                 Amended Schedule

                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

                 Other document that requires a declaration




           I declare under penalty of perjury that the foregoing is true and correct.


           Executed on      09/06/2019                                                  µ   / s / Marcus Hewitt

                            MM / DD / YYYY                                                  Signature of individual signing on behalf of debtor




                                                                                            Marcus Hewitt
                                                                                            Printed name

                                                                                            Senior Vice President of Finance

                                                                                            Position or relationship to debtor




  Official Form 202                                Declaration Under Penalty of Perjury for Non-Individual Debtors
                     Case 19-11743-KG           Doc 196      Filed 09/06/19     Page 33 of 61
                                      In re: Marie Callender Pie Shops, LLC
                                                Case No. 19-11748
                                               Schedule A/B 3 Attachment
                            Checking, savings, money market, or financial brokerage accounts
Name of institution (bank                                                         Account number Current value of
or brokerage firm)           Type of account                                       (last 4 digits) debtor's interest
Regions                      Marie Callender’s AP Account                               7587                 $112.55
Regions                      Marie Callender’s Main Operating Account                   7312             $437,976.28
Regions                      Marie Callender’s Marketing Fund Account                   8805             $938,314.34
Regions                      Marie Callender’s Wholesalers Store AP Account             5770                    $0.00
Wells Fargo                  Marie Callender’s AMEX Account                             0614                    $0.00
Wells Fargo                  Marie Callender’s Concentration Account                    2110             $267,574.74
Wells Fargo                  Marie Callender’s Depository Account                       4983             -$42,114.53
Wells Fargo                  Marie Callender’s Payroll Account                          1150             -$17,034.52
Wells Fargo                  Marie Callender’s Visa/Mastercard Account                  0606                    $0.00
                                                                                            TOTAL:     $1,584,828.86




                                                      Page 1 of 1
     Case 19-11743-KG           Doc 196       Filed 09/06/19       Page 34 of 61
                      In re: Marie Callender Pie Shops, LLC
                                Case No. 19-11748
                                Schedule A/B 7 Attachment
                  Deposits, including security deposits and utility deposits
                                                                        Current value of
Description                         Name of holder of deposit           debtor's interest
Real Estate Deposits - #15                                                         $300.00
Real Estate Deposits - #9912        Acero Holdings                               $2,819.02
Utility Deposit                     City of Riverside Public Utilities           $7,120.00
Real Estate Deposits - #48          NMC Placentia, LLC                           $3,300.00
Real Estate Deposits - #62          Oanh Kim Tran                                $5,666.06
Real Estate Deposits - #182         Rovert Gros                                $46,532.50
Utility Deposit                     San Diego Gas & Electric                   $21,348.00
Utility Deposit: Electric           Southern California Edison                 $18,870.00
Real Estate Deposits - #5           Yoder Investments                            $1,449.40
                                                               TOTAL:         $107,404.98




                                      Page 1 of 1
        Case 19-11743-KG            Doc 196    Filed 09/06/19    Page 35 of 61
                        In re: Marie Callender Pie Shops, LLC
                                  Case No. 19-11748
                                       Schedule A/B 8
                                        Prepayments
                                                                       Current value of
Description                           Name of holder of prepayment     debtor's interest
Prepiad Insurance                     AC Newman - Travel Accident                 $368.48
Prepaid Expense                       Altametrics Inc                           $1,570.47
Prepaid Expense                       ASCAP                                       $946.01
Prepaid Expense                       BMI                                         $564.51
Prepaid Expense                       CareerPlug                                  $212.57
Prepaid Fuel                          Comdata Network, Inc                      $1,619.96
Prepaid Expense                       Equifax                                   $1,019.38
Prepaid Expense                       Lexmark International                       $614.55
Prepaid Expense                       Merhchantlink Lockbox                       $836.30
Prepaid Expense                       Navel Global                              $1,076.57
Prepaid Expense                       Oracle America, INC                       $6,085.82
Prepaid Expense                       Orthodox Union                            $1,327.48
Prepaid Expense                       Pro Tech Systems Group, Inc               $1,153.02
Prepaid Rent #182 Bakersfield, CA     Robert Gros                             $44,467.50
Prepaid Expense                       Shepard Bros.                               $853.43
Prepaid Expense                       Stanley Alarm & Fire                      $3,475.56
Other Prepaid Expense                                                         $41,129.24
                                                                TOTAL:       $107,320.85




                                        Page 1 of 1
                                  Case 19-11743-KG        Doc 196      Filed 09/06/19      Page 36 of 61
                                                 In re: Marie Callender Pie Shops, LLC
                                                           Case No. 19-11748
                                                        Schedule A/B 22 Attachment
                                                         Other inventory or supplies
                                                                                     Net book value of      Valuation method
                                                             Date of the last        debtor's interest      used for current Current value of
General description         Location                         physical inventory (where available)           value            debtor's interest
Food & Supplies             Riverside, CA                                7/14/2019            $25,559.47    Book Value              $25,559.47
Food & Supplies             West Covina, CA                              7/14/2019            $21,920.52    Book Value              $21,920.52
Food & Supplies             Katella/Orange, CA                           7/14/2019            $20,859.78    Book Value              $20,859.78
Food & Supplies             San Juan (Capistrano), CA                    7/14/2019            $15,846.79    Book Value              $15,846.79
Food & Supplies             Visalia, CA                                  7/14/2019            $20,863.31    Book Value              $20,863.31
Food & Supplies             Henderson, NV                                7/14/2019            $16,190.14    Book Value              $16,190.14
Liquor                      Riverside, CA                                7/14/2019              $3,425.75   Book Value                $3,425.75
Liquor                      West Covina, CA                              7/14/2019              $7,258.00   Book Value                $7,258.00
Liquor                      Katella/Orange, CA                           7/14/2019                $703.82   Book Value                  $703.82
Liquor                      San Juan (Capistrano), CA                    7/14/2019              $6,263.37   Book Value                $6,263.37
Liquor                      Visalia, CA                                  7/14/2019              $2,213.00   Book Value                $2,213.00
Liquor                      Henderson, NV                                7/14/2019              $1,138.05   Book Value                $1,138.05
Packaging/Other Inventory                                               12/12/2018           $663,219.81    Book Value             $663,219.81
Training Materials                                                                              $2,211.00   Book Value                $2,211.00
                                                                           TOTAL:            $807,672.81              TOTAL:       $807,672.81




                                                               Page 1 of 1
Case 19-11743-KG      Doc 196      Filed 09/06/19       Page 37 of 61
            In re: Marie Callender Pie Shops, LLC
                      Case No. 19-11748
                   Schedule A/B 77 Attachment
            Other property of any kind not already listed
       Other property of any kind not    Current value of
       already listed                    debtor's interest
       Intercompany Receivable - Perkins
       & Marie Callender's LLC              $18,648,635.00
       Liquor License 0005                            $0.00
       Liquor License 0015                            $0.00
       Liquor License 0048                      $12,500.00
       Liquor License 0050                      $12,500.00
       Liquor License 0061                      $30,000.00
       Liquor License 0062                        $9,000.00
       Liquor License 0066                      $47,500.00
       Liquor License 0073                      $12,500.00
       Liquor License 0075                      $30,000.00
       Liquor License 0076                      $12,500.00
       Liquor License 0078                      $30,000.00
       Liquor License 0079                      $12,500.00
       Liquor License 0080                      $12,500.00
       Liquor License 0083                      $12,500.00
       Liquor License 0084                      $12,500.00
       Liquor License 0089                      $12,500.00
       Liquor License 0092                      $30,000.00
       Liquor License 0101                      $12,500.00
       Liquor License 0103                      $47,500.00
       Liquor License 0109                      $30,000.00
       Liquor License 0116                      $10,000.00
       Liquor License 0117                      $15,000.00
       Liquor License 0139                      $12,500.00
       Liquor License 0182                            $0.00
       Liquor License 0228                            $0.00
       Liquor License 0245                            $0.00
       Liquor License 0273                            $0.00
                                 TOTAL:     $19,065,135.00




                           Page 1 of 1
                                                                                                                                                 Case 19-11743-KG       Doc 196     Filed 09/06/19     Page 38 of 61




                                                                                                                                                              In re: Marie Callender Pie Shops, LLC
                                                                                                                                                                        Case No. 19-11748
                                                                                                                                                                      Schedule D, Part 1 Attachment
                                                                                                                                                             Creditors Who Have Claims Secured by Property




                                                                                                                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                                                                                                                            Contingent
                                                                                                                                                                                                                 If multiple creditors,




                                                                                                                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                                     Account        Multiple     specify each creditor,       Describe debtor's                                     Insider/rela                                                   Amount of claim           Value of collateral
                                                                                                                                                                                     number (last 4 creditors    including this creditor,     property that is                                      ted party    Codebtor                                          Do not deduct the value   that supports this
Line Creditor's Name          Creditor Notice Name     Address 1                      Address 2                    City     State Zip   Email                          Date incurred digits)        (Y/N)        and its relative priority.   subject to a lien   Describe the lien                 (Y/N)        (Y/N)                                             of collateral.            claim
                                                                                                                                                                                                                 1. KeyBank National
                                                                                                                                        davideades@mvalaw.com;                                                   Association                                      First Priority, Senior Lien
                                                       Attn David L Eades, David S.                                                     luislluberas@mvalaw.com;                                                 2. Regions Bank                                  Pursuant to that Certain Credit
                                                       Walls, Luis M. Lluberas,                                                         davidwalls@mvalaw.com;                                                   3. Cadence Bank, N.A.                            Agreement, Dated as of June
2.1   Bank of America, N.A.   Moore & Van Allen PLLC   Gabriel L. Mathless            100 N Tryon St, Suite 4700   Charlotte NC   28202 gabrielmathless@mvalaw.com     6/26/2015       RNG7                  Y   4. CIT Finance LLC           All Assets          26, 2015, as Amended                  N           Y                                                 $106,557,928.11                    Unknown
                                                                                                                                                                                                                 1. KeyBank National
                                                                                                                                        davideades@mvalaw.com;                                                   Association                                      Undrawn Letters of Credit
                                                       Attn David L Eades, David S.                                                     luislluberas@mvalaw.com;                                                 2. Regions Bank                                  Pursuant to the Credit
                                                       Walls, Luis M. Lluberas,                                                         davidwalls@mvalaw.com;                                                   3. Cadence Bank, N.A.                            Agreement, Dated as of June
2.2   Bank of America, N.A.   Moore & Van Allen PLLC   Gabriel L. Mathless            100 N Tryon St, Suite 4700   Charlotte NC   28202 gabrielmathless@mvalaw.com     6/26/2015       RNG7                  Y   4. CIT Finance LLC           All Assets          26, 2015, as Amended                  N           Y                                                   $8,541,010.00                   Unknown
                                                                                                                                                                                                                                                                                                                                   TOTALS:                            $115,098,938.11                   Unknown




                                                                                                                                                                              Page 1 of 1
                                                                                        Case 19-11743-KG    Doc 196     Filed 09/06/19    Page 39 of 61



                                                                                                    In re: Marie Callender Pie Shops, LLC
                                                                                                              Case No. 19-11748
                                                                                                          Schedule E/F, Part 1 Attachment
                                                                                                 Creditors Who Have PRIORITY Unsecured Claims




                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                          Contingent
                                                                                                                                                                         Specify Code




                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                         subsection: 11
                                                                                                                                                          Date           § U.S.C.
Line   Priority Creditor's Name           Creditor Notice Name   Address 1                      Address 2        City                State Zip            incurred       507(a)(__)     Basis for claim                                          Total claim         Priority amount
       CALIFORNIA STATE BOARD OF
   2.1 EQUALIZATION                                              P.O. BOX 942879                                 SACRAMENTO          CA     94279            7/31/2019          8       SALES & USE TAX                                               $202,748.00         $202,748.00
                                          RIVERSIDE COUNTY
   2.2 DON KENT TREASURER                 TREASURER              P.O. BOX 12005                                  RIVERSIDE           CA     92502-2205                          8       PROPERTY TAX                                                     $7,116.70          $7,116.70
                                          RIVERSIDE COUNTY
   2.3 DON KENT TREASURER                 TREASURER              P.O. BOX 12005                                  RIVERSIDE           CA     92502-2205                          8       PROPERTY TAX                                                     $2,179.48          $2,179.48
                                          RIVERSIDE COUNTY
   2.4   DON KENT TREASURER               TREASURER              P.O. BOX 12005                                  RIVERSIDE           CA     92502-2205                          8       PROPERTY TAX                                                     $1,923.04          $1,923.04
   2.5   LOS ANGELES COUNTY TAX COLLE.                           TAX COLLECTOR                  P.O. BOX 54027   LOS ANGELES         CA     90054-0018                          8       PROPERTY TAX                                                     $2,733.09          $2,733.09
   2.6   LOS ANGELES COUNTY TAX COLLE.                           TAX COLLECTOR                  P.O. BOX 54027   LOS ANGELES         CA     90054-0018                          8       PROPERTY TAX                                                     $2,732.38          $2,732.38
   2.7   LOS ANGELES COUNTY TAX COLLE.                           TAX COLLECTOR                  P.O. BOX 54027   LOS ANGELES         CA     90054-0018                          8       PROPERTY TAX                                                     $2,546.65          $2,546.65
   2.8   LOS ANGELES COUNTY TAX COLLE.                           TAX COLLECTOR                  P.O. BOX 54027   LOS ANGELES         CA     90054-0018                          8       PROPERTY TAX                                                     $2,077.43          $2,077.43
   2.9   LOS ANGELES COUNTY TAX COLLE.                           TAX COLLECTOR                  P.O. BOX 54027   LOS ANGELES         CA     90054-0018                          8       PROPERTY TAX                                                     $1,401.27          $1,401.27
  2.10   LOS ANGELES COUNTY TAX COLLE.                           TAX COLLECTOR                  P.O. BOX 54027   LOS ANGELES         CA     90054-0018                          8       PROPERTY TAX                                                     $1,362.99          $1,362.99

  2.11   NEVADA DEPARTMENT OF TAXATION                           1550 COLLEGE PKWY., STE. 115                    CARSON CITY         NV     89706            7/31/2019          8       SALES & USE TAX                                                  $8,393.00          $8,393.00
  2.12   ORANGE COUNTY TAX COLLECTOR                             PO BOX 4005                                     SANTA ANA           CA     92702-4005                          8       PROPERTY TAX                                                    $20,861.20         $20,861.20
  2.13   ORANGE COUNTY TAX COLLECTOR                             PO BOX 4005                                     SANTA ANA           CA     92702-4005                          8       PROPERTY TAX                                                     $4,233.01          $4,233.01
  2.14   ORANGE COUNTY TAX COLLECTOR                             PO BOX 4005                                     SANTA ANA           CA     92702-4005                          8       PROPERTY TAX                                                     $3,245.52          $3,245.52
  2.15   SACRAMENTO COUNTY                                       UNSECURED TAX UNIT             P.O. BOX 508     SACRAMENTO          CA     95812-0508                          8       PROPERTY TAX                                                     $2,239.81          $2,239.81
                                                                                                172 W. THIRD
  2.16 SAN BERNARDINO TREASURER                                  TAX COLLECTOR                  STREET 1ST FL.   SAN BERNARDINO      CA     92415-0360                          8       PROPERTY TAX                                                     $2,271.54          $2,271.54
                                                                                                172 W. THIRD
  2.17 SAN BERNARDINO TREASURER                                  TAX COLLECTOR                  STREET 1ST FL.   SAN BERNARDINO      CA     92415-0360                          8       PROPERTY TAX                                                     $2,089.72          $2,089.72

  2.18 SAN DIEGO COUNTY TAX COLLECTOR                            P.O. BOX 129009                                 SAN DIEGO           CA     92112                               8       PROPERTY TAX                                                     $2,163.20          $2,163.20

  2.19 SAN DIEGO COUNTY TAX COLLECTOR                            P.O. BOX 129009                                 SAN DIEGO           CA     92112                               8       PROPERTY TAX                                                     $2,112.89          $2,112.89

  2.20   STANISLAUS COUNTY TAX COLLECTO                          P.O. BOX 859                                    MODESTO             CA     95353                               8       PROPERTY TAX                                                    $5,534.22           $5,534.22
  2.21   UTAH STATE TAX COMMISSION                               210 NORTH 1950 WEST                             SALT LAKE CITY      UT     84134            7/31/2019          8       SALES & USE TAX                                                 $2,175.00           $2,175.00
  2.22   UTAH STATE TAX COMMISSION                               210 NORTH 1950 WEST                             SALT LAKE CITY      UT     84134            7/31/2019          8       SALES & USE TAX                                                $15,560.00          $15,560.00
  2.23   VENTURA COUNTY-TAX COLLECTOR                            800 SOUTH VICTORIA AVE.                         VENTURA             CA     93009-1290                          8       PROPERTY TAX                                                    $3,900.98           $3,900.98
                                                                                                                                                                                                                  TOTALS:                             $301,601.12         $301,601.12




                                                                                                                 Page 1 of 1
                                                                            Case 19-11743-KG     Doc 196     Filed 09/06/19   Page 40 of 61


                                                                                         In re: Marie Callender Pie Shops, LLC
                                                                                                   Case No. 19-11748
                                                                                              Schedule E/F, Part 2 Attachment
                                                                                   Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                           Contingent


                                                                                                                                                                                                                       Disputed
Line      Nonpriority Creditor's Name      Address 1                         Address 2                     Address 3             City              State   Zip          Basis for claim                                           Amount of claim
    3.1   1109 E 3900 S. SLC UTAH, LLC     ATTN; MEHRAN ALAGHEBAND           25 GLEN COVE AVE.                                   GLEN COVE         NY      11542        PROPERTY LEASE                                                 $16,666.66
    3.2   1801 OAK STREET PARTNERS LP      5601 TRUXTON AVENUE, SUITE 190                                                        BAKERSFIELD       CA      93309        PROPERTY LEASE                                                 $29,645.00
    3.3   21ST DRAFT SYSTEM                3771 ARLINGTON AVE                                                                    RIVERSIDE         CA      92506        TRADE PAYABLES                                                     $145.00
    3.4   3500 COFFEE, LLC                 P O BOX 5116                                                                          MODESTO           CA      95352-5116   PROPERTY LEASE                                                 $17,009.79
    3.5   A & B CARPET CLEANING            6536 FULTON AVE.                                                                      VAN NUYS          CA      91401        TRADE PAYABLES                                                     $132.00
    3.6   A & I QUALITY LAWN SERVICE       4415 E. SYCAMORE CT                                                                   VISALIA           CA      93292        TRADE PAYABLES                                                   $1,526.00
    3.7   A & R LABORATORIES               1650 S GROVE AVE STE C                                                                ONTARIO           CA      91761        TRADE PAYABLES                                                     $975.00
    3.8   A.J.'S COMMERCAL SERVICE         3928 STONERIDGE DR.                                                                   TRACY             CA      95304        TRADE PAYABLES                                                   $3,255.35
    3.9   A-1 LAWN MAINTENANCE             308 S LORENZI ST                                                                      LAS VEGAS         NV      89107        TRADE PAYABLES                                                     $750.00
   3.10   A-1 SATELLITE TV                 708 E. EDNA PLACE                                                                     COVINA            CA      91723        TRADE PAYABLES                                                     $192.66
   3.11   ABCO SCALE INC                   7624 E JACKSON ST                                                                     PARAMOUNT         CA      90723        TRADE PAYABLES                                                     $220.00
   3.12   ACE BEVERAGE CO.                 401 SOUTH ANDERSON ST.                                                                LOS ANGELES       CA      90033-4219   TRADE PAYABLES                                                     $219.00
   3.13   ACERO HOLDINGS                   23052 ALICIA PKWY #433                                                                MISSION VIEJO     CA      92692        PROPERTY LEASE                                                   $3,741.53
   3.14   ACTION DUCT CLEANING             1719 N. BRIGANTINE LANE                                                               VILLA PARK        CA      92867        TRADE PAYABLES                                                     $410.00
   3.15   ADVANCE BEVERAGE COMPANY         P.O. BOX 9517                                                                         BAKERSFIELD       CA      93389        TRADE PAYABLES                                                     $474.75
   3.16   ADVANCED LIGHTING SERVICES,INC   940 EMPIRE MESA WAY                                                                   HENDERSON         NV      89011        TRADE PAYABLES                                                     $150.00
   3.17   ADVANCED OFFICES SERVICES        1430-K VILLAGE WAY                                                                    SANTA ANA         CA      92705        TRADE PAYABLES                                                      $51.21
   3.18   AIR CONTROL SERVICES, INC        8950 FORKED CREEK WAY                                                                 ELK GROVE         CA      95758        TRADE PAYABLES                                                   $2,695.91
   3.19   AIRE RITE                        15122 BOLSA CHICA ST                                                                  HUNTINGTON BCH.   CA      92649        TRADE PAYABLES                                                 $20,838.54
   3.20   AIRGAS USA                       PO BOX 676015                                                                         DALLAS            TX      75267-6015   TRADE PAYABLES                                                      $35.12
   3.21   AIRTECH SERVICE                  5466 E.LAMONA                                                                         FRESNO            CA      93727        TRADE PAYABLES                                                     $965.00
   3.22   ALEJANDRO CAMPOS                 LAWN SERVICE                      4652 N. LAFAYETTE AVE.                              FRESNO            CA      93705        TRADE PAYABLES                                                   $1,900.00
   3.23   ALL AROUND LIGHTING, INC.        10005 MUIRLANDS BLVD              SUITE J                                             IRVINE            CA      92618        TRADE PAYABLES                                                     $334.32
   3.24   ALL VALLEY ENVIROMENTAL          P.O. BOX 11006                                                                        FRESNO            CA      93771        TRADE PAYABLES                                                   $1,345.00
   3.25   ALL WASHED UP WINDOW CLEANING    2471 HAMONAH DRIVE                                                                    HENDERSON         NV      89044        TRADE PAYABLES                                                     $262.00
   3.26   ALLIED BEVERAGES                 C/O HARBOR DISTRIBUTING, INC      PO BOX 842685                                       LOS ANGELES       CA      90084-2685   TRADE PAYABLES                                                     $357.60
   3.27   ALLSTAR REFRIGERATION LLC        1990 N 2000 W                                                                         FARR WEST         UT      84404        TRADE PAYABLES                                                   $1,942.08
          ALMONT AMBULATORY SURGERY        LARRY WALRAVEN (WALRAVEN &
   3.28   CENTER, LLC                      WESTERFELD, LLP)                  101 ENTERPRISES               SUITE 350             ALISO VIEJO       CA      92656        LITIGATION          X            X              X                    $0.00
   3.29   ALSCO                            3391 LANATT STREET                                                                    SACRAMENTO        CA      95819        TRADE PAYABLES                                                   $1,093.37
   3.30   ALSCO                            505 E 200 S                                                                           SALT LAKE CITY    UT      84102        TRADE PAYABLES                                                   $4,491.06
   3.31   ALSCO/AMERICAN LINEN DIVISION    900 N. HIGHLAND                                                                       LOS ANGELES       CA      90038        TRADE PAYABLES                                                     $185.36
   3.32   ALTAMETRICS INC                  P O BOX 809123                                                                        CHICAGO           IL      60680-9123   TRADE PAYABLES                                                  $11,461.24
   3.33   AM & PM PLUMBING & ROOTER INC    1383 N. ABBY                                                                          FRESNO            CA      93703        TRADE PAYABLES                                                      $97.50
   3.34   AM PM MAINTENANCE SERVICES       P. O. BOX 2268                                                                        OCEANSIDE         CA      92051        TRADE PAYABLES                                                   $1,701.50
   3.35   AMERICAN APPLIANCE               3436 W. 13400 S.                                                                      RIVERTON          UT      84065        TRADE PAYABLES                                                   $4,594.88
   3.36   AMERICAN CHOICE APPAREL          AMERICAN CHOICE APPAREL           618 ANDERSON DR                                     ROMEOVILLE        IL      60446        TRADE PAYABLES                                                   $1,099.67
   3.37   AMERICHEK                        27001 LA PAZ RD                   SUITE 300-A                                         MISSION VIEJO     CA      92691        TRADE PAYABLES                                                     $516.40
   3.38   AMERICHOICE, INC                 5 MOCKINGBIRD COVE                                                                    JACKSON           TN      38305        TRADE PAYABLES                                                     $202.75
   3.39   AMPM MAINTENANCE SERVICES        P. O. BOX 2268                                                                        Oceanside         CA      92051        TRADE PAYABLES                                                     $625.00
   3.40   ANA ESPERANZA                    3362 HOLLOWOOD COURT                                                                  RIVERSIDE         CA      92503        LITIGATION          X            X              X                    $0.00
   3.41   ANC INVESTMENTS, LLC             ATTN: HADI MORSHED, MANAGER       1158 26TH STREET, UNIT 450                          SANTA MONICA      CA      90403        PROPERTY LEASE                                                  $42,605.64
   3.42   ANDREW J. SINDONI                429 W. WELLINGTON AVE., APT.2B                                                        CHICAGO           IL      60657        PROPERTY LEASE                                                     $747.68

   3.43   ANHEUSER BUSCH SALES OF POMONA   P.O. BOX 3000                                                                         POMONA            CA      91769-3000   TRADE PAYABLES                                                     $672.60
   3.44   ANYTIME PLUMBING                 4690 WEST POST ROAD               SUITE 130                                           LAS VEGAS         NV      89118        TRADE PAYABLES                                                   $4,225.07
   3.45   ARCADE COPIER SALES              P.O. BOX 803                                                                          BAKERSFIELD       CA      93302-0803   TRADE PAYABLES                                                      $81.18
   3.46   ARIEL SUPPLY                     31500 GRAPE STREET                STE 3 STE 483                                       LAKE ELSINORE     CA      92532        TRADE PAYABLES                                                   $6,415.02
   3.47   ASCAP                            2675 PACES FERRY RD. STE. 350                                                         ATLANTA           GA      30339        TRADE PAYABLES                                                     $441.96
   3.48   ASHA NTESIE-RA WOODSON           1415 MEADOWBROOK AVE                                                                  LOS ANGELES       CA      90019        TRADE PAYABLE                                                      $154.32
   3.49   ASHER GARDEN, LLC                170 S BEVERLY DR #312                                                                 BEVERLY HILLS     CA      90212        PROPERTY LEASE                                                  $21,292.00
   3.50   AT&T - EFT                       P. O BOX 5025                                                                         Carol Stream      IL      60197-5025   UTILITY PROVIDER                 X                              UNKNOWN
   3.51   AT&T SUMMARY EDI-EFT             P. O BOX 5025                                                                         Carol Stream      IL      60197-5025   UTILITY PROVIDER                 X                              UNKNOWN
   3.52   ATLAS PUMPING SERV.              PO BOX 1739                                                                           LAKESIDE          CA      92040        TRADE PAYABLES                                                     $310.00




                                                                                                      Page 1 of 11
                                                                               Case 19-11743-KG       Doc 196     Filed 09/06/19   Page 41 of 61


                                                                                             In re: Marie Callender Pie Shops, LLC
                                                                                                       Case No. 19-11748
                                                                                                    Schedule E/F, Part 2 Attachment
                                                                                         Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                Contingent


                                                                                                                                                                                                                            Disputed
Line      Nonpriority Creditor's Name        Address 1                          Address 2                       Address 3             City              State   Zip          Basis for claim                                           Amount of claim
   3.53   AWC PACKAGING                      140 N MAPLE STREET#102                                                                   CORONA            CA      92880        TRADE PAYABLES                                                 $44,186.23
   3.54   AWNING DETAILERS                   PO BOX 1236                                                                              ANTIOCH           CA      94509        TRADE PAYABLES                                                     $236.25
   3.55   BACKFLOW SERVICES                  9540 PATHWAY ST STE 103                                                                  SANTEE            CA      92071        TRADE PAYABLES                                                     $394.59
   3.56   BAGHOUSE & INDUS. SHEET METAL      1731 POMONA ROAD                                                                         CORONA            CA      92880-6963   TRADE PAYABLES                                                     $414.84
   3.57   BAKEMARK                           805 WEST 2500 SOUTH                                                                      SALT LAKE CITY    UT      84119        TRADE PAYABLES                                                   $3,406.11
   3.58   BAKEMARK USA LLC                   2570 KIEL WAY                                                                            LAS VEGAS         NV      89030        TRADE PAYABLES                                                   $1,671.90
   3.59   BAKERY SAVIOR                      128 AVENIDA DE LA MADRID                                                                 SAN DIEGO         CA      92173        TRADE PAYABLES                                                     $590.83
   3.60   BAK-RE-PAIR INC                    6383 NANCY RIDGE DR SUITE 101                                                            SAN DIEGO         CA      92121-2247   TRADE PAYABLES                                                     $277.89
   3.61   BARR COMMERCIAL DOOR               1196 N. GROVE STREET               STE. A                                                ANAHEIM           CA      92806        TRADE PAYABLES                                                     $998.32
   3.62   BEARS FOOD SERVICE                 PO BOX 71                                                                                HUNTSVILLE        UT      84317        TRADE PAYABLES                                                     $974.00
   3.63   BENITEZ PLANTS SERVICE             371 PROSPECT PARK                                                                        TUSTIN            CA      92780        TRADE PAYABLES                                                     $260.00
   3.64   BERRY'S FAMILY CLEANING SERVIC     7909 WALERGA ROAD, SUITE 112       PMB 285                                               ANTELOPE          CA      95843        TRADE PAYABLES                                                     $925.00
   3.65   BEST HANDYMAN WORK                 22404 S NORMANDI AVE SP#28                                                               TORRANCE          CA      90502        TRADE PAYABLES                                                     $503.75
   3.66   BEST PLUMBING SERVICES INC         5055 CANYON CREST DREIVE #204                                                            RIVERSIDE         CA      92507        TRADE PAYABLES                                                     $550.00
   3.67   BETTER BEV/NATIONAL CARBONIC       P.O. BOX 1399                                                                            BELLFLOWER        CA      90707-1399   TRADE PAYABLES                                                     $467.03
   3.68   BETTER BEVERAGES                   P.O. BOX 1399                                                                            BELLFLOWER        CA      90707-1399   TRADE PAYABLES                                                     $188.18
   3.69   BIG IDEA MARKETING INC             22782 ISLAMARE LANE                                                                      LAKE FOREST       CA      92630        TRADE PAYABLES                                                   $1,500.00
   3.70   BILL TALLEY                        1639 SOUTH SUFFOLK PLACE                                                                 GLENDORA          CA      91740        TRADE PAYABLE                                                      $584.72
   3.71   BINTZ RESTAURANT SUPPLY CO         1855 S 300 W                                                                             SALT LAKE CITY    UT      84115        TRADE PAYABLES                                                     $990.89
   3.72   BLANCA MINEROS                     1318 W 213TH STREET                                                                      TORRANCE          CA      90501        TRADE PAYABLE                                                       $15.15
   3.73   BRIAN CARTIER                      1955 JEWEL DR                                                                            WOODBURY          MN      55125        TRADE PAYABLE                                                      $386.43
   3.74   BROWN FAMILY TRUST                 C/O WOHL INVESTMENT CO.            P O BOX 26044                                         SANTA ANA         CA      92799-6044   PROPERTY LEASE                                                 $10,230.00
   3.75   BRS MUSIC & SOUND, INC.            970 S. VIA RODEO                                                                         PLACENTIA         CA      92870        TRADE PAYABLES                                                   $2,746.71
   3.76   BRYAN EXHAUST SERVICE              2808 N NAOMI ST.                                                                         BURBANK           CA      91504        TRADE PAYABLES                                                     $950.00
   3.77   BUDGET LOCKSMITH AND SECURITY      19528 VENTURA BLVD, UNIT #189                                                            TARZANA           CA      91356        TRADE PAYABLES                                                     $349.91
   3.78   BUENA VISTA LANDSCAPE              1768 HUMMINGBIED LANE                                                                    VISTA             CA      92084        TRADE PAYABLES                                                   $2,166.00
   3.79   BUSINESS MUSIC &                   COMMUNICATIONS, INC                8450 PRODUCTION AVE                                   SAN DIEGO         CA      92121        TRADE PAYABLES                                                     $173.44
   3.80   BUTLER CHEMICALS                   3070 E CEENA CT                                                                          ANAHEIM           CA      92806        TRADE PAYABLES                                                     $120.46
   3.81   C.B. & R.E. HYDE                   P.O. BOX 952                                                                             VISALIA           CA      93279        PROPERTY LEASE                                                   $8,091.83
   3.82   C.E.M.P. SEARCH & RESCUE           P O BOX 924                                                                              RESEDA            CA      91337-0924   TRADE PAYABLES                                                      $53.81
   3.83   CAL AQUA                           PO BOX 5741                                                                              NAPA              CA      94581        TRADE PAYABLES                                                     $150.00

   3.84 CALIFORNIA RETIRED TEACHERS          ASSOC. SCHOLARSHIPS FOUNDATION 1835 VIA ARROYO                                           La Verne          CA      91750        TRADE PAYABLES                                                     $141.58
   3.85 CALIFORNIA STATE DISBURSEMENT        PO BOX 989067                                                                            WEST SACRAMENTO   CA      95798-9067   TRADE PAYABLE                                                    $1,893.53
        CALIFORNIA WATER SERVICE-
   3.86 BAKERSFIELD                          PO BOX 51967                                                                             Los Angeles       CA      90051-6267   UTILITY PROVIDER                 X                              UNKNOWN
        CALIFORNIA WATER SERVICE-
   3.87 TORRANCE                             PO BOX 51967                                                                             Los Angeles       CA      90051-6267   UTILITY PROVIDER                 X                              UNKNOWN

   3.88   CALIFORNIA WATER SERVICE-VISALIA   PO BOX 51967                                                                             Los Angeles       CA      90051-6267   UTILITY PROVIDER                 X                              UNKNOWN
   3.89   CARBON'S GOLDEN MALTED             PO BOX 129                                                                               CONCORDVILLE      PA      19331        TRADE PAYABLES                                                   $2,830.95
   3.90   CARL'S WINDOW CLEANING             2633 TIMOTHY CT                                                                          VISALIA           CA      93277        TRADE PAYABLES                                                     $125.00
   3.91   CARRCO                             13191 56TH COURT N.                SUITE #102                                            CLEARWATER        FL      33760        TRADE PAYABLES                                                     $798.05
                                             JANETH ARIAS, ESQ. -- GUTIERREZ
   3.92   CASIANO MATA                       BLANCO & ARIAS, PLC                21171 S WESTERN AVENUE          SUITE 2812            TORRANCE          CA      90501        LITIGATION          X            X              X                    $0.00
   3.93   CE-ENGRAVING                       13915 LINCOLN STREET NE            STE A                                                 HAM LAKE          MN      55304        TRADE PAYABLES                                                      $68.40
   3.94   CENSOURCE,INC.                     1790 N. CASE ST.                                                                         Orange            CA      92865        TRADE PAYABLES                                                     $496.61
   3.95   CENTRAL FIRE                       11279 MEADOWLARK LANE                                                                    BLOOMINGTON       CA      92316        TRADE PAYABLES                                                     $195.24
   3.96   CENTRAL VALLEY REFRIGERATION       P.O. BOX 1567                                                                            TULARE            CA      93275        TRADE PAYABLES                                                   $4,474.90
   3.97   CHARLIE'S DAY & NITE               706 N. EL DORADO ST.                                                                     STOCKTON          CA      95207        TRADE PAYABLES                                                     $465.45
   3.98   CHEAP PLUMBERS AND ROOTER          18255 FAIRBURN STREET                                                                    HESPERIA          CA      92395        TRADE PAYABLES                                                   $1,075.00
   3.99   CHEM MARK OF GARDEN GRV.           P.O. BOX 721                                                                             GARDEN GROVE      CA      92842-0721   TRADE PAYABLES                                                     $147.81
  3.100   CHEM-SERV                          141 E BADILLO ST                                                                         COVINA            CA      91723        TRADE PAYABLES                                                   $1,955.65
  3.101   CHEMTECHS                          P.O. BOX 763                                                                             SAN BERNADINO     CA      92402        TRADE PAYABLES                                                   $6,881.00




                                                                                                           Page 2 of 11
                                                                                    Case 19-11743-KG       Doc 196     Filed 09/06/19   Page 42 of 61


                                                                                                   In re: Marie Callender Pie Shops, LLC
                                                                                                             Case No. 19-11748
                                                                                                       Schedule E/F, Part 2 Attachment
                                                                                            Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                      Contingent


                                                                                                                                                                                                                                  Disputed
Line      Nonpriority Creditor's Name           Address 1                            Address 2                       Address 3             City               State   Zip          Basis for claim                                           Amount of claim
  3.102   CHIEF INDUSTRIES                      5362 COMMERCIAL DRIVE                                                                      HUNTINGTON BCH.    CA      92649        TRADE PAYABLES                                                     $262.67
  3.103   CHIEF INDUSTRIES                      5362 COMMERCIAL DRIVE                                                                      HUNTINGTON BEACH   CA      92649        TRADE PAYABLES                                                 $27,380.00
  3.104   CHRISTINA MAUD DENHAM                 2248 MARYAL DR                                                                             SACRAMENTO         CA      95864        TRADE PAYABLE                                                       $12.92
  3.105   CINTAS CORPORATION #150               PO BOX 29059                                                                               PHOENIX            AZ      85039-9059   TRADE PAYABLES                                                   $1,060.10
  3.106   CINTAS CORPORTATION                   97627 EAGLE WAY                                                                            CHICAGO            IL      60678        TRADE PAYABLES                                                     $868.05
  3.107   CITRUS HEIGHTS WATER DISTRICT         DEPT LA 23168                                                                              Pasadena           CA      91185-3168   UTILITY PROVIDER                 X                             UNKNOWN
  3.108   CITY OF ANAHEIM, CA                   PO BOX 3069                                                                                Anaheim            CA      92803-3069   UTILITY PROVIDER                 X                             UNKNOWN
  3.109   CITY OF ARCADIA, CA                   P.O. BOX 60021                                                                             Arcadia            CA      91066-6021   UTILITY PROVIDER                 X                             UNKNOWN
  3.110   CITY OF BAKERSFIELD                   BUSINESS TAX RENEWAL                 P.O. BOX 2057                                         BAKERSFIELD        CA      93303-2057   TRADE PAYABLE                                                      $843.19
  3.111   CITY OF BAKERSFIELD, CA               P.O. BOX 2057                                                                              Bakersfield        CA      93303-2057   UTILITY PROVIDER                 X                             UNKNOWN

  3.112   CITY OF BUENA PARK, CA                P.O. BOX 5009 FINANCE DEPARTMENT                                                           Buena Park         CA      90622-5009   UTILITY PROVIDER                 X                              UNKNOWN
  3.113   CITY OF CHULA VISTA, CA               P.O. BOX 120755                                                                            Chula Vista        CA      91912-0755   UTILITY PROVIDER                 X                              UNKNOWN
  3.114   CITY OF CORONA FINANCE DEPT           400 SOUTH VICENTIA AVE.              P.O. BOX 940                                          CORONA             CA      92878-0940   TRADE PAYABLES                                                    $536.12
  3.115   CITY OF CORONA, CA                    PO BOX 6040                                                                                Artesia            CA      90702-6040   UTILITY PROVIDER                 X                              UNKNOWN
  3.116   CITY OF DOWNEY, CA                    PO BOX 130 WATER DIVISION                                                                  Downey             CA      90241        UTILITY PROVIDER                 X                              UNKNOWN
  3.117   CITY OF ESCONDIDO, CA                 P.O. BOX 460009 UTILITY BILLING                                                            Escondido          CA      92046-0009   UTILITY PROVIDER                 X                              UNKNOWN
                                                P.O. BOX 2069 UTILITY BILLING AND
  3.118 CITY OF FRESNO, CA                      COLLECTIONS DIVISION                                                                       Fresno             CA      93718        UTILITY PROVIDER                 X                              UNKNOWN
        CITY OF HENDERSON, NV - UTILITIES
  3.119 SRVC                                    PO BOX 95011 UTILITY SERVICES                                                              Henderson          NV      89009-5011   UTILITY PROVIDER                 X                              UNKNOWN
  3.120 CITY OF HOPE                            ATTN: ELISE LONGPREE                 1500 EAST DURATE ROAD                                 DUARTE             CA      91010        TRADE PAYABLES                                                      $27.00
  3.121 CITY OF MODESTO, CA                     P.O. BOX 767                                                                               Modesto            CA      95354-3767   UTILITY PROVIDER                 X                              UNKNOWN
  3.122 CITY OF ORANGE, CA                      PO BOX 30146                                                                               Los Angeles        CA      90030-0146   UTILITY PROVIDER                 X                              UNKNOWN
  3.123 CITY OF SAN JUAN CAPISTRANO, CA         P.O. BOX 7000                                                                              Artesia            CA      90702-7000   UTILITY PROVIDER                 X                              UNKNOWN
  3.124 CITY OF TORRANCE                        3031 TORRANCE BLVD.                                                                        TORRANCE           CA      90503-5059   TRADE PAYABLES                                                     $234.00
  3.125 CITY OF TORRANCE UTILITIES              PO BOX 845629                                                                              Los Angeles        CA      90084-5629   UTILITY PROVIDER                 X                              UNKNOWN
  3.126 CITY OF VICTORVILLE, CA - WATER         PO BOX 845517                                                                              Los Angeles        CA      90084-5517   UTILITY PROVIDER                 X                              UNKNOWN
  3.127 CITY OF VISALIA, CA - UTILITY BILLING   PO BOX 80268                                                                               City of Industry   CA      91716-8268   UTILITY PROVIDER                 X                              UNKNOWN
  3.128 CITY OF WESTMINSTER, CA                 8200 WESTMINSTER AVENUE                                                                    Westminster        CA      92683        UTILITY PROVIDER                 X                              UNKNOWN
  3.129 CLASSIC DIST & BEV GROUP                PO BOX 60397                                                                               LOS ANGELES        CA      90060        TRADE PAYABLES                                                   $1,737.80
  3.130 CLEAR IMAGE WINDOW CLEANING             3601 SYLVAN MEADOWS CT                                                                     MODESTO            CA      95356        TRADE PAYABLES                                                     $175.00
  3.131 CLEARVIEW WINDOW & BLIND CLE            222 N. 1000 W.                                                                             W. BOUNTIFUL       UT      84087        TRADE PAYABLES                                                     $288.00
  3.132 CMYK PRINTING & GRAPHICS INC            1947 VANDERHORN DRIVE                                                                      MEMPHIS            TN      38134        TRADE PAYABLES                                                   $1,534.00
  3.133 COBRA FIRE PROTECTION                   6840 DUBLIN DR                                                                             CHINO              CA      91710        TRADE PAYABLES                                                   $8,135.03
  3.134 COLLIERS TURLEY MARTIN TUCKER           LOCKBOX #129                         P.O. BOX 1575                                         MINNEAPOLIS        MN      55480-1575   PROPERTY LEASE                                                  $14,837.81
  3.135 COMMERCIAL LIGHTING INDUSTRIES          81161 INDIO BLVD.                                                                          INDIO              CA      92201        TRADE PAYABLES                                                       $0.00
  3.136 COMMERCIAL UPHOLSTERY AND               REMODELING CO.                       P.O.BOX 835                                           GARDEN GROVE       CA      92843        TRADE PAYABLES                                                     $909.50
  3.137 CONSOLIDATED ELECTRICAL DISTRI          P.O. BOX 847106                                                                            LOS ANGELES        CA      90084-7106   TRADE PAYABLES                                                   $1,895.00
  3.138 CORONA CHAMBER OF COMMERCE              904 E.SIXTH ST.                                                                            CORONA             CA      91719        TRADE PAYABLES                                                      $45.00
  3.139 CREATIVE CONSUMER CONCEPTS              P O BOX 88016                        BIN#150016                                            MILWAUKEE          WI      53288-8016   TRADE PAYABLES                                                      $80.00
  3.140 CREATIVE CONSUMER CONCEPTS              P O BOX 790343                       BIN#150016                                            ST LOUIS           MO      63179-0343   TRADE PAYABLES                                                     $160.00
  3.141 CREST BEVERAGE LLC                      DEPT 8536                                                                                  LOS ANGELES        CA      90084-8536   TRADE PAYABLES                                                     $450.50
  3.142 CRYOGENIC ENERGY SERVICES INC           214 SPRING ST.                                                                             ELROY              WI      53929        TRADE PAYABLES                                                   $4,780.00
  3.143 D&M CLEANING SERVICES LLC               1290 W HORIZON RIDGE, APT 222                                                              HENDERSON          NV      89012        TRADE PAYABLES                                                     $360.00
  3.144 D.W. CALLENDER FAMILY TRUST             4029 WESTERLY PLACE                  SUITE 111                                             NEWPORT BEACH      CA      92660        PROPERTY LEASE                                                   $6,432.00
  3.145 DANNY EBERSPACHER                       2571 CUPEROY DR                                                                            SALT LAKE CITY     UT      84121        TRADE PAYABLES                                                     $874.44
  3.146 DATE LABEL CORP                         P O BOX 684                                                                                INDIANAPOLIS       IN      46206-0684   TRADE PAYABLES                                                     $334.15
  3.147 DAVID A AVELLA                          2192 RUSSELL DRIVE                                                                         CORONA             CA      92879        TRADE PAYABLES                                                   $3,320.00
  3.148 DAVID W. UPHAM TRUST OF 2018            % HARABEDIAN, HALL & CO.             3550 WILLSHIRE BLVD #840                              LOS ANGELES        CA      90010        PROPERTY LEASE                                                   $5,981.43
  3.149 DAWN FOOD PRODUCTS, INC                 PO BOX 675024                                                                              DALLAS             TX      75267-5024   TRADE PAYABLES                                                     $587.16
  3.150 DBI BEVERAGE MODESTO                    DBI BEVERAGE SAN JOAQUIN             4140 BREW MASTER DR                                   CERES              CA      95307        TRADE PAYABLES                                                     $615.00
  3.151 DEHART PLUMBING, HEATING & AIR          311 BITRITTO WAY                                                                           MODESTO            CA      95356        TRADE PAYABLES                                                     $325.00
  3.152 DEL AMO ASSOCIATES, LLC                 C/O FREMONT BANK                     PO BOX 4795                                           HAYWARD            CA      94540-4795   PROPERTY LEASE                                                  $29,583.16




                                                                                                                Page 3 of 11
                                                                               Case 19-11743-KG      Doc 196     Filed 09/06/19   Page 43 of 61


                                                                                            In re: Marie Callender Pie Shops, LLC
                                                                                                      Case No. 19-11748
                                                                                                   Schedule E/F, Part 2 Attachment
                                                                                        Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                  Contingent


                                                                                                                                                                                                                              Disputed
Line      Nonpriority Creditor's Name      Address 1                            Address 2                      Address 3             City                 State   Zip          Basis for claim                                           Amount of claim
  3.153   DEMITRI'S BLOODY MARY SEASONIN   PO BOX 84123                                                                              SEATTLE              WA      98124-5423   TRADE PAYABLES                                                     $190.85
  3.154   DEPARTURE                        427 C STREET SUITE 406                                                                    SAN DIEGO            CA      92101        TRADE PAYABLES                                                 $83,819.72
  3.155   DEVYN DELANO ROBLEDO             230 CHEVALIER FIELD AVE                                                                   PENSACOLA            FL      32508-5151   TRADE PAYABLE                                                       $33.61
  3.156   DEWAYNE ZINKIN DBA BLACKSTONE    UNIVERSAL PARK                       5 RIVER PARK PLACE WEST,       STE 203               FRESNO               CA      93720        PROPERTY LEASE                                                 $33,222.54
  3.157   DIAMOND SHARP                    4559 B STREET                                                                             STOCKTON             CA      95206        TRADE PAYABLES                                                   $1,012.50
  3.158   DIAMOND SHARP CUTLERY SERVICE    513 MERCURY LAND                                                                          BREA                 CA      92821        TRADE PAYABLES                                                   $1,689.55
  3.159   DISCOVERLINK INC                 1525 KAUTA ROAD SUITE 700                                                                 WEST CHICAGO         IL      60185        TRADE PAYABLES                                                   $3,640.00
  3.160   DIVINITY CLEANING SERVICE        P.O. BOX 3231                                                                             BAKERSFIELD          CA      93305        TRADE PAYABLES                                                   $1,080.00
  3.161   DMS SERVICES LLC                 1040 ARROYO DRIVE                    CALLER SERVICE #2005                                 S PASADENA           CA      91030        TRADE PAYABLES                                                   $1,126.00
  3.162   DOMINION ENERGY/27031            PO BOX 27031                                                                              Richmond             VA      23261-7031   UTILITY PROVIDER                 X                             UNKNOWN
  3.163   DONAGHY SALES, INC.              2363 SOUTH CEDAR AVENUE                                                                   FRESNO               CA      93725        TRADE PAYABLES                                                     $431.40
  3.164   DOWNEY LACROSSE CLUB             PO BOX 39281                                                                              DOWNEY               CA      90239        TRADE PAYABLES                                                      $24.64
  3.165   DRAIN PATROL                     P.O. BOX 503053                                                                           SAN DIEGO            CA      92150        TRADE PAYABLES                                                     $367.50
  3.166   DUNBAR SECURITY PRODUCTS         P.O. BOX 333                                                                              BALTIMORE            MD      21203        TRADE PAYABLES                                                     $415.03
  3.167   DYKES RESTAURANT SUPPLY INC      PO BOX 5100                                                                               HUNTSVILLE           AL      35814        TRADE PAYABLES                                                     $973.88
  3.168   EASTERN STAR AMI TAI             CHAPTER #147                         500 E. IMPERIAL HWY.                                 Brea                 CA      92821        TRADE PAYABLES                                                      $68.03
                                                                                5021 VERDUGO WAY, SUITE
  3.169   EBERLE ENTERPRIZES, LLC          DBA:FIRST IMPRESSIONS AWINING        105                                                  CAMARILLO            CA      93012        TRADE PAYABLES                                                     $120.00
  3.170   ECOLAB FOOD SAFETY SOLUTIONS     24198 NETWORK PLACE                                                                       CHICAGO              IL      60673-1241   TRADE PAYABLES                                                     $654.80
  3.171   ECOLAB PEST ELIM. DIV.           26252 NETWORK PLACE                                                                       CHICAGO              IL      60673-1262   TRADE PAYABLES                                                  $12,646.24
  3.172   ECOLAB/RABURN                    P.O. BOX 100512                                                                           PASADENA             CA      91189-0512   TRADE PAYABLES                                                  $13,036.73
  3.173   EDEN LUTHERAN CHURCH             4725 BROCKTON AVE.                                                                        RIVERSIDE            CA      92506        TRADE PAYABLES                                                      $44.63
  3.174   EDIEL RUIZ CAMACHO               29 PARKWOOD LANE                                                                          OCEANSIDE            CA      92054        TRADE PAYABLE                                                       $71.33
  3.175   EDWARD B. HANLEY                 106 PANORAMA                                                                              COTO DE CAZA         CA      92679        PROPERTY LEASE                                                   $1,727.20
                                           JACOB A. SHAHBAZ, ESQ. -- SHAHBAZ
  3.176   EGAL SHAHBAZ                     LAW GROUP                            15760 VENTURA BOULEVARD        SUITE 860             ENCINO               CA      91436        LITIGATION          X            X              X                    $0.00
  3.177   ELEVATED CLEANING SERVICES       1920 W 5200 S,SUITE 10                                                                    ROY                  UT      84067        TRADE PAYABLES                                                     $800.00
  3.178   ENRIQUE CHAVEZ                   241 N 5TH ST #4                                                                           MONTEBELLO           CA      90640        TRADE PAYABLE                                                        $1.69
  3.179   ENVIRO-MASTER SERVICES           PO BOX 12350                                                                              CHARLOTTE            NC      28220        TRADE PAYABLES                                                   $1,014.00
  3.180   ENVIROSTEAM CLEANING SYSTEMS     PO BOX 2017                                                                               TEMECULA             CA      92593        TRADE PAYABLES                                                   $1,010.00
  3.181   ERICA STEBBINS                   4032 GEORGE RD                                                                            CARMICHAEL           CA      95608        TRADE PAYABLE                                                       $29.88
  3.182   ERIN VAN VEEN                    11 BRISA FRESCA                                                                           RANCHO SANTA MARGA   CA      92688        TRADE PAYABLE                                                       $48.23
  3.183   ESTRADA EXHAUST                  ESTRADA EXHAUST RESTAURANT           P.O. BOX 1521                                        GRASS VALLEY         CA      95945        TRADE PAYABLES                                                     $515.00
  3.184   EVERSOFT                         PO BOX 92769                                                                              LONG BEACH           CA      90809        TRADE PAYABLES                                                     $354.54
  3.185   EVERSOFT                         PO BOX 92769                                                                              LONG BEACH           CA      90809        TRADE PAYABLES                                                   $2,523.58
  3.186   EXIM ENGINEERING INC             2200 E WINSTON ROAD                                                                       ANAHEIM              CA      92806        TRADE PAYABLES                                                     $972.25
  3.187   EXIM ENGINEERING INC             2200 E WINSTON ROAD                                                                       ANAHEIM              CA      92806        TRADE PAYABLES                                                   $2,243.99
  3.188   F.A.S.T. FIRE PRO                P.O.BOX 2023                                                                              MISSION VIEJO        CA      92690        TRADE PAYABLES                                                     $777.56
  3.189   FEDEX                            PO BOX 7221                                                                               PASADENA             CA      91109-7321   TRADE PAYABLES                                                      $88.00
  3.190   FEDEX                            P.O. BOX 660481                                                                           DALLAS               TX      75266-0481   TRADE PAYABLES                                                     $135.35
  3.191   FEDEX                            PO BOX 7221                                                                               PASADENA             CA      91109-7321   TRADE PAYABLES                                                     $615.61
  3.192   FIRST CHOICE                     6401 BOISSERANC ST.                                                                       ANAHEIM              CA      92807        TRADE PAYABLES                                                     $600.00
  3.193   FISHBOWL INC                     PO BOX 740513                                                                             ATLANTA              GA      30374-0513   TRADE PAYABLES                                                  $10,500.00
  3.194   FLORIDA STATE                    DISBURSEMENT UNIT                    PO BOX 8500                                          TALLAHASSEE          FL      32314        TRADE PAYABLE                                                       $51.46
  3.195   FOOTHILL FIRE PROTECTION         314 HARFORD PLACE                                                                         UPLAND               CA      91786        TRADE PAYABLES                                                     $492.29
  3.196   FORD & HARRISON LLP              PO BOX 890836                                                                             CHARLOTTE            NC      28289-0836   TRADE PAYABLES                                                   $6,465.68
  3.197   FORTIS SOLUTIONS GROUP LLC       9750 CRESCENT PARK DRIVE                                                                  WEST CHESTER         OH      45069        TRADE PAYABLES                                                       $0.00
  3.198   FRANCHISE TAX BOARD              PO BOX 942867                                                                             SACRAMENTO           CA      94267-0011   TRADE PAYABLE                                                      $453.35
  3.199   FRANCHISE TAX BOARD              PO BOX 1328                                                                               RANCHO CORDOVA       CA      95741-1328   TRADE PAYABLE                                                      $305.36
  3.200   FRANCISCO DE LA CRUZ             5526 DAIRY AVENUE                    APT C                                                LONG BEACH           CA      90805        TRADE PAYABLES                                                     $225.00
  3.201   FRANK BRANEK                     32515 RAQUET CLUB WAY                                                                     LAKE ELSINORE        CA      92530        TRADE PAYABLE                                                      $266.80
  3.202   FRANKLIN MACHINE PRODUCTS, INC   PO BOX 74007311                                                                           CHICAGO              IL      60674-7311   TRADE PAYABLES                                                   $2,210.46
  3.203   FRESHPOINT CENTRAL CALIFORNIA    5900 N GOLDEN STATE BLVD                                                                  TURLOCK              CA      95382        TRADE PAYABLE                                                   $37,095.89
  3.204   FRESHPOINT OF SOUTHERN CALIF.    155 N ORANGE AVENUE                                                                       CITY OF INDUSTRY     CA      91744        TRADE PAYABLE                                                  $166,273.80




                                                                                                          Page 4 of 11
                                                                               Case 19-11743-KG     Doc 196     Filed 09/06/19   Page 44 of 61


                                                                                            In re: Marie Callender Pie Shops, LLC
                                                                                                      Case No. 19-11748
                                                                                                 Schedule E/F, Part 2 Attachment
                                                                                      Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                          Contingent


                                                                                                                                                                                                                      Disputed
Line    Nonpriority Creditor's Name        Address 1                            Address 2                     Address 3             City             State Zip         Basis for claim                                           Amount of claim
  3.205 FRESNO CITY COLLEGE                1525 E. WELDON AVE.                                                                      FRESNO           CA    93704       TRADE PAYABLES                                                      $25.82
  3.206 FRONT LINE SALES, INC              PO BOX 670                                                                               LA VERNE         CA    91750       TRADE PAYABLES                                                     $196.73
        FUSION CLOUD SERVICES, LLC SUM -
  3.207 51341                              PO BOX 51341                                                                             LOS ANGELES      CA   90051-5641   UTILITY PROVIDER                 X                              UNKNOWN
  3.208 GALASSO'S                          P.O. BOX 511623                                                                          LOS ANGELES      CA   90051        TRADE PAYABLES                                                  $28,747.45
  3.209 GALLO SALES CO.                    P.O. BOX 1266                                                                            UNION CITY       CA   94587        TRADE PAYABLES                                                     $522.00
  3.210 GALLUP FIRE PROTECTION             PO BOX 3597                                                                              SAN CLEMENTE     CA   92674-3597   TRADE PAYABLES                                                   $1,656.29
  3.211 GAMEDAY MEDIA                      P.O. BOX 2269                                                                            LAKE OSWEGO      OR   97035        TRADE PAYABLES                                                   $2,700.00
  3.212 GAMMA PHI BETA SORORITY            9001 STOCKDALE HWY.                                                                      BAKERSFIELD      CA   93311        TRADE PAYABLES                                                     $609.89
  3.213 GANAHL LUMBER COMPANY              P.O. BOX 1326                                                                            CORONA           CA   91720        TRADE PAYABLES                                                      $98.49
  3.214 GASKET GUY, INC.                   4712 ADMIRATLY WAY, #735                                                                 MARINA DEL REY   CA   90292        TRADE PAYABLES                                                     $108.67
  3.215 GASKETS USA, LLC                   10741 SHERMAN WAY, #3                                                                    SUN VALLEY       CA   91352        TRADE PAYABLES                                                       $0.00
  3.216 GATE CITY BEVERAGE DIST.           P O BOX 842685                                                                           LOS ANGELES      CA   90084-2685   TRADE PAYABLES                                                     $162.82
  3.217 GATEWAY FIRE EQUIPMENT             P.O. BOX 2168                                                                            MERCED           CA   95344        TRADE PAYABLES                                                     $369.74
  3.218 GOLDEN STATE WATER CO.             PO BOX 9016                                                                              San Dimas        CA   91773-9016   UTILITY PROVIDER                 X                              UNKNOWN
  3.219 GONZALEZ MAINTENANCE               P.O. BOX 33291                                                                           LOS ANGELES      CA   90033        TRADE PAYABLES                                                   $7,647.00
  3.220 GRAPHIC TRENDS INC                 7301 ADAMS ST                                                                            PARAMOUNT        CA   90723        TRADE PAYABLES                                                   $2,025.80
  3.221 GRAY-BAYS LLC                      PO BOX 1855                                                                              PRIEST RIVER     ID   83856        PROPERTY LEASE                                                  $24,000.00
  3.222 GREEN FOOT MOWING                  5230 S 5240 W                                                                            KEARNS           UT   84118        TRADE PAYABLES                                                   $4,899.24
                                           ROLANDO J. GUTIERREZ, ESQ. --
  3.223   GUADALUPE TOSTADO                GUTIERREZ BLANCO & ARIAS, PLC        21171 S. WESTERN AVENUE       SUITE 2812            TORRANCE         CA   90501        LITIGATION          X            X              X                    $0.00
  3.224   H & E SALES                      298 E. 750 SOUTH                                                                         FARMINGTON       UT   84025        TRADE PAYABLES                                                      $57.00
  3.225   H.R. ELECTRIC CORP.              251 EAST 23RD STREET                                                                     COSTA MESA       CA   92627        TRADE PAYABLES                                                   $2,285.00
  3.226   HARBOR DISTRIBUTING              P.O. BOX 842685                                                                          LOS ANGELES      CA   90084-2685   TRADE PAYABLES                                                     $456.90
  3.227   HARBOR DISTRIBUTING CO.          PP O BOX 842685                                                                          LOS ANGELES      CA   90084-2685   TRADE PAYABLES                                                     $915.70
  3.228   HAYNES AND BOONE LLP             P.O. BOX 841399                                                                          DALLAS           TX   75284-1399   TRADE PAYABLES                                                     $543.00
                                           MIGUEL A. CUSTODIO, JR. (CUSTODIO
  3.229   HECTOR M. CORRALES               & DUBEY LLP)                         448 S HILL STREET             SUITE 615             LOS ANGELES      CA   90013        LITIGATION          X            X              X                    $0.00
  3.230   HEILBRICE RETAIL ADVERTISING     ONE CORPORATE PLAZA                                                                      NEWPORT BEACH    CA   92660        LITIGATION          X            X              X                    $0.00
  3.231   HERRERA'S CLEANING               5129 SIHOUETTA AVE                                                                       LAS VEGAS        NV   89142        TRADE PAYABLES                                                     $200.00
  3.232   HIGH DESERT LOCK AND SAFE        9208 "G" AVEMIE                                                                          HESPERIA         CA   92345        TRADE PAYABLES                                                     $545.00
  3.233   HOLLISTER LAND & CATTLE CO.      C/O FRANK WILLIAMS                   20 ST JOHN CT                                       DANVILLE         CA   94526        PROPERTY LEASE                                                     $200.00
  3.234   HOODZ OF THE HIGH DESERT         PO BOX 402473                                                                            HESPERIA         CA   92345        TRADE PAYABLES                                                   $1,995.00
  3.235   HYGENEX FRANCHISING              PO BOX 5334                                                                              CARSON           CA   90749        TRADE PAYABLES                                                     $194.10
  3.236   INDEPENDENT FIRE & SAFETY CO     PO BOX 22723                                                                             BAKERSFIELD      CA   93390        TRADE PAYABLES                                                     $245.00
  3.237   INDIVIDUAL FOODSERVICE           5496 LINDBERGH LANE                                                                      BELL             CA   90201        TRADE PAYABLES                                                 $117,128.72
  3.238   INLAND PUMPING SERVICE LLC       P O BOX 921                                                                              NORCO            CA   92860        TRADE PAYABLES                                                   $1,725.00
  3.239   INTERSTATE LOGISTICS, INC.       UNIT #34 P.O. BOX 4800                                                                   PORTLAND         OR   97208        TRADE PAYABLES                                                   $4,400.00
  3.240   J & D SERVICE                    19214 NEWHOUSE ST                                                                        CANYON COUNTRY   CA   91351        TRADE PAYABLES                                                      $75.00
  3.241   J & E RESTAURANT SUPPLY INC      701 N BURKE ST                                                                           VISALIA          CA   93292        TRADE PAYABLES                                                      $26.00
  3.242   JAANA PATTERSON                  ABRAMSON LABOR GROUP                 3580 WILSHIRE BOULEVARD       SUITE 1260            LOS ANGELES      CA   90010        LITIGATION          X            X              X                    $0.00
  3.243   JAMES P. HISCHIER                LANDSCAPE & MAINTENANCE              PO BOX 365                                          ESCALON          CA   95320        TRADE PAYABLES                                                   $1,715.50
                                           JANETH ARIAS, ESQ. -- GUTIERREZ
  3.244 JAVIER GONZALEZ                    BLANCO & ARIAS, PLC                  21171 S WESTERN AVENUE        SUITE 2812            TORRANCE         CA   90501        LITIGATION          X            X              X                    $0.00
                                           RAFFI K. KEVORKIAN (KEVORKIAN &
  3.245   JEANNIE WANG                     MADENLIAN)                           1503 SOUTH COAST DRIVE        SUITE 210             COSTA MESA       CA   92626        LITIGATION          X            X              X                    $0.00
  3.246   JENNIFER KARLAN                  9271 STONE CANYON RD                                                                     CORONA           CA   92883        TRADE PAYABLE                                                      $176.59
  3.247   JENNIFER SPANGLER                73373 COUNTRY CLUB DRIVE             APT. 306                                            PALM DESERT      CA   92260        TRADE PAYABLE                                                       $94.88
  3.248   JERRY'S PRINTING                 5101 VERNON AVE S                    SUITE 1D                                            EDINA            MN   55436        TRADE PAYABLES                                                      $47.31
  3.249   JESSICA ESTRADA                  810 JAMAICA ST                                                                           SAN DIEGO        CA   92109        TRADE PAYABLE                                                       $73.92
  3.250   JESUS PEREZ                      21001 GRESHAM ST APT #307                                                                CANOGA PARK      CA   91304        TRADE PAYABLE                                                       $40.60
  3.251   JN GREASE SERVICE INC            P O BOX 70937                                                                            RIVERSIDE        CA   92513        TRADE PAYABLES                                                   $1,150.00
  3.252   JOAQUIN CASTANEDA                4065 THIRD ST                                                                            RIVERSIDE        CA   92501        LITIGATION          X            X              X                    $0.00
  3.253   JOHN C BOWLER                    8856 GENTLE WIND DR                                                                      CORONA           CA   92883        TRADE PAYABLE                                                       $37.46




                                                                                                         Page 5 of 11
                                                                            Case 19-11743-KG     Doc 196     Filed 09/06/19   Page 45 of 61


                                                                                         In re: Marie Callender Pie Shops, LLC
                                                                                                   Case No. 19-11748
                                                                                              Schedule E/F, Part 2 Attachment
                                                                                   Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                            Contingent


                                                                                                                                                                                                                        Disputed
Line      Nonpriority Creditor's Name     Address 1                          Address 2                     Address 3             City               State   Zip          Basis for claim                                           Amount of claim
  3.254   JOHNSON BROTHERS OF NEVADA      4701 MITCHELL ST                                                                       NORTH LAS VEGAS    NV      89081        TRADE PAYABLES                                                     $120.00
  3.255   JOHNSON MARK LLC                ATTORNEYS FO PLAINTIFF             PO BOX 7811                                         SANDY              UT      84091        TRADE PAYABLE                                                      $173.60
  3.256   JOHNSON'S BOILER & CNT. INC.    2440 S. GEARHART AVE.                                                                  FRESNO             CA      93725-1341   TRADE PAYABLES                                                   $2,442.11
  3.257   JOHNSTONE SUPPLY                1661 MARKET STREET                                                                     CORONA             CA      92880        TRADE PAYABLES                                                     $447.77
  3.258   JORDIN HELETHIA BELL            700 DORRANCE STREET                                                                    BAKERSFIELD        CA      93307        TRADE PAYABLE                                                       $14.93
  3.259   JORGENSEN & COMPANY             P O BOX 398655                                                                         SAN FRANCISCO      CA      94139        TRADE PAYABLES                                                     $525.00
  3.260   JOSE FLORES                     3710 W PARK BALBOA                                                                     ORANGE             CA      92868        TRADE PAYABLE                                                         $9.04
  3.261   JOSE JIMENEZ                    PO BOX 1333                                                                            CERES              CA      95307-1333   TRADE PAYABLES                                                   $1,000.00
  3.262   JOSE MENDOZA                    9519 HOLBROOK ST.                                                                      PICO RIVERA        CA      90660        TRADE PAYABLES                                                   $1,380.00
  3.263   JOSEPH K. & INEZ EICHENBAUM     190 N.CANON DR.STE.404                                                                 BEVERLY HILLS      CA      90210-5222   PROPERTY LEASE                                                 $13,644.17
  3.264   JUAN ROMERO                     PO BOX 372                                                                             TORRANCE           CA      90507        TRADE PAYABLES                                                     $450.00
  3.265   JUSTIN NORWALT                  KENNETH S. GAINES, ESQ.            27200 AGOURA ROAD             SUITE 101             CALABASAS          CA      91301        LITIGATION          X            X              X                     $0.00
  3.266   JUSTIN NORWALT, ET AL.          JAY S. ROTHMAN & ASSOCIATES        21900 BURBANK BOULEVARD       SUITE 210             WOODLAND HILLS     CA      91367        LITIGATION          X            X              X                     $0.00
  3.267   KANDICE CHTOUROU                17111 GOLDENWEST ST APT E5G                                                            HUNTINGTON BEACH   CA      92647        TRADE PAYABLE                                                       $11.30
  3.268   KARL H. KELLER                  P O BOX 1143                                                                           RANCHO SANTA FE    CA      92067        PROPERTY LEASE                                                 $10,000.00
  3.269   KARL STRAUSS BREWERIES          5985 SANTA FE ST                                                                       SAN DIEGO          CA      92109        TRADE PAYABLES                                                      $96.44
  3.270   KARLA IVES                      3570 CORTNER AVE                                                                       LONG BEACH         CA      90808        LITIGATION          X            X              X                     $0.00
  3.271   KATHLEEN TRAYLER                4815 E TEAGUE AVE                                                                      CLOVIS             CA      93619        TRADE PAYABLE                                                      $209.86
                                          TODD M. FRIEDMAN -- LAW OFFICES
  3.272   KATHRYN CUPP                    OF TODD M. FRIEDMAN                21550 OXNARD STREET           SUITE 780               WOODLAND HILLS   CA      91367        LITIGATION          X            X              X                     $0.00
  3.273   KATHY'S LANDSCAPING             19755 STEINWAY ST                                                                        CANYON COUNTRY   CA      91351        TRADE PAYABLES                                                    $1,125.00
  3.274   KCW MANAGEMENT, INC.            ATTN: RICHARD KUHLMAN              751 E. EL CAMINO REAL                                 SUNNYVALE        CA      94087        TRADE PAYABLES                                                    $1,086.29
  3.275   KEI WINDOW CLEANING #12         P.O. BOX 1961                                                                            FAIR OAKS        CA      95628        TRADE PAYABLES                                                      $202.00
  3.276   KERRY,INC.                      P.O. BOX 409141                                                                          ATLANTA          GA      30384-9141   TRADE PAYABLES                                                       $56.30
  3.277   KIRK A CULLIMORE                THE LAW OFFICES OF                 KIRK A. CULLIMORE             12339 S. 800 E. SUITE 100
                                                                                                                                   DRAPER           UT      84020        TRADE PAYABLE                                                        $92.38
  3.278   KITE'S VINYL CARE               2669 CALLE BIENVENIDO                                                                    THOUSAND OAKS    CA      91360        TRADE PAYABLES                                                      $240.00
  3.279   KRISTIAN HAYDEN                 501 E KIATELLA AVE 20 A                                                                  ORANGE           CA      92867        TRADE PAYABLE                                                        $24.86
  3.280   L C MARKETING CORP              6370 LUSK BLVD. SUITE F-211                                                              SAN DIEGO        CA      92121        TRADE PAYABLES                                                    $1,093.14
  3.281   L.A. HYDRO JET                  10639 WIXON ST                                                                           SUN VALLEY       CA      91352        TRADE PAYABLES                                                      $381.00
  3.282   LABOR COMMISSION SAFETY DIV     P.O. BOX 146620                                                                          SALT LAKE CITY   UT      84114-6620   TRADE PAYABLES                                                       $30.00
  3.283   LARSON'S CHEMDRY                897 N MCCORMICK WAY STE 3                                                                LAYTON           UT      84041        TRADE PAYABLES                                                    $1,070.00
                                                                             LAW OFFICES OF HAMED          9454 WILSHIRE BLVD.,
  3.284   LATANYA GREEN                   HAMED YAZDANPANAH                  YAZDANPANAH & ASSOC           6TH FLOOR               BEVERLY HILLS    CA      90212        LITIGATION          X            X              X                    $0.00
  3.285   LAYTON CITY CORPORATION         437 NORTH WASATCH DRIVE                                                                  Layton           UT      84041-3254   UTILITY PROVIDER                 X                              UNKNOWN
  3.286   LIGHT BULBS ETC                 658 N TUSTIN                                                                             ORANGE           CA      92867        TRADE PAYABLES                                                     $169.85
  3.287   LIGHTING ELECTRIC               7702 DAVIN PARK DRIVE                                                                    BAKERSFIELD      CA      93308        TRADE PAYABLES                                                     $798.46
  3.288   LINDE INC                       88718 EXPEDITE WAY                                                                       CHICAGO          IL      60695-1700   TRADE PAYABLES                                                   $2,988.02
  3.289   LINEAGE FREIGHT MANAGEMENT      PO BOX 101634                                                                            PASADENA         CA      91189-1634   TRADE PAYABLE                                                   $13,395.00
  3.290   LINEAGE LOGISTICS ICM LLC       PO BOX 974647                                                                            DALLAS           TX      75397        TRADE PAYABLE                                                   $62,619.55
  3.291   LIVING HELP CENTER              8345 FIRESTONE BLVD. #300                                                                DOWNEY           CA      90241        TRADE PAYABLES                                                     $131.99
  3.292   LONG BEACH POLYTECHNIC HIGH     1600 ATLANTIC AVE                                                                        LONG BEACH       CA      90813        TRADE PAYABLES                                                      $15.43
  3.293   LOS ANGELES COUNTY SHERIFF      CIVIL DIVISION                     110 N. GRAND AVE. #525                                LOS ANGELES      CA      90012        TRADE PAYABLE                                                      $274.21
  3.294   LOS ANGELES COUNTY SHERIFF      PO BOX 843580                                                                            LOS ANGELES      CA      90084-3580   TRADE PAYABLE                                                      $492.51
  3.295   LOS ANGELES COUNTY SHERIFF      PO BOX 843580                                                                            LOS ANGELES      CA      90084-3580   TRADE PAYABLE                                                      $575.30
          LOS ANGELES DEPT OF WATER &
  3.296   POWER/30808                     P.O. BOX 30808                                                                         Los Angeles        CA      90030-0808   UTILITY PROVIDER                 X                              UNKNOWN
  3.297   LOYALTY GLOBAL LOGISTICS INC.   PO BOX 525                                                                             LAKE FOREST        CA      92609        TRADE PAYABLE                                                    $1,200.00
  3.298   LSQ FUNDING GROUP LLC           ACCOUNT OF KAMRAN STAFFING INC     PO BOX 743451                                       LOS ANGELES        CA      90074        TRADE PAYABLE                                                   $10,554.84
  3.299   LUIS FLORES                     312 N CAMPUS AVE.                                                                      ONTARIO            CA      91764        TRADE PAYABLE                                                       $14.02
                                          CENTER FOR DISABILITY ACCESS,
  3.300   LUIS VILLEGAS                   CHRIS CARSON, ESQ.                 9845 ERMA ROAD                SUITE 300             SAN DIEGO          CA      92131        LITIGATION          X            X              X                     $0.00
  3.301   LYONS BUENA PARK, LLC           15125 GARFIELD AVENUE                                                                  PARAMOUNT          CA      90723        PROPERTY LEASE                                                   $12,600.00
  3.302   M & J INDUSTRIAL                6520 PLATT AVE #227                                                                    WEST HILLS         CA      91307        TRADE PAYABLES                                                       $73.65
  3.303   M. BALVIN'S                     9964 RAMONA ST.                                                                        BELLFLOWER         CA      90706        TRADE PAYABLES                                                      $300.00




                                                                                                      Page 6 of 11
                                                                            Case 19-11743-KG     Doc 196     Filed 09/06/19   Page 46 of 61


                                                                                         In re: Marie Callender Pie Shops, LLC
                                                                                                   Case No. 19-11748
                                                                                              Schedule E/F, Part 2 Attachment
                                                                                   Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                            Contingent


                                                                                                                                                                                                                        Disputed
Line      Nonpriority Creditor's Name     Address 1                          Address 2                     Address 3             City               State   Zip          Basis for claim                                           Amount of claim
  3.304   M.C. BALDWIN PROPERTIES, LLC    10889 DELIBAN STREET                                                                   TUJUNGA            CA      91042        PROPERTY LEASE                                                 $12,552.00
  3.305   MADELINE RUCIRETA               8022 SAIL CIRCLE                                                                       HUNTINGTON BEACH   CA      92646        PROPERTY LEASE                                                   $2,990.72
  3.306   MAINLINE PLUMBING INC           18332 CAMPBELL AVE                                                                     ESCALON            CA      95320        TRADE PAYABLES                                                   $1,389.95
  3.307   MAPCO INDUSTRIAL PRODUCTS       PO BOX 8989                                                                            TAMPA              FL      33674        TRADE PAYABLES                                                     $332.70
  3.308   MAR-CO EQUIOMENT CO.            130 ATLANTIC ST.                                                                       POMONA             CA      91768        TRADE PAYABLES                                                     $239.97
  3.309   MARGARET GURULE                 10259 WESTERN AVE G 59                                                                 DOWNEY             CA      90241        TRADE PAYABLE                                                       $34.62
  3.310   MARIE CALLENDER'S #61           19310 BUSINESS CENTER DR                                                               NORTHRIDGE         CA      91324        TRADE PAYABLES                                                      $77.97
  3.311   MARILYN FARNERMAN               280 E. CARMEL DR.                                                                      MERIDIAN           ID      83646        TRADE PAYABLES                                                      $21.00
  3.312   MARJORY BRADY                   608 LA CHAPA AVENUE                                                                    EL PASO            TX      79912        PROPERTY LEASE                                                   $1,495.36
          MARK STEVEN ISRAEL AND ESTHER   MICHAEL M. MARZBAN, ESQ. -- LAW
  3.313   WOLFE                           OFFICES OF COHEN AND MARZBAN       16000 VENTURA BOULEVARD       SUITE 701             ENCINO             CA      91436        LITIGATION          X            X              X                    $0.00
  3.314   MARKSTEIN                       P.O./ BOX 15379                                                                        SACRAMENTO         CA      95851        TRADE PAYABLES                                                      $59.30
  3.315   MARTIN CONTAINER, INC           PO BOX 185                                                                             WILMINGTON         CA      90748        TRADE PAYABLES                                                     $629.57
  3.316   MARY LYNN TATHAM                1205 N. CHRISTINE STREET                                                               ORANGE             CA      92869        PROPERTY LEASE                                                   $1,495.36
  3.317   MAX BALLOONS                    3870 LA SIERRA AVE #371                                                                RIVERSIDE          CA      92505        TRADE PAYABLES                                                     $160.46
  3.318   MC WHOLESALERS                  DO NOT MAIL CHECK                  DEPOSIT CHECK                                                                               TRADE PAYABLES                                                   $7,489.45
  3.319   MCDOUGLE COMPANY                3613 W. BALBOA BLVD                                                                    NEWPORT BEACH      CA      92663        TRADE PAYABLES                                                     $350.00
  3.320   MCFADDEN-DALE IND. HARDWARE     129 N. MAPLE ST.                                                                       CORONA             CA      92880        TRADE PAYABLES                                                   $2,054.05

  3.321 MCMASTER-CARR SUPPLY COMPANY      P.O.BOX 7690                                                                           CHICAGO            IL      60680-7690   TRADE PAYABLES                                                   $3,536.80
  3.322 MEADOW GOLD DAIRIES, INC.         DEPT 959 REMITTANCE PROCESS                                                            DENVER             CO      80271-0959   TRADE PAYABLES                                                   $1,651.25
  3.323 MELL 45, LLC                      C/O FLOIT PROPERTIES INC           3565 7TH AVENUE                                     SAN DIEGO          CA      92103        PROPERTY LEASE                                                  $11,246.68
  3.324 MERCHANTLINK LOCKBOX              26125 NETWORK PLACE                                                                    CHICAGO            IL      60673-1261   TRADE PAYABLES                                                   $4,187.58
  3.325 MERHZARD NOURANI                  LOYR, APC -- YOUNG W. RYU, ESQ.    3130 WILSHIRE BOULEVARD       SUITE 402             LOS ANGELES        CA      90010        LITIGATION          X            X              X                    $0.00
  3.326 MICHAEL F. SINDONI                5154 LONG BRANCH AVE., UNIT A                                                          SAN DIEGO          CA      92107        PROPERTY LEASE                                                     $747.68
  3.327 MICHAEL MACESARU                  7431 COLOMBIA DRIVE                                                                    BUENA PARK         CA      90620        TRADE PAYABLE                                                      $245.48
  3.328 MICHELLE PANTOJA                  9728 NORLAIN AVENUE                                                                    DOWNEY             CA      90240        TRADE PAYABLE                                                       $14.94
  3.329 MIGHTY KLEAN                      P.O. BOX 6375                                                                          BAKERSFIELD        CA      93386        TRADE PAYABLES                                                     $550.00
  3.330 MIGHTY OAK CHORUS                 605 S WOODLAND                                                                         VISALIA            CA      93277        TRADE PAYABLES                                                     $540.00
  3.331 MIKE BACHMAN PLUMBING             549 WEST 24TH ST.                                                                      OGDEN              UT      84401        TRADE PAYABLES                                                     $403.00
  3.332 MINTSHOW INTERNATINOAL, LLC       C/O PACIFIC WEST ASSET MGMT        P O BOX 19068                                       IRVINE             CA      92623-9068   PROPERTY LEASE                                                  $31,122.84
  3.333 MISSION LINEN SUPP./FRESNO        2555 SOUTH ORANGE AVENUE                                                               FRESNO             CA      93725        TRADE PAYABLES                                                     $612.50
  3.334 MISSION LINEN SUPP/701            720 20TH STREET                                                                        BAKERSFIELD        CA      93301        TRADE PAYABLES                                                   $1,210.73
  3.335 MODESTO IRRIGATION DISTRICT       PO BOX 5355                                                                            Modesto            CA      95352-5355   UTILITY PROVIDER                 X                              UNKNOWN
  3.336 MOISES VASQUEZ                    6631 SALT LAKE AVE #28                                                                 BELL               CA      90201        TRADE PAYABLE                                                      $188.87
  3.337 MONEY MAILER OF SAN DIEGO         9340 CARAMEL MOUNTAIN RD STE A                                                         SAN DIEGO          CA      92129        TRADE PAYABLES                                                     $380.00
  3.338 MOOD MEDIA                        PO BOX 71070                                                                           CHARLOTTE          NC      28272-1070   TRADE PAYABLES                                                   $2,002.68
  3.339 MOTTA THE HANDY MAN               15241 CANTARA ST.                                                                      VAN NUYS           CA      91402        TRADE PAYABLES                                                     $596.60
        MT. OLYMPUS IMPROVEMENT
  3.340 DISTRICT                          3932 SOUTH 500 EAST                                                                    Salt Lake City     UT      84107        UTILITY PROVIDER                 X                              UNKNOWN
  3.341 MURPHY O'BRIEN                    11444 W OLYMPIC BLVD               STE. 600                                            LOS ANGELES        CA      90064        TRADE PAYABLES                                                   $5,250.00
                                                                             1815 VILLAGE CENTER CIRCLE,
  3.342 NANCY M. CHAPMAN                  KEVIN HANRATTY                     STE 140                                             LAS VEGAS          NV      89134        LITIGATION          X            X              X                    $0.00
                                                                             1899 WYNKOOP STREET, STE
  3.343   NATALIE JAY                     ELLIOTT CHRISTOPHER                700                                                 DENVER             CO      80202        LITIGATION          X            X              X                    $0.00
  3.344   NATHANIEL BROWN                 8743 MAGNOLIA AVE APT E3                                                               RIVERSIDE          CA      92503        TRADE PAYABLE                                                        $8.45
  3.345   NATIONAL SUGAR MARKETING LLC    P O BOX 83257                                                                          CHICAGO            IL      60691        TRADE PAYABLES                                                  $18,015.75
  3.346   NEAT CLEANING                   24902 HON AVENUE                                                                       Laguna Hills       CA      92653        TRADE PAYABLES                                                     $210.00
  3.347   NELSON JAMESON INC              PO BOX 1147                                                                            MARSHFIELD         WI      54449        TRADE PAYABLES                                                     $136.12
  3.348   NEWPORT FARMS                   105 PEARL ST                                                                           CORONA             CA      91719        TRADE PAYABLES                                                     $144.35
  3.349   NIELSEN CITRUS                  15621 COMPUTER LANE                                                                    HUNTINGTON BEACH   CA      92649        TRADE PAYABLES                                                   $2,194.00
  3.350   NMC PLACENTIA, LLC              5850 CANOGA AVENUE, SUITE 650      ATTN: HOLLY TARTAGLINO                              WOODLAND HILLS     CA      91367        PROPERTY LEASE                                                  $33,148.96
  3.351   NORTHRIDGE CORNER LLC           1919 WESTWOOD BLVD                                                                     LOS ANGELES        CA      90025        PROPERTY LEASE                                                  $30,294.12
  3.352   NU CO2, INC.                    P O BOX 417902                                                                         BOSTON             MA      02241        TRADE PAYABLES                                                   $9,455.35




                                                                                                      Page 7 of 11
                                                                            Case 19-11743-KG       Doc 196     Filed 09/06/19   Page 47 of 61


                                                                                           In re: Marie Callender Pie Shops, LLC
                                                                                                     Case No. 19-11748
                                                                                                Schedule E/F, Part 2 Attachment
                                                                                     Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                          Unliquidated
                                                                                                                                                                                             Contingent


                                                                                                                                                                                                                         Disputed
Line      Nonpriority Creditor's Name    Address 1                             Address 2                     Address 3             City              State   Zip          Basis for claim                                           Amount of claim
  3.353   NV ENERGY/30150 SOUTH NEVADA   PO BOX 30150                                                                              Reno              NV      89520-3150   UTILITY PROVIDER                 X                             UNKNOWN
  3.354   NYSHEC AWG LOCKBOX             PO BOX 645182                                                                             CINCINNATI        OH      45265-5182   TRADE PAYABLE                                                       $89.39
  3.355   O.C. PLUMBING                  314 EMERALD WAY                                                                           PLACENTIA         CA      92870        TRADE PAYABLES                                                     $621.00

  3.356 OANH KIM TRAN                    C/O WEST COAST HOTEL MANAGEMEN P.O. BOX 25863                                             ANAHEIM           CA      92825        PROPERTY LEASE                                                   $5,666.66
  3.357 OC PLUMBING                      371 OAK PLACE SUITE D                                                                     BREA              CA      92821        TRADE PAYABLES                                                   $4,270.94
  3.358 OLAES CLEANING SERVICE           PO BOX 728                                                                                MORENO VALLEY     CA      92556        TRADE PAYABLES                                                     $900.00
        ONTARIO MUNICIPAL UTILITIES
  3.359 COMPANY                          PO BOX 8000                                                                               ONTARIO           CA      91761-1076   UTILITY PROVIDER                 X                              UNKNOWN
  3.360 OPTIMAL BIOFUELS INC             PO BOX 10986                                                                              NEWPORT BEACH     CA      92658        TRADE PAYABLES                                                    $875.00
  3.361 OPTUMHEALTH BANK                 2525 LAKE PARK BLVD                                                                       SALT LAKE CITY    UT      84120        TRADE PAYABLE                                                     $412.23
  3.362 ORACLE AMERICA INC               PO BOX 44471                                                                              SAN FRANCISCO     CA      94144-4471   TRADE PAYABLES                                                     $60.15
  3.363 ORANGE ADVERTISING               28571 SILVERTON DRIVE                                                                     LAGUNA NIGUEL     CA      92677        TRADE PAYABLES                                                    $300.00
  3.364 ORANGE COUNTY CLERK-RECORDER     12 CIVIC CENTER PLAZA RM 106                                                              SANTA ANA         CA      92702-0238   TRADE PAYABLES                                                     $85.00

  3.365 PACIFIC GAS & ELECTRIC           P.O. BOX 997300 PG&E CORPORATION                                                          SACRAMENTO        CA      95899-7300   UTILITY PROVIDER                 X                              UNKNOWN
        PACIFIC POWER-ROCKY MOUNTAIN
  3.366 POWER                            PO BOX 26000                                                                              Portland          OR      97256-0001   UTILITY PROVIDER                 X                              UNKNOWN
  3.367 PARKER & PARKER PLUMBING         P.O. BOX 7443                                                                             VISALIA           CA      93290-7443   TRADE PAYABLES                                                      $105.00
  3.368 PIPE MAINTENANCE                 PO BOX 53988                                                                              LAFAYETTE         LA      70505-3988   TRADE PAYABLES                                                      $425.00
  3.369 PK II ANAHEIM PLAZA LP           P.O. BOX 82565                        DEPT CODE: SCAA 1401                                GOLETA            CA      93118-2565   PROPERTY LEASE                                                   $21,795.47
  3.370 PMCI PROMOTIONS, LLC             6075 POPLAR AVE SUITE 800                                                                 MEMPHIS           TN      38119        INTERCOMPANY                                                  $1,275,892.00
  3.371 PODS                             PO BOX 791003                                                                             BALTIMORE         MD      21279-1003   TRADE PAYABLES                                                      $437.19
  3.372 POPCORN CO.,LLC(THE)             1618 E. WILSHIRE AVE.                                                                     SANTA ANA         CA      92705        TRADE PAYABLES                                                      $409.00
  3.373 POST ALARMS SYSTEMS              47 E. ST. JOSEPH ST.                                                                      ARCADIA           CA      91006        TRADE PAYABLES                                                       $52.99
  3.374 PRAXAIR DISTRIBUTION, INC        DEPT LA 21511                                                                             PASADENA          CA      91185-1511   TRADE PAYABLES                                                      $126.90
  3.375 PRECISION FIRE PROTECTION IN     707 WELLS RD. UNIT #4                                                                     BOULDER CITY      NV      89005        TRADE PAYABLES                                                       $65.00
  3.376 PRICE DISPOSAL INC               8665 S. UNION AVE                                                                         BAKERFIELD        CA      93307        TRADE PAYABLES                                                       $50.00
  3.377 PRICKETTS DIST., INC.            123 M STREET                                                                              FRESNO            CA      93721        TRADE PAYABLES                                                      $183.02
  3.378 PRISMA GRAPHIC CORPORATION       2937 E. BROADWAY RD #100                                                                  PHOENIX           AZ      85040        TRADE PAYABLES                                                      $204.00
  3.379 PRISMA GRAPHIC CORPORATION       2937 E BROADWAY RD #100                                                                   PHOENIX           AZ      85040        TRADE PAYABLES                                                      $409.17
  3.380 PRO EDGE KNIFE                   7431 MISSION GORGE RD                                                                     SAN DIEGO         CA      92120        TRADE PAYABLES                                                      $342.00
  3.381 PROCTER FAMILY TRUST             11961 KENSINGTON RD                                                                       LOS ALAMITOS      CA      90720        TRADE PAYABLES                                                      $450.66
  3.382 PRO-EDGE KNIFE                   7431 MISSION GORGE RD.                                                                    SAN DIEGO         CA      92120        TRADE PAYABLES                                                       $37.00
  3.383 PROFESSIONAL AIR-VENT CLEANING   30250 12TH STREET                                                                         NUEVO             CA      92567        TRADE PAYABLES                                                      $693.00
  3.384 PUNJAB SIKH AWARENESS SOCIETY    11528 N. ARMSTRONG                                                                        CLOVIS            CA      93619        TRADE PAYABLES                                                       $29.53
  3.385 PURE SOFT WATER SYSTEMS          8660 UNDERWOOD AVE                                                                        CALIFORNIA CITY   CA      93505        TRADE PAYABLES                                                    $1,131.56
  3.386 PURFECT PACKAGING                5420 BROOKS STREET                                                                        MONTCLAIR         CA      91763        TRADE PAYABLES                                                      $808.00
  3.387 QUALITY IMAGING SUPPLY           750 S LINCOLN AVE. #104-181                                                               CORONA            CA      92882        TRADE PAYABLES                                                      $126.05
  3.388 QUALITY MAINTENANCE SERVICE      930 NORTH ELM STREET                  SUITE 1                                             ORANGE            CA      92867        TRADE PAYABLES                                                   $19,004.09
  3.389 QUEST CONTROLS, INC              208 9TH STREET DR WEST                                                                    PALMETTO          FL      34221        TRADE PAYABLES                                                    $2,700.00
  3.390 R & R INDUSTRIES, INC.           204 AVENIDA FABRICANTE                                                                    SAN CLEMENTE      CA      92672        TRADE PAYABLES                                                      $257.45
  3.391 R.W. SMITH & COMPANY             PO BOX 51847                                                                              LOS ANGELES       CA      90051-6147   TRADE PAYABLES                                                      $431.19
  3.392 RAINBOW RISING, LLC              18800 VON KARMAN AVE., SUITE A                                                            IRVINE            CA      92612        PROPERTY LEASE                                                    $2,600.00
  3.393 RAMIRO BARRAGAN                  12321 CAMILLA ST                                                                          WHITTIER          CA      90601        TRADE PAYABLES                                                      $400.00
  3.394 RAMIRO BARRAGAN                  12321 CAMILLA ST                                                                          WHITTIER          CA      90601        TRADE PAYABLES                                                    $3,200.00
                                         EVAN J. SMITH, ESQUIRE -- BRODSKY &
  3.395   RAMON CARTER                   SMITH, LLC                            9595 WILSHIRE BOULEVARD       SUITE 900             BEVERLY HILLS     CA      90212        LITIGATION          X            X              X                    $0.00
  3.396   RAMONA H S AQUATICS BOOSTER    ATTENTION SEAN BANISTER               7675 MAGNOLIA AVE                                   RIVERSIDE         CA      92504        TRADE PAYABLES                                                      $95.66
  3.397   RANDOM LENGTHS NEWS            P O BOX 731                                                                               SAN PEDRO         CA      90731        TRADE PAYABLES                                                   $1,580.00
  3.398   RAYMOND HANDLING SOLUTIONS     FILE 1700                             1801 W. OLYMPIC BLVD                                PASADENA          CA      91199-1700   TRADE PAYABLES                                                     $227.29
  3.399   RAYMOND LEASING CORPORATION    PO BOX 301590                                                                             DALLAS            TX      75303-1590   TRADE PAYABLES                                                   $1,599.42
  3.400   RAYNE WATER CONDDITIONING      P.O. BOX 1659                                                                             VISTA             CA      92083        TRADE PAYABLES                                                     $260.00
  3.401   RAYNE WATER SYSTEMS            939 W. REECE ST.                                                                          SAN BERNARDINO    CA      92411-2395   TRADE PAYABLES                                                   $1,250.70




                                                                                                        Page 8 of 11
                                                                          Case 19-11743-KG     Doc 196     Filed 09/06/19   Page 48 of 61


                                                                                       In re: Marie Callender Pie Shops, LLC
                                                                                                 Case No. 19-11748
                                                                                            Schedule E/F, Part 2 Attachment
                                                                                 Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                        Contingent


                                                                                                                                                                                                                    Disputed
Line      Nonpriority Creditor's Name     Address 1                        Address 2                      Address 3            City             State   Zip          Basis for claim                                           Amount of claim
  3.402   REBECCA PERSUSQUIA              7603 GROVER AVE. C                                                                   AUSTIN           TX      78757        TRADE PAYABLE                                                       $90.25
  3.403   REDO UPHOLSTERY                 1312 PLYMOUTH ST                                                                     LONG BEACH       CA      90805        TRADE PAYABLES                                                   $1,200.00
  3.404   REGAL WINE COMPANY              PO BOX 2160                                                                          WINSOR           CA      95492-2160   TRADE PAYABLES                                                     $315.00
  3.405   REGAL WINE COMPANY              P O BOX 2160                                                                         WINDSOR          CA      95492-2160   TRADE PAYABLES                                                     $945.00
  3.406   REGISTER TAPES UNLIMITED L.P.   ATTENTION MICHELLE GROAT         1145 LANGHAM CREEK DRIVE                            HOUSTON          TX      77084        TRADE PAYABLES                                                   $3,300.00
  3.407   RELIANT ELECTRIC                650 N. ROSE DR. #405                                                                 PLACENTIA        CA      92870        TRADE PAYABLES                                                     $260.00
  3.408   RENN UPHOLSTERY                 1155 BARSTOW                                                                         CLOVIS           CA      93612        TRADE PAYABLES                                                   $1,190.90
  3.409   RESPOND SYSTEMS                 599 4TH ST                                                                           SAN FERNANDO     CA      91340        TRADE PAYABLES                                                     $109.99

  3.410 RESTURANT REFRIGERATION RENTAL 6224 CHERRY AVENUE                                                                      LONG BEACH       CA      90805        TRADE PAYABLES                                                     $999.00
  3.411 RICARDO RAMIREZ                FRONTIER LAW CENTER                 23901 CALABASSAS ROAD          SUITE 2074           CALABASAS        CA      91302        LITIGATION          X            X              X                    $0.00

  3.412 RICHARD RIOS AND EVANGELINA RIOS EMMA ENRIQUEZ                     3530 WILSHIRE BLVD, STE 1650                        LOS ANGELES      CA      90010        LITIGATION          X            X              X                   $0.00
  3.413 RIVERSIDE PUBLIC UTILITIES, CA   3900 MAIN STREET FINANCE DEPT                                                         Riverside        CA      92522-0144   UTILITY PROVIDER                 X                              UNKNOWN
  3.414 RMS ELECTRIC                     606 N MARSHALL WAY #103                                                               LAYTON           UT      84041        TRADE PAYABLES                                                    $674.95
                                         PEDRAM MINOOFAR -- YADEGAR,
  3.415 ROBERT GOLBAHAR                  MINOOFAR & SOLEYMANI LLP          1875 CENTURY PARK EAST         SUITE 1240           LOS ANGELES      CA      90067        LITIGATION          X            X              X                    $0.00
  3.416 ROBERT SCOTT KENNARD &           NELSON KENNARD                    PO BOX 13807                                        SACRAMENTO       CA      95853        TRADE PAYABLE                                                       $34.61
  3.417 RODRIGO GARCIA                   13590 THISTLE STREET                                                                  VICTORVILLE      CA      92392        TRADE PAYABLES                                                     $580.00
  3.418 RONALD P. BEARD TRUST            15 CORPORATE PLAZA, SUITE 240                                                         NEWPORT BEACH    CA      92660        PROPERTY LEASE                                                   $6,908.80
  3.419 ROY LAZCANO                      6825 CRAFTON AVE.                                                                     BELL             CA      90201        TRADE PAYABLE                                                      $299.41
                                         LAWYERS FOR EMPLOYEE AND
  3.420 RYAN WILLIAMS                    CONSUMER RIGHTS                   4100 WEST ALAMEDA AVENUE THIRD FLOOR                BURBANK          CA      91505        LITIGATION          X            X              X                    $0.00
  3.421 SACRAMENTO COUNTY                UNSECURED TAX UNIT                P.O. BOX 508                                        SACRAMENTO       CA      95812-0508   TRADE PAYABLE                                                      $120.00
  3.422 SACRAMENTO COUNTY UTILITIES      P.O. BOX 1804 UTILITIES                                                               Sacramento       CA      95812        UTILITY PROVIDER                 X                              UNKNOWN
  3.423 SAF-GARD SAFETY SHOES CO         P.O. BOX 10379                                                                        GREENSBORO       NC      27404-0379   TRADE PAYABLES                                                     $617.56
  3.424 SAGENET                          PO BOX 843553                                                                         KANSAS CITY      MO      64184-3553   TRADE PAYABLE                                                    $3,630.24
  3.425 SALT LAKE CITY CORPORATION       P.O. BOX 30881                                                                        Salt Lake City   UT      84130-0881   UTILITY PROVIDER                 X                              UNKNOWN
  3.426 SAN DIEGO GAS & ELECTRIC         P.O. BOX 25111 SDG&E                                                                  Santa Ana        CA      92799-5111   UTILITY PROVIDER                 X                              UNKNOWN
  3.427 SC FUELS                         PO BOX 14237                                                                          ORANGE           CA      92863        TRADE PAYABLES                                                     $890.85
  3.428 SCOTT JONES                      227 LARKSPUR AVENUE                                                                   CORONA DEL MAR   CA      92625        TRADE PAYABLES                                                     $861.66
  3.429 SERVICE MAX WATER HEATERS        13247 PLACENTIA ST.                                                                   HESPERIA         CA      92344        TRADE PAYABLES                                                   $1,209.43
  3.430 SHEPARD BROS INC                 503 S CYPRESS STREET                                                                  LA HABRA         CA      90631        TRADE PAYABLES                                                  $10,567.47
  3.431 SHOES FOR CREWS                  P O BOX 734176                                                                        CHICAGO          IL      60673        TRADE PAYABLES                                                   $5,171.19
  3.432 SILLIKER INC                     3155 PAYSPHERE CIRCLE                                                                 CHICAGO          IL      60674        TRADE PAYABLES                                                  $11,145.26
  3.433 SILVERSTATE REFRIGERATION &      HVAC                              4535 COPPER SAGE ST.                                LAS VEGAS        NV      89115        TRADE PAYABLES                                                   $1,180.00
  3.434 SINCITY COMMERCIAL SERVICE LLC   10620 SOUTHERN HIGHLANDS PKWY     SUITE 110-166                                       LAS VEGAS        NV      89141        TRADE PAYABLES                                                     $145.41
  3.435 SJS ELECTRIC & SIGNS LLP         19032 E ADAMS AVE                                                                     REEDLEY          CA      93654        TRADE PAYABLES                                                     $258.25
  3.436 SMUD                             BOX 15555 @ SMUD                                                                      Sacramento       CA      95852-1555   UTILITY PROVIDER                 X                              UNKNOWN
  3.437 SOCAL MICRO INC                  5140 E LA PALMA AVE #102                                                              ANAHEIM          CA      92807        TRADE PAYABLES                                                     $328.65
  3.438 SOUP BASES LOADED INC            2355 E. FRANCIS ST.                                                                   ONTARIO          CA      91761        TRADE PAYABLES                                                     $254.97
  3.439 SOUTH CENTRAL A/V                P.O. BOX 633497                                                                       CINCINNATI       OH      45263-3497   TRADE PAYABLES                                                     $108.88
  3.440 SOUTHERN CALIFORNIA EDISON       P.O. BOX 600                                                                          Rosemead         CA      91771-0001   UTILITY PROVIDER                 X                              UNKNOWN
        SOUTHERN CALIFORNIA GAS (THE GAS
  3.441 CO.)                             PO BOX C                                                                              Monterey Park    CA      91756        UTILITY PROVIDER                 X                              UNKNOWN
  3.442 SOUTHERN NEVADA ENVIROMENTAL     4616 W. SAHARA AVE. #120                                                              LAS VEGAS        NV      89102        TRADE PAYABLES                                                     $400.00
  3.443 SOUTHERN WINE & SPIRITS          FILE #56002                                                                           LOS ANGELES      CA      90074-6002   TRADE PAYABLES                                                   $3,957.67
  3.444 SOUTHERN WINE & SPIRITS          FILE 56002                                                                            LOS ANGELES      CA      90074-6002   TRADE PAYABLES                                                   $8,123.71
  3.445 SOUTHERN WINE & SPIRITS/NC       PO BOX 742313                                                                         LOS ANGELES      CA      90074-2313   TRADE PAYABLES                                                   $1,397.12
  3.446 SOUTHLAND WINDOW CLEANING CO     8139 ARRINGTON AVE                                                                    PICO RIVERA      CA      90660        TRADE PAYABLES                                                     $780.00
  3.447 SOUTHWEST GAS CORPORATION        PO BOX 98890                                                                          Las Vegas        NV      89193-8890   UTILITY PROVIDER                 X                              UNKNOWN
  3.448 SPAN, LLC                        18800 VON KARMAN AVE., SUITE A                                                        IRVINE           CA      92612        PROPERTY LEASE                                                   $5,200.00
  3.449 SPARKLETTS                       P O BOX 660579                                                                        DALLAS           TX      75266        TRADE PAYABLES                                                      $37.08
  3.450 SPARKLETTS                       P O BOX 660579                                                                        DALLAS           TX      75266        TRADE PAYABLES                                                     $102.82




                                                                                                    Page 9 of 11
                                                                         Case 19-11743-KG         Doc 196    Filed 09/06/19   Page 49 of 61


                                                                                          In re: Marie Callender Pie Shops, LLC
                                                                                                    Case No. 19-11748
                                                                                               Schedule E/F, Part 2 Attachment
                                                                                    Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                            Unliquidated
                                                                                                                                                                                               Contingent


                                                                                                                                                                                                                           Disputed
Line      Nonpriority Creditor's Name      Address 1                         Address 2                      Address 3             City                 State   Zip          Basis for claim                                           Amount of claim
  3.451   SPECIAL T WATER                  PO BOX 165                                                                             WHITTIER             CA      90608-0165   TRADE PAYABLES                                                     $629.50
  3.452   SPOTLESS WINDOW WASHING          37308 29TH PLACE E.                                                                    PALMDALE             CA      93550        TRADE PAYABLES                                                     $540.00
  3.453   STANLEY CONVERGENT               SECURITY SOLUTIONS                DEPT. CH 10651                                       PALATINE             IL      60055        TRADE PAYABLES                                                   $3,159.21
  3.454   STANLEY CONVERGENT               DEPT 10651                                                                             PALATINE             IL      60055-0651   TRADE PAYABLES                                                   $4,377.94
  3.455   STANLEY LEESE                    SAMANTHA BIGONGER                 4897 MAIN STREET                                     YORBA LINDA          CA      92886        LITIGATION          X            X              X                     $0.00
  3.456   STAN'S DISCOUNT ROOTER &         PUMPING REPAIR                    4100 BUCK OWENS BLVD                                 BAKERSFIELD          CA      93308        TRADE PAYABLES                                                   $1,026.83
  3.457   STAPLES BUSINESS ADVANTAGE       DEPT NY                           PO BOX 415256                                        BOSTON               MA      02241-5256   TRADE PAYABLES                                                      $59.93
  3.458   STAPLES BUSINESS ADVANTAGE       DEPT NY P O BOX 415256                                                                 BOSTON               MA      02241-5256   TRADE PAYABLES                                                   $1,514.01
  3.459   STEFANELLI DISTRIBUTING CO.      1945 W. YALE AVE                                                                       FRESNO               CA      93705        TRADE PAYABLES                                                   $1,117.00
  3.460   STEPHANI M BURGANDINE            2001 DEERPARK DR APT #707                                                              FULLERTON            CA      92831        TRADE PAYABLES                                                     $138.55
  3.461   STEVE SPENCER                    14333 TYLER STREET #15                                                                 SYLMAR               CA      91342        TRADE PAYABLE                                                      $175.41
  3.462   STOKESRICE-BATTERIES PLUS        3000 MCHENRY AVE SUITE 1                                                               MODESTO              CA      95350        TRADE PAYABLES                                                     $240.50
  3.463   STONE BREWING CO                 2865 EXECUTIVE PLACE                                                                   ESCONDIDO            CA      92029        TRADE PAYABLES                                                     $488.00
  3.464   STORAGE CONTAINER COM            835 W. STATE STREET                                                                    ONTARIO              CA      91762        TRADE PAYABLES                                                     $550.00
  3.465   STRATTON SALES                   1215 SOUTH SWANER RD.                                                                  SALT LAKE CITY       UT      84104        TRADE PAYABLES                                                     $292.02
  3.466   STRAUB DISTRIBUTING CO.          4633 E. LA PALMA AVE                                                                   ANAHEIM              CA      92807        TRADE PAYABLES                                                   $2,160.00
  3.467   STROSCHER INVESTMENTS, LLC       32101 COOK LANE                                                                        SAN JUANCAPISTRANO   CA      92675        PROPERTY LEASE                                                   $3,500.00
          SUBURBAN WATER SYSTEMS-WEST      P.O. BOX 6105 @ SOUTHWEST WATER
  3.468   COVINA                           COMPANY                                                                                Covina               CA      91722-5105   UTILITY PROVIDER                 X                              UNKNOWN
  3.469   SUPERIOR ELECTRICAL              ADVERTISING                       1700 WEST ANAHEIM STREET                             LONG BEACH           CA      90813-1102   TRADE PAYABLES                                                      $796.91
  3.470   SUPERIOR LANDSCAPE SERVICES      PO BOX 1563                                                                            ORANGEVALE           CA      95610        TRADE PAYABLES                                                    $1,575.00
  3.471   SWEETENER PRODUCTS COMPANY       P.O. BOX 516572                                                                        LOS ANGELES          CA      90051        TRADE PAYABLES                                                   $16,041.60
  3.472   SWEETWATER AUTHORITY             PO BOX 51540                                                                           Los Angeles          CA      90051-5840   UTILITY PROVIDER                 X                              UNKNOWN
  3.473   SYNERGY TELECOM INC.             8222 INDY LANE                                                                         INDIANAPOLIS         IN      46214        TRADE PAYABLES                                                      $171.50
  3.474   SYSCO                            P.O. BOX 27638                                                                         SALT LAKE CITY       UT      84127-0638   TRADE PAYABLES                                                   $15,356.43
  3.475   TAKEOUT TECHNOLOGIES             23422 MILL CREEK DRIVE #210                                                            LAGUNA HILLS         CA      92653        TRADE PAYABLES                                                    $2,580.42
  3.476   TAVERN SERVICE COMPANY           18228 PARTHENIA STREET                                                                 NORTHRIDGE           CA      91325        TRADE PAYABLES                                                      $382.52
  3.477   TERMINIX COMMERCIAL              860 RIDGE LAKE BLVD                                                                    MEMPHIS              TN      38120-9434   TRADE PAYABLES                                                    $2,609.00
  3.478   TERRAZZ'S GARDEN SERVICE         P. O. BOX 70217                                                                        BAKERSFIELD          CA      93387        TRADE PAYABLES                                                    $4,370.00
  3.479   THE GREASE GUY                   2944 MARATHON DR                                                                       SAN DIEGO            CA      92123        TRADE PAYABLES                                                    $1,350.00
  3.480   THE NUPRO COMPANY                1243 NO. GENE AUTRY TRAIL #122                                                         PALM SPRINGS         CA      92262        TRADE PAYABLES                                                      $205.70
  3.481   THE NUPRO COMPANY                32272 AMBER ROAD                                                                       LUCERNE VALLEY       CA      92356        TRADE PAYABLES                                                      $817.90
  3.482   THE SAN BERNARDINO               1583 WEST BASELINE STREET         P.O. BOX 7010                                        SAN BERNARDINO       CA      92411-0010   TRADE PAYABLES                                                       $78.00
  3.483   THEODORE & PATRICIA LAFRANCHL    855 SAN VINCENT RD.                                                                    ARCADIA              CA      91007        PROPERTY LEASE                                                   $11,726.00
  3.484   THOMAS GRAPHICS                  9846 GLENOAKS BLVD.                                                                    SUN VALLEY           CA      91352        TRADE PAYABLES                                                       $43.80
  3.485   TOASTMASTER INTERNATIONAL        2280 CARTLEN DR                                                                        PLACENTIA            CA      92870        TRADE PAYABLES                                                       $41.12
  3.486   TOD DALLDORF MAINTENANCE         6592 E LANE AVE                                                                        FRESNO               CA      93727        TRADE PAYABLES                                                    $6,964.68
  3.487   TOM CROSBY                       C/O CANDET PROPERTIES, INC        PO BOX 870                                           ALHAMBRA             CA      91802        PROPERTY LEASE                                                    $3,320.66
  3.488   TORRANCE LOCK & KEY, INC         2421 TORRANCE BLVD                                                                     TORRANCE             CA      90501-2402   TRADE PAYABLES                                                      $229.42
  3.489   TRAVIS KEMP                      124 E. ESCALONES                                                                       SAN CLEMENTE         CA      92672        TRADE PAYABLE                                                        $45.30
  3.490   TRIANGLE DIST. COMPANY           P.O. BOX 3988                                                                          SANTA FE SPRS.       CA      90670        TRADE PAYABLES                                                    $1,308.17
  3.491   TRUJILLO LANDSCAPE               1001 S VINE AVE                                                                        FULLERTON            CA      92833        TRADE PAYABLES                                                      $800.00
  3.492   U.S. FOODSERVICE-LAS VEGAS       PO BOX 3911                                                                            LAS VEGAS            NV      89127        TRADE PAYABLE                                                    $28,216.44
  3.493   UL LLC, EVERCLEAN                75 REMITTANCE DRIVE, SUITE 152                                                         CHICAGO              IL      60675-1524   TRADE PAYABLES                                                    $5,610.00
  3.494   ULINE                            ATTN: ACCOUNTS RECEIVABLE         PO BOX 88741                                         CHICAGO              IL      60680-1741   TRADE PAYABLES                                                      $140.95
  3.495   ULTRA-CHEM, INC.                 PO BOX 14608                                                                           LENEXA               KS      66285        TRADE PAYABLES                                                      $599.39
  3.496   UNITED DRAIN & PLUMBING          10011 ARTESIA PLACE                                                                    BELLFLOWER           CA      90706        TRADE PAYABLES                                                      $337.00
  3.497   UNITED REFRIGERATION             511 E. 19TH ST                                                                         BAKERSFIELD          CA      93305        TRADE PAYABLES                                                    $4,094.39
  3.498   US DEPARTMENT OF EDUCATION       PO BOX 790356                                                                          ST LOUIS             MO      63179-0356   TRADE PAYABLE                                                       $112.50
  3.499   US DEPARTMENY OF EDUCATION AWG   PO BOX 790356                                                                          ST.LOUIS             MO      63179-0356   TRADE PAYABLE                                                       $205.63
  3.500   US FOODS/LA MIRADA DIV.          WIRE TRANSFER                     FILE #6993                                           LOS ANGELES          CA      90074-6993   TRADE PAYABLE                                                   $360,502.28
  3.501   US FOODSERVICE-LIVERMORE         FILE 30719                        BOX 60000                                            SAN FRANCISCO        CA      94160        TRADE PAYABLE                                                    $96,002.99
  3.502   UTAH CHILD SUPPORT SERVICE ORS   PO BOX 45011                                                                           SALT LAKE CITY       UT      84145-0011   TRADE PAYABLE                                                       $171.54
  3.503   UVERITECH, INC.                  1743 S. GRAND AVE                                                                      GLENDORA             CA      91740        TRADE PAYABLES                                                      $345.00




                                                                                                      Page 10 of 11
                                                                    Case 19-11743-KG       Doc 196    Filed 09/06/19   Page 50 of 61


                                                                                   In re: Marie Callender Pie Shops, LLC
                                                                                             Case No. 19-11748
                                                                                      Schedule E/F, Part 2 Attachment
                                                                           Creditors Who Have NONPRIORITY Unsecured Claims




                                                                                                                                                                                                 Unliquidated
                                                                                                                                                                                   Contingent


                                                                                                                                                                                                                Disputed
Line      Nonpriority Creditor's Name    Address 1                   Address 2                       Address 3             City             State   Zip          Basis for claim                                           Amount of claim
  3.504   VALLEY AIR CONDITIONING        ENGINEERING                 1313 LONE PALM AVENUE                                 MODESTO          CA      95351        TRADE PAYABLES                                                 $10,600.00
  3.505   VALLEY UNIVERSITY WOMEN        18331 TARZANA DR                                                                  TARZANA          CA      91356        TRADE PAYABLES                                                      $47.53
  3.506   VALLEY WIDE BEVERAGE           3525 S EAST AVENUE                                                                FRESNO           CA      93725        TRADE PAYABLES                                                      $69.50
  3.507   VALPAK OF GREATER SACREMENTO   9984 NIBLICK DRIVE #4                                                             ROSSEVILLE       CA      95678        TRADE PAYABLES                                                     $510.00




  3.508   VALPAK OF SILICON VALLEY       PO BOX 390327                                                                     MOUNTAIN VIEW    CA      94039        TRADE PAYABLES                                                    $1,908.00
  3.509   VALUE SOURCE GROUP             44 WATER LILY WAY                                                                 TRABUCO CANYON   CA      92679        TRADE PAYABLES                                                    $9,634.77
  3.510   VALUE SOURCE GROUP, INC        44 WATER LILY WAY                                                                 TRABUCO CANYON   CA      92679        TRADE PAYABLES                                                      $226.29
  3.511   VERITIV OPERATING CO           PO BOX 57006                                                                      LOS ANGELES      CA      90074        TRADE PAYABLES                                                    $1,917.70
  3.512   VIETNAM VETERANS OF AMERICA    CHAPTER #1076               PO BOX 91934                                          Henderson        NV      89015        TRADE PAYABLES                                                      $121.72
  3.513   VINYL PRO COMMERCIAL           UPHOLSTERY                  785 TUCKER RD G-315                                   TEHACHAPI        CA      93561        TRADE PAYABLES                                                      $305.00
  3.514   VISALIA RESCUE MISSION         PO BOX 109                                                                        Visalia          CA      93279        TRADE PAYABLES                                                      $142.98
  3.515   W.A. THOMPSON                  P.O. BOX 40310                                                                    BAKERSFIELD      CA      93384        TRADE PAYABLES                                                       $40.65
  3.516   W.A. THOMPSON                  DISTRIBUTING CO             PO BOX 549                                            BARSTOW          CA      92312        TRADE PAYABLES                                                      $125.50
  3.517   WAWONA FROZEN FOODS            P.O. BOX 8378                                                                     PASADENA         CA      91109        TRADE PAYABLES                                                   $41,968.00
  3.518   WEST COAST VINYL REPAIR &      UPHOLSTERY                  6590 E SARGENT RD                                     LODI             CA      95240        TRADE PAYABLES                                                      $197.53
  3.519   WEST HIGH BOYS VOLLEYBALL      20401 VICTOR ST                                                                   Torrance         CA      90503        TRADE PAYABLES                                                      $164.98
  3.520   WESTERN SUPREME ROOTER, INC    136 E. SANTA CLARA STE#1                                                          ARCADIA          CA      91006        TRADE PAYABLES                                                      $450.00
  3.521   WINDOWS PLUS                   P.O. BOX 520603                                                                   SALT LAKE CITY   UT      84152-0603   TRADE PAYABLES                                                       $90.00
  3.522   WINE WAREHOUSE                 P.O. BOX 910900                                                                   LOS ANGELES      CA      90091        TRADE PAYABLES                                                    $2,857.78
  3.523   WINE WAREHOUSE                 P.O. BOX 910900                                                                   LOS ANGELES      CA      90091        TRADE PAYABLES                                                    $3,835.80
  3.524   YESCO                          PO BOX 11676                                                                      TACOMA           WA      98411-6676   TRADE PAYABLES                                                      $805.54
  3.525   YODER INVESTMENTS              C/O M. DAVID YODER          P O BOX 396                                           SUN CITY         CA      92586-0396   PROPERTY LEASE                                                   $16,807.62
  3.526   YOUNG'S MARKET                 P.O. BOX 30145                                                                    LOS ANGELES      CA      90030-0145   TRADE PAYABLES                                                      $870.92
  3.527   YOUNG'S MARKET                 P.O. BOX 30145                                                                    LOS ANGELES      CA      90030-0145   TRADE PAYABLES                                                    $1,121.79
                                                                                                                                                                                                TOTAL:                         $3,468,175.57




                                                                                               Page 11 of 11
                                                          Case 19-11743-KG    Doc 196     Filed 09/06/19    Page 51 of 61

                                                                     In re: Marie Callender Pie Shops, LLC
                                                                               Case No. 19-11748
                                                                              Schedule G Attachment
                                                                     Executory Contracts and Unexpired Leases



       Name of other parties with whom                                                                                                                     State what the contract or
       the debtor has an executory                                                                                                                         lease is for and the nature
Line   contract or unexpired lease       Creditor Notice Name         Address 1                      Address 2      City              State   Zip          of the debtor's interest
2.1    1109 E 3900 S. SLC Utah, LLC      Mehran “Mike” Alagheband     25 Glen Cove Avenue                           Glen Cove         NY      11542        Store Lease
2.2    1801 Oak Partners, LP             David Bynum                  5601 Truxton Avenue            Suite 190      Bakersfield       CA      93309        Store Lease
2.3    3500 Coffee, LLC                  NAI Benchmark                1012 11th Street               4th Floor      Modesto           CA      95354        Store Lease
                                                                                                                                                           People Services; Travel
                                                                                                                                                           Administration for all
                                                                                                                                                           employees, PAC members
2.4    A&I Travel / Altour                                            5124 Poplar Ave Ste 101                       Memphis           TN      38117        and recruitment candidates
                                                                                                                                                           People Services; Workers'
2.5    ACE / CHUBB                       Denise Gagnon                Dept Ch 10123                                 Palatine          IL      60055-0123   Compensation
2.6    AEI Fund Management, Inc.                                      30 East Seventh Street                        St. Paul          MN      55101        Store Lease
                                                                                                                                                           People Services;
                                                                                                                                                           Supplemental Voluntary
2.7    AFLAC                                                          1932 Wynnton Rd                               Columbus          GA      31999-0001   Benefits
2.8    AIG / Swiss RE                                                 2 Waterside Crossing           Suite 200      Windsow           CT      06095        People Services; Property
                                                                                                                                                           Marie's Contracts; PM
                                                                                                                                                           contract for air handlers and
2.9    Air Control Services                                           8950 Forked Creek Way                         Elk Grove         CA      95758        refrigeration
                                                                                                                                                           Marie's Contracts; PM
       AireRite Air Conditioning &                                                                                                                         contract for air handlers and
2.10   Refrigeration                                                  15122 Bolsa Chica St                          Huntington Bch.   CA      92649        refrigeration
                                                                                                                                                           Marie's Contracts; PM
                                                                                                                                                           contract for air handlers and
2.11   Airtech                                                        5466 E. Lamona                                Fresno            CA      93727        refrigeration
                                                                                                                                                           Marie's Contracts; PM
                                                                                                                                                           contract for air handlers and
2.12   All Star                                                       4973 Chevron RD                               Memphis           TN      38118        refrigeration
                                                                                                                                                           Marie's Contracts; Linen
2.13   Alsco                                                          505 E 200 S                                   Salt Lake City    UT      84102        service
                                                                                                                                                           IT Contracts; eRes cloud
2.14   Altametrics                                                    PO Box 809123                                 Chicago           IL      60680-9123   based back office software
                                                                                                                                                           People Services; Background
2.15   Americheck Inc                                                 27001 Lapaz Road               Suite 300 A    Mission Viejo     CA      92691        Checks, MVR
2.16   ANC Investments, LLC              Hadi Morshed                 1158 26th St                   Unit 450       Santa Monica      CA      90403        Lease for Corona Plant
2.17   ANC Investments, LLC              Hadi Morshed                 1158 26th St                   Unit 450       Santa Monica      CA      90403        Store Lease
2.18   Andrew J. Sindoni                                              429 W. Wellington Ave.         Apt 2B         Chicago           IL      60657        Store Lease
                                                                                                                                                           People Services; Employee
2.19   Angelici's Flowers & Gifts                                     218 Montelo                                   Memphis           TN      38120        Awards
                                                                                                                                                           People Services; Risk
2.20   Aon                                                            29695 Network Place                           Chicago           IL      60673-1296   Consulting / Brokerage
                                                                                                                                                           Legal Department; Recorded,
                                                                                                     Attn Acct                                             Music, TV/Radio and or live
2.21   ASCAP                                                          PO Box 331608-7515             Services       Nashville         TN      37203-9998   entertainment



                                                                                    Page 1 of 9
                                                          Case 19-11743-KG    Doc 196     Filed 09/06/19      Page 52 of 61

                                                                     In re: Marie Callender Pie Shops, LLC
                                                                               Case No. 19-11748
                                                                              Schedule G Attachment
                                                                     Executory Contracts and Unexpired Leases



       Name of other parties with whom                                                                                                                       State what the contract or
       the debtor has an executory                                                                                                                           lease is for and the nature
Line   contract or unexpired lease       Creditor Notice Name         Address 1                       Address 2            City            State Zip         of the debtor's interest
2.22   Asher Garden LLC                                               170 South Beverly Drive         Suite 312            Beverly Hills   CA    90212       Store Lease
                                                                                                                                                             Cable Provider - Marie;
2.23   AT&T                                                           PO Box 105262                                        Atlanta         GA   30348-5262   FIBER
                                                                                                                                                             Cable Provider - Marie;
2.24   AT&T                                                           PO Box 105262                                        Atlanta         GA   30348-5262   FIBER
                                                                                                                                                             Cable Provider - Marie;
2.25   AT&T                                                           PO Box 105262                                        Atlanta         GA   30348-5262   FIBER
                                                                                                                                                             Cable Provider - Marie;
2.26   AT&T                                                           PO Box 105262                                        Atlanta         GA   30348-5262   FIBER
2.27   AT&T                                                           PO Box 105262                                        Atlanta         GA   30348-5262   Cable Provider - Marie; DSL
                                                                                                                                                             People Services; Benefits
2.28   Bass, Berry Sims                                               150 Third Avenue South          Suite 2800           Nashville       TN   37201        Legal
                                                                                                                                                             Marie Franchisee; Franchise
2.29   BB Northridge, Inc.               Karim Hyderall               PO Box 241                                           Patton          CA   92369        Contract

                                                                                                                                                             People Services; Cyber
2.30   Beazley                                                        39 Batterson Park Rd                                 Farmington      CT   06032        Liability and Franchisor's E&O
                                                                                                                                                             People Services; Benefit
                                                                                                                                                             Enrollment and
2.31   Benefit Focus                                                  Department 3383                 PO Box 123383        Dallas          TX   75312-3383   Communications Portal
                                                                                                                                                             Legal Department; Recorded,
                                                                                                                                                             Music, TV/Radio and or live
2.32   BMI                                                            PO Box 630893                                        Cincinnati      OH   45263        entertainment
                                                                                                                                                             Marie Franchisee; Franchise
2.33   Cal First Enterprises, Inc.       Joe Wong                     804 E Cypress Ave. #B                                Redding         CA   96002        Contract
                                                                                                                                                             People Services; Recruitment
2.34   Career Builder                                                 13047 Collection Center Drive                        Chicago         IL   60693-0130   Advertising
                                                                                                      Building ll, Suite                                     People Services; Recruitment
2.35   Career Plug                                                    3801 S Capital of Texas HWY     100                  AUSTIN          TX   78704        Advertising
                                                                                                                                                             Marie's Contracts; PM
                                                                                                                                                             contract for air handlers and
2.36   Central Valley Refrigeration                                   PO Box 1567                                          Tulare          CA   93275        refrigeration
                                                                                                                                                             People Services; 401k plan
2.37   Charles Schwab                    James McDowell               401 K                           PO BOX 2391          AUSTIN          TX   78768        administration
                                                                                                                                                             People Services; Professional
2.38   CHART                                                          PO Box 2835                                          Westfield       NJ   07091        Membership
                                                                                                                                                             Cable Provider - Marie;
2.39   Charter/Spectrum                                               PO Box 3019                                          Milwaukee       WI   53201-3019   CABLE
                                                                                                                                                             Cable Provider - Marie;
2.40   Charter/Spectrum                                               PO Box 3019                                          Milwaukee       WI   53201-3019   CABLE
                                                                                                                                                             Marketing Contracts; Billboard
2.41   Clear Channel Outdoor                                          PO Box 402379                                        Atlanta         GA   30384-2379   Advertising



                                                                                    Page 2 of 9
                                                            Case 19-11743-KG    Doc 196       Filed 09/06/19   Page 53 of 61

                                                                       In re: Marie Callender Pie Shops, LLC
                                                                                 Case No. 19-11748
                                                                                Schedule G Attachment
                                                                       Executory Contracts and Unexpired Leases



       Name of other parties with whom                                                                                                                    State what the contract or
       the debtor has an executory                                                                                                                        lease is for and the nature
Line   contract or unexpired lease       Creditor Notice Name           Address 1                       Address 2      City            State Zip          of the debtor's interest
                                                                                                                                                          Marketing Contracts; Billboard
2.42   Clear Channel Outdoor                                            PO Box 402379                                  Atlanta         GA    30384-2379   Advertising

2.43   Comcast                                                          PO Box 34744                                   Seattle         WA    98124        Cable Provider - Marie; Cable
                                                                                                                                                          Cable Provider - Marie;
2.44   Comcast Cable                                                    PO Box 34744                                   Seattle         WA    98124        CABLE
                                                                                                                                                          Cable Provider - Marie;
2.45   Comcast Cable                                                    PO Box 34744                                   Seattle         WA    98124        CABLE
                                                                                                                                                          Cable Provider - Marie;
2.46   Comcast Cable                                                    PO Box 34744                                   Seattle         WA    98124        CABLE
                                                                                                                                                          Cable Provider - Marie;
2.47   Comcast Cable                                                    PO Box 34744                                   Seattle         WA    98124        CABLE
                                                                                                                                                          People Services; Fuel for
2.48   Comdata                                                          5301 Maryland Way                              Brentwood       TN    37027        Fleet Vehicles
                                                                        Matias Romero No. 118                                                             Marie Franchisee; Franchise
2.49   Compania Restaurantea Marie Ca    Fernando Casas Azcar           Col Del Valle                                  Mexico          DF    03100        Contract
                                                                                                                                                          Legal Department;
                                                                                                                                                          Trademarks and Domain
2.50   ConAgra Foods RDM, Inc.                                          12132 Collection Center Drive                  Chicago         IL    60693        Names
                                                                                                                                                          People Services; Conference
2.51   Conference Group                                                 254 Chapman Road, Ste. 200                     Newark          DE    19702        Calls
                                                                                                                                                          Cable Provider - Marie;
2.52   Cox Cable                                                        PO Box 53280                                   Phoenix         AZ    85072        CABLE
                                                                                                                                                          Marie Franchisee; Franchise
2.53   Cox/Kalmbach Enterprises, Inc.    Gerald Tanaka                  39 Poppy Hills Road                            Laquna Niguel   CA    92667        Contract
                                                                                                                                                          Marie Franchisee; Franchise
2.54   Cox/Kalmbach Enterprises, Inc.    Gerald Tanaka                  39 Poppy Hills Road                            Laquna Niguel   CA    92667        Contract
                                                                                                                                                          Marie Franchisee; Franchise
2.55   Cox/Kalmbach Enterprises, Inc.    Gerald Tanaka                  39 Poppy Hills Road                            Laquna Niguel   CA    92667        Contract
                                                                                                                                                          Marie Franchisee; Franchise
2.56   Dee-Lee, Inc.                     Leo Falkensammer               6175 Spring Mountain Road                      Las Vegas       NV    89146        Contract
                                                                                                                                                          Marie Franchisee; Franchise
2.57   Dee-Lee, Inc.                     Leo Falkensammer               6175 Spring Mountain Road                      Las Vegas       NV    89146        Contract
                                                                                                                       Huntington
2.58   Del Amo Associates, LLC           Dorothy Augustyniak            7777 Edinger Avenue             Suite 133      Beach           CA    92647        Store Lease
                                                                                                                                                          Marketing Contracts; Creative
2.59   Departure                         Emily Rex                      427 C Street Suite 406                         San Diego       CA    92101        Agency Agreement
2.60   DeWayne Zinkin                    Nick Zinkin                    5 River Park Place West         Suite 203      Fresno          CA    93720        Store Lease
                                                                                                                                                          Marie's Contracts; Knife
2.61   Diamond Sharp                                                    513 Mercury Land                               Brea            CA    92821        sharpening
                                                                                                                                                          People Services; Learning
2.62   DiscoverLink                                                     1525 Kautz Road Suite 700                      West Chicago    IL    60185        Management System



                                                                                     Page 3 of 9
                                                              Case 19-11743-KG    Doc 196      Filed 09/06/19   Page 54 of 61

                                                                         In re: Marie Callender Pie Shops, LLC
                                                                                   Case No. 19-11748
                                                                                  Schedule G Attachment
                                                                         Executory Contracts and Unexpired Leases



       Name of other parties with whom                                                                                                                         State what the contract or
       the debtor has an executory                                                                                                                             lease is for and the nature
Line   contract or unexpired lease         Creditor Notice Name           Address 1                      Address 2       City               State Zip          of the debtor's interest

                                                                                                                                                               People Services; Fleet
                                                                                                                                                               Vehicle leases and
2.63   Enterprise                                                         284 Mallory Station Road                       Franklin           TN    37067        maintenance on fleet vehicles
                                                                                                                                                               Marie's Contracts; restroom
2.64   Enviromental services                                                                                                                                   cleaning

                                                                                                                                                               People Services;
       Equifax / TALX Corporation / TALX                                                                                                                       Unemployment, OnBoarding,
2.65   UC Express                                                         4076 Paysphere Circle                          Chicago            IL    60674-4076   The Work Number
                                                                                                                                                               People Services; GL, Auto,
                                                                                                                                                               Foreign and Employer's
2.66   ESIS                                                               Dept Ch 10123                                  Palatine           IL    60055-0123   Liability

                                                                                                                                                               Marie's Contracts; Inspection
2.67   Ever clean                                                         32097 Collection Center Dr                     Chicago            IL    60693-0097   company for HD review
                                                                                                                                                               Marie Franchisee; Franchise
2.68   F&B, LLC                            Dave McDonough                 1175 E Alosta Ave                              Azusa              CA    91702        Contract
2.69   Federal Express                                                    PO Box 660481                                  Dallas             TX    75266-0481   People Services; Shipping
                                                                                                                                                               Cable Provider - Marie;
2.70   FiberComm                                                          PO Box 416                                     Sioux City         IA    51102        FIBER
                                                                                                                                                               Marketing Contracts;
                                                                                                                                                               Enterprise Email & Menu
2.71   Fishbowl, Inc.                                                     PO Box 740513                                  Atlanta            GA    30374        Analytics
                                                                                                                                                               Marketing Contracts; Menu
                                                                                                                                                               Diagnostics - Total Menu
2.72   Fishbowl, Inc.                                                     PO Box 740513                                  Atlanta            GA    30374        Management Agreement

                                                                                                                                                               Legal Department; Agreement
2.73   Food to You                                                        1700 Tribute Road                          203 Sacramento         CA    95815        for Delivery of Food
2.74   Freshpoint Of Southern Calif.       Jesse Fonseca                  155 N Orange Avenue                            City Of Industry   CA    91744        Supply Chain
2.75   Frontier                                                           PO Box 740407                                  Cincinnati         OH    45274-0407   Cable Provider - Marie; DSL
2.76   Frontier                                                           PO Box 740407                                  Cincinnati         OH    45274-0407   Cable Provider - Marie; DSL
                                                                                                                                                               Marie Franchisee; Franchise
2.77   FTZ Corporation                     Abe Kahn                       5622 Freeport Blvd                             Sacramento         CA    95822        Contract
                                                                                                                                                               People Services; Business
2.78   Gerber Life Insurance                                              PO Box 277817                                  Atlanta            GA    30384-7817   Travel Accident
2.79   Grays-Bays, LLC                     Michael L. Bays                846 Eastside Cutoff Road                       Priest River       ID    83856        Store Lease
       Ground Lessor -- Stroscher                                                                                        San Juan
2.80   Investments, LLC;                   Stroscher Investments, LLC;    32101 Cook Lane                                Capistrano         CA    92675        Store Lease




                                                                                       Page 4 of 9
                                                               Case 19-11743-KG    Doc 196      Filed 09/06/19   Page 55 of 61

                                                                          In re: Marie Callender Pie Shops, LLC
                                                                                    Case No. 19-11748
                                                                                   Schedule G Attachment
                                                                          Executory Contracts and Unexpired Leases



        Name of other parties with whom                                                                                                                           State what the contract or
        the debtor has an executory                                                                                                                               lease is for and the nature
Line    contract or unexpired lease          Creditor Notice Name          Address 1                      Address 2          City              State Zip          of the debtor's interest
                                                                                                                                                                  IT Contracts; Marketplace
                                                                                                                                                                  delivery vendor for the MC
2.81    GrubHub Holdings Inc.                                              111 W Washington Ste 2100                         Chicago           IL    60602        brand
                                                                                                                                                                  Marie Franchisee; Franchise
2.82    GSMC, Inc.                           Gary Cushing                  185 E. Daily Drive                                Camarillo         CA    93010        Contract
                                                                                                                                                                  People Services; Fiduciary,
                                                                                                                                                                  D&O, and Employment
2.83    HCC                                                                PO Box 402032                                     Atlanta           GA    30384-2032   Practices Liability
                                                                                                                                                                  People Services; Stop Loss
2.84    HCC Life Insurance Company                                         PO Box 402032                                     Atlanta           GA    30384-2032   (prior to 2019)

2.85    Hiscox                                                             104 S. Michigan Ave.           Suite 600          Chicago           IL    60603        People Services; Special Risk
2.86    Hyde Children Family Partnership I   David G. Hyde                 3330 W. Mineral King           Suite F            Visalia           CA    93291        Store Lease
2.87    Inez Eichenbaum Foundation; n/a      Joseph K. Eichenbaum          190 N. Cannon Drive            Suite 404          Beverly Hills     CA    90210-5222   Store Lease
                                                                                                          2701 N Rocky                                            People Services; Claim
2.88    Insight Risk Management Solutions                                  C/O Steven Banales             Point Dr Ste 178   Tampa             FL    33607        Database
                                                                                                                                                                  Marie Franchisee; Franchise
2.89    KCW Management, Inc.                 Richard Kuhlman               751 E. El Camino Real                             Sunnyvale         CA    94087        Contract
                                                                                                          Attn: Christe                                           Marketing Contracts; Billboard
2.90    Lamar                                                              PO Box 96030                   Carnegie           Baton Rouge       LA    70896        Advertising
                                                                                                                                                                  Marie Franchisee; Franchise
2.91    LB47 Enterprises, Inc.               Laura Doyle                   18889 Brookhurst Streeet                          Fountain Valley   CA    92708        Contract
                                                                                                                                                                  Foxtail Contract - General;
2.92    Linde                                                              88718 Expedite Way                                Chicago           IL    60695-1700   CO2
                                                                                                                                                                  Marie's Contracts; armored
2.93    Loomis Armored US, LLC                                             Dept 0757 PO Box 120001                           Dallas            TX    75312-0757   car service
2.94    Lyons Buena Park, LLC                                              15125 Garfield Ave                                Paramount         CA    90723        Store Lease
                                                                                                                                                                  Marie Franchisee; Franchise
2.95    M.C. Sherman Oaks, Enterprises       Michael Brannon               1649 W Avenue K                                   Lancaster         CA    93534        Contract
                                                                                                                             Huntington
2.96    Madeline Rucireta                                                  8022 Sail Circle                                  Beach             CA    92646        Store Lease
                                                                                                                                                                  People Services; Postage
2.97    Mail Finance                                                       Dept 3682                      PO Box 123682      Dallas            TX    75312-3682   Meter and Stuffer Machine
                                                                                                                                                                  Marie Franchisee; Franchise
2.98    Marie Blossom Hill, Inc.             Ron Garald                    1951 Peregrino Dr.                                San Jose          CA    95125        Contract
2.99    Marjory Brady                                                      608 La Chapa Avenue                               El Paso           TX    79912        Store Lease
2.100   Mary Lynn Tatham                                                   1205 N. Christine Street                          Orange            CA    92869        Store Lease
2.101   MC Baldwin Properties, LLC           Peter Osburn                  10889 Deliban Street                              Tujunga           CA    91042        Store Lease
                                                                                                                                                                  Marie Franchisee; Franchise
2.102 MC La Mesa, Inc.                       Joe Flaherty                  6950 Alvarado Road                                San Diego         CA    92120        Contract
                                                                                                                                                                  Marie Franchisee; Franchise
2.103 MC Lancaster, Inc.                     Mike Brannon                  1649 W. Avenue K                                  Lancaster         CA    93534        Contract



                                                                                         Page 5 of 9
                                                                       Case 19-11743-KG    Doc 196       Filed 09/06/19   Page 56 of 61

                                                                                  In re: Marie Callender Pie Shops, LLC
                                                                                            Case No. 19-11748
                                                                                           Schedule G Attachment
                                                                                  Executory Contracts and Unexpired Leases



        Name of other parties with whom                                                                                                                               State what the contract or
        the debtor has an executory                                                                                                                                   lease is for and the nature
Line    contract or unexpired lease            Creditor Notice Name                Address 1                       Address 2      City             State Zip          of the debtor's interest
                                                                                                                                                                      Cable Provider - Marie;
2.104   Megapath                                                                                                                                                      ETHERN
2.105   Megapath Wholesale                                                                                                                                            Cable Provider - Marie; DSL
2.106   Megapath Wholesale                                                                                                                                            Cable Provider - Marie; DSL
2.107   Megapath Wholesale                                                                                                                                            Cable Provider - Marie; DSL
2.108   Megapath Wholesale                                                                                                                                            Cable Provider - Marie; DSL
2.109   Megapath Wholesale                                                                                                                                            Cable Provider - Marie; DSL
2.110   Megapath Wholesale                                                                                                                                            Cable Provider - Marie; DSL
2.111   Megapath Wholesale                                                                                                                                            Cable Provider - Marie; T1
2.112   Mell 45, LLC                           Dan Floit                           3565 7th Avenue                                San Diego        CA    92103        Store Lease
                                                                                                                                                                      People Services; Benefit
2.113 Mercer Health and Benefits                                                   PO Box 730182                                  Dallas           TX    75373-0182   Consulting and Brokerage

2.114 Meyer Hoofman & McCann                                                       5100 Poplar Avenue              30th Floor     Memphis          TN    38137        People Services; 401k Auditor
2.115 Michael F. Sindoni                                                           5154 Long Branch Ave.           Unit A         San Diego        CA    92107        Store Lease

      Mintshow International, LLC; Pacific
2.116 West Asset Management Corp.              Bill Lakas; David Lin               3191 D Airport Loop Drive                      Costa Mesa       CA    92626        Store Lease
                                                                                                                                                                      Marie Franchisee; Franchise
2.117 Monterey Park Pies, Inc.                 Robert Fischer                      220 S. Atlantic Boulevard                      Monterey Park    CA    91754        Contract

                                                                                                                                                                      People Services; Employee
2.118 National Awards                                                              PO Box 16548                                                                       Recognition, Service Awards
                                                                                                                                                                      People Services; Alertline
2.119 NAVEX Global                                                                 PO Box 60941                                   Charlotte        NC    28260-0941   (Employee Hotline)

                                                                                                                                                                      Marie's Contracts; Restroom
2.120 Neat Cleaning                                                                24902 Hon Avenue                               Laguna Hills     CA    92653        cleaning 2 times a month
                                                                                                                                                                      People Services; Postage
2.121 NeoPost                                                                      PO Box 30193                                   Tampa            FL    33630-3193   Meter
      NMC Placentia LLC; AuZone
2.122 Placentia                                                                    5850 Canoga Avenue              Suite 650      Woodland Hills   CA    91367        Store Lease
2.123 Northridge Corner, LLC                   Ben Hagooli                         1919 Westwood Blvd.                            Los Angeles      CA    90025        Store Lease
2.124 NSM                                                                          PO Box 83257                                   Chicago          IL    60691        Sugar
2.125 Oanh Kim Tran                                                                5445 Running Spring Way                        Yorba Linda      CA    92887        Store Lease
                                                                                                                                                                      People Services; Health
2.126 Optum (affiliate of United Healthcare)                                       2525 Lake Park Blvd                            Salt Lake City   UT    84120        Savings Accounts
                                                                                                                                                                      Marketing Contracts; Billboard
2.127 Outfront Media                                                               PO Box 33074                                   Newark           NJ    07188-0074   Advertising
                                                                                                                                                                      Marketing Contracts; Billboard
2.128 Outfront Media                                                               PO Box 33074                                   Newark           NJ    07188-0074   Advertising




                                                                                                Page 6 of 9
                                                           Case 19-11743-KG    Doc 196       Filed 09/06/19      Page 57 of 61

                                                                      In re: Marie Callender Pie Shops, LLC
                                                                                Case No. 19-11748
                                                                               Schedule G Attachment
                                                                      Executory Contracts and Unexpired Leases



       Name of other parties with whom                                                                                                                      State what the contract or
       the debtor has an executory                                                                                                                          lease is for and the nature
Line   contract or unexpired lease       Creditor Notice Name          Address 1                       Address 2         City            State Zip          of the debtor's interest
                                                                                                                                                            People Services; Employment
                                                                                                                                                            Reports and Compensation
2.129 People Report TDn2k                                              14785 Preston Road Suite 290                      Dallas          TX    75254-7876   Surveys
                                                                                                                                                            Marie Franchisee; Franchise
2.130 Pie Perfection, LLC                Gerald Tanaka                 39 Poppy Hills Road                               Laquna Niguel   CA    92667        Contract
                                                                                                                                                            Marie Franchisee; Franchise
2.131 Pie Rise, Ltd.                     Jim Louder                    3 Williamsburg Lane                               Rolling Hills   CA    90274        Contract
2.132 PK I Pavilions Place LP            Kevin J. Smith                1621-B South Melrose Drive                        Vista           CA    92081        Store Lease
2.133 PK II Anaheim Plaza LP             Kevin J. Smith                1621-B South Melrose Drive                        Vista           CA    92081        Store Lease
                                                                                                                                                            Marie's Contracts; Automated
                                                                                                                                                            control of temp control and
2.134 Quest Controls                                                   208 9Th Street Dr West                            Palmetto        FL    34221        lighting exterior
                                                                                                                                                            People Services; Credit Card -
2.135 Regions Bank                                                     6200 Poplar Ave                 3rd Floor         Memphis         TN    38119        J Evans

                                                                                                                                                            Legal Department; Agreement
2.136 Restaurant Runner                                                2203 17th Street                                  Bakersfield     CA    93301        for Delivery of Food
                                                                                                                                                            IT Contracts; Broadband
2.137 SageNet                                                          PO Box 843553                                     Kansas City     MO    64184-3553   connectivity & 4G backup
                                                                                                                                                            Marketing Contracts; Billboard
2.138 Saunders Outdoor                                                 1764 West 2900 South                              Ogden           UT    84401        Advertising
                                                                                                                                                            Marie's Contracts; Water
                                                                                                                                                            quality testing for boiler and
2.139 Shepard Brothers. Inc                                            503 S Cypress Street                              La Habra        CA    90631        sofner
                                                                                                                                                            People Services; Professional
2.140 SHRM                                                             PO Box 791139                                     Baltimore       MD    21279        Membership
                                                                                                                                                            Lease for new office for Marie
2.141 Skjerven Family Trust              Jay Skjerven                  23052-H Alicia Parkway                            Mission Viejo   CA    92692        Callender's
2.142 Span, LLC ; Rainbow Rising LLC     Walter Friedman               18800 Von Karman Ave            Suite A           Irvine          CA    92612        Store Lease
                                                                                                                                                            People Services; Life and
                                                                                                                                                            Disability Insurance, voluntary
2.143 Standard Insurance Company                                       1100 Sw Sixth Avenue                              Portland        OR    97204        and company-paid
                                                                                                                                                            Marie's Contracts; Alarm
2.144 Stanley alarms                                                   Dept Ch 10651                                     Palatine        IL    60055        Service
                                                                                                                                                            People Services; Paper and
2.145 Staples Advantage                                                Dept Det                        PO Box 83689      Chicago         IL    60696-3689   Office Supplies
                                                                                                                                                            People Services; Relocation
2.146 Stevens Worldwide Van Lines                                      PO Box 3276                                       Saginaw         MI    48605        Services
                                                                                                                                                            Marie Franchisee; Franchise
2.147 Strawberry Park, Ltd.              Jim Louder                    3 Williamsburg Lane                               Rolling Hills   CA    90274        Contract
                                                                                                                                                            People Services; University of
2.148 Survey Gizmo                                                     4888 Pearl East Circle          Ste. 300 West     Boulder         CO    80301        Perkins enrollment



                                                                                     Page 7 of 9
                                                             Case 19-11743-KG          Doc 196       Filed 09/06/19   Page 58 of 61

                                                                              In re: Marie Callender Pie Shops, LLC
                                                                                        Case No. 19-11748
                                                                                       Schedule G Attachment
                                                                              Executory Contracts and Unexpired Leases



       Name of other parties with whom                                                                                                                            State what the contract or
       the debtor has an executory                                                                                                                                lease is for and the nature
Line   contract or unexpired lease       Creditor Notice Name                  Address 1                       Address 2      City             State Zip          of the debtor's interest
                                                                                                                                                                  People Services; misc
                                                                                                                                                                  surveys for operators, training
2.149 Survey Monkey                                                            1 Curiosity Way                                San Mateo        CA    94403        and events
2.150 Sysco                                                                    PO Box 27638                                   Salt Lake City   UT    84127-0638   Supply Chain
                                                                                                                                                                  MC Contracts; MC Online
2.151 TakeOut Technologies                                                     23422 Mill Creek Drive #210                    Laguna Hills     CA    92653        ordering vendor
      The Donald W. Callender Family    Douglas K. Ammerman; Janet S.
2.152 Trust                             Feldmar                                4029 Westerly Place             Suite 111      Newport Beach    CA    92660        Store Lease
      The Edward B. and Karen D. Hanley
2.153 Family Living Trust               Edward B. and Karen D. Hanley          106 Panorama                                   Coto de Caza     CA    92679        Store Lease

2.154 The KHKEL Trust                    Karl H. Keller;                       PO Box 1143                                    Rancho Santa Fe CA     92067        Store Lease

                                                                                                                                                                  Legal Department; Agreement
2.155 The Office Express                                                       5059 Highway 95                                Fort Moltare     AZ    86426        for Delivery of Food

                                                                                                                                                                  Legal Department; Agreement
2.156 The Office Express                                                       5059 Highway 95                                Fort Moltare     AZ    86426        for Delivery of Food
      The Theodore F. LaFranchi Family   Theodore F. LaFranchi; Patricia S.
2.157 Trust                              LaFranchi                             855 San Vicente Road                           Arcadia          CA    91007        Store Lease
      Thomas H. Crosby; Candet
2.158 Properties                         Thomas H. Crosby                      430 S. Garfield Avenue          Suite 338      Alhambra         CA    91801-4486   Store Lease
                                                                                                                                                                  Cable Provider - Marie;
2.159 Time Warner Cable                                                        26685 Network Place                            Chicago          IL    60673-1266   CABLE
                                                                                                                                                                  Cable Provider - Marie;
2.160 Time Warner Cable                                                        26685 Network Place                            Chicago          IL    60673-1266   CABLE
                                                                                                                                                                  Cable Provider - Marie;
2.161 Time Warner Cable                                                        26685 Network Place                            Chicago          IL    60673-1266   CABLE
                                                                                                                                                                  People Services;
      TransAmerica Life Insurance                                                                                                                                 Supplemental Voluntary
2.162 Company                                                                  4333 Edgewood Road Ne                          Cedar Rapids     IA    52499        Benefits
                                                                                                                                                                  People Services; Relocation
2.163 U-Haul                                                                   P.O. Box 52128                                 Phoenix          AZ    85072-2128   Services
                                                                                                                                                                  Cable Provider - Marie;
2.164 Ultimate Internet Access (WiMax)                                                                                                                            FIXED_WIRE
                                                                                                                                                                  Marie's Contracts; PM
                                                                                                                                                                  contract for air handlers and
2.165 United                                                                   511 E. 19Th St                                 Bakersfield      CA    93305        refrigeration




                                                                                             Page 8 of 9
                                                            Case 19-11743-KG    Doc 196      Filed 09/06/19   Page 59 of 61

                                                                       In re: Marie Callender Pie Shops, LLC
                                                                                 Case No. 19-11748
                                                                                Schedule G Attachment
                                                                       Executory Contracts and Unexpired Leases



        Name of other parties with whom                                                                                                                  State what the contract or
        the debtor has an executory                                                                                                                      lease is for and the nature
Line    contract or unexpired lease       Creditor Notice Name          Address 1                      Address 2      City            State Zip          of the debtor's interest
                                                                                                                                                         People Services; Health Plan
                                                                                                                                                         Administration, Stop Loss
                                                                                                                                                         (starting 2019); Also pay
                                                                                                                                                         health claims as incurred on
                                                                                                                                                         self-funded plan (medical, Rx,
2.166 United HealthCare                                                 22703 Network Place                           Chicago         IL    60673-1227   dental, vision)
                                                                                                                                                         People Services; Executive
2.167 Unum                                                              PO Box 740591                                 Atlanta         GA    30374-0591   Disability
                                                                                                                                                         People Services; Shipping,
2.168 USPS                                                              5821 Park Ave                                 Memphis         TN    38119        PO Boxes in Memphis
                                                                                                                                                         People Services; Shredding
                                                                                                                                                         Boxes in Support Center and
2.169   VITAL Records Control                                           Dept. 5874                     PO Box 11407   Birmingham      AL    35246-5874   Offsite Storage
2.170   Wetmore Plaza Shops, LLC          Laurie Weber                  6298 E. Grant Road             Suite 100      Tucson          AZ    85712        Lease Guarantor
2.171   Winona Warehouse Corporation      Robert G. McQueen             PO Box 82                                     Birchwood       WI    54817        Store Lease
2.172   Wohl Investment Company           Craig and Janet Brown         14 Corporate Plaza             Suite 110      Newport Beach   CA    92660        Store Lease
2.173   Yoder Investments                 Joseph E. Yoder               33102 Jan Circle                              Menifee         CA    92584-8742   Store Lease




                                                                                     Page 9 of 9
                                           Case 19-11743-KG        Doc 196     Filed 09/06/19     Page 60 of 61
                                                        In re: Marie Callender Pie Shops, LLC
                                                                  Case No. 19-11748
                                                                   Schedule H Attachment
                                                                        Codebtors


Name of codebtor                           Address 1             Address 2   City          State Zip                 Name of creditor   D E/F G
Douglas K. Ammerman and Janet S.                                             Newport
Feldmar, Trustees                          4029 Westerly Place   Suite 111   Beach         CA    92660   Wetmore Plaza Shops, LLC            x
FIV, LLC                                   6075 Poplar Ave.      Suite 800   Memphis       TN    38119   Cadence Bank, N.A.             x
FIV, LLC                                   6075 Poplar Ave.      Suite 800   Memphis       TN    38119   CIT Finance LLC                x
FIV, LLC                                   6075 Poplar Ave.      Suite 800   Memphis       TN    38119   KeyBank National Association   x
FIV, LLC                                   6075 Poplar Ave.      Suite 800   Memphis       TN    38119   Regions Bank                   x
MC Wholesalers, LLC                        6075 Poplar Ave.      Suite 800   Memphis       TN    38119   Cadence Bank, N.A.             x
MC Wholesalers, LLC                        6075 Poplar Ave.      Suite 800   Memphis       TN    38119   CIT Finance LLC                x
MC Wholesalers, LLC                        6075 Poplar Ave.      Suite 800   Memphis       TN    38119   KeyBank National Association   x
MC Wholesalers, LLC                        6075 Poplar Ave.      Suite 800   Memphis       TN    38119   Regions Bank                   x
MCID, Inc.                                 6075 Poplar Ave.      Suite 800   Memphis       TN    38119   Cadence Bank, N.A.             x
MCID, Inc.                                 6075 Poplar Ave.      Suite 800   Memphis       TN    38119   CIT Finance LLC                x
MCID, Inc.                                 6075 Poplar Ave.      Suite 800   Memphis       TN    38119   KeyBank National Association   x
MCID, Inc.                                 6075 Poplar Ave.      Suite 800   Memphis       TN    38119   Regions Bank                   x
P&MC's Holding Corp.                       6075 Poplar Ave.      Suite 800   Memphis       TN    38119   Cadence Bank, N.A.             x
P&MC's Holding Corp.                       6075 Poplar Ave.      Suite 800   Memphis       TN    38119   CIT Finance LLC                x
P&MC's Holding Corp.                       6075 Poplar Ave.      Suite 800   Memphis       TN    38119   KeyBank National Association   x
P&MC's Holding Corp.                       6075 Poplar Ave.      Suite 800   Memphis       TN    38119   Regions Bank                   x
P&MC's Real Estate Holding LLC             6075 Poplar Ave.      Suite 800   Memphis       TN    38119   Cadence Bank, N.A.             x
P&MC's Real Estate Holding LLC             6075 Poplar Ave.      Suite 800   Memphis       TN    38119   CIT Finance LLC                x
P&MC's Real Estate Holding LLC             6075 Poplar Ave.      Suite 800   Memphis       TN    38119   KeyBank National Association   x
P&MC's Real Estate Holding LLC             6075 Poplar Ave.      Suite 800   Memphis       TN    38119   Regions Bank                   x
Perkins & Marie Callender's Holding, LLC   6075 Poplar Ave.      Suite 800   Memphis       TN    38119   Cadence Bank, N.A.             x
Perkins & Marie Callender's Holding, LLC   6075 Poplar Ave.      Suite 800   Memphis       TN    38119   CIT Finance LLC                x
Perkins & Marie Callender's Holding, LLC   6075 Poplar Ave.      Suite 800   Memphis       TN    38119   KeyBank National Association   x
Perkins & Marie Callender's Holding, LLC   6075 Poplar Ave.      Suite 800   Memphis       TN    38119   Regions Bank                   x
Perkins & Marie Callender's, LLC           6075 Poplar Ave.      Suite 800   Memphis       TN    38119   Cadence Bank, N.A.             x
Perkins & Marie Callender's, LLC           6075 Poplar Ave.      Suite 800   Memphis       TN    38119   CIT Finance LLC                x
Perkins & Marie Callender's, LLC           6075 Poplar Ave.      Suite 800   Memphis       TN    38119   KeyBank National Association   x
Perkins & Marie Callender's, LLC           6075 Poplar Ave.      Suite 800   Memphis       TN    38119   Regions Bank                   x
PMCI Promotions, LLC                       6075 Poplar Ave.      Suite 800   Memphis       TN    38119   Cadence Bank, N.A.             x
PMCI Promotions, LLC                       6075 Poplar Ave.      Suite 800   Memphis       TN    38119   CIT Finance LLC                x
PMCI Promotions, LLC                       6075 Poplar Ave.      Suite 800   Memphis       TN    38119   KeyBank National Association   x
PMCI Promotions, LLC                       6075 Poplar Ave.      Suite 800   Memphis       TN    38119   Regions Bank                   x


                                                                         Page 1 of 2
                          Case 19-11743-KG      Doc 196    Filed 09/06/19        Page 61 of 61
                                        In re: Marie Callender Pie Shops, LLC
                                                  Case No. 19-11748
                                                Schedule H Attachment
                                                     Codebtors


Name of codebtor          Address 1           Address 2   City          State   Zip                 Name of creditor   D E/F G
Wilshire Beverage, Inc.   6075 Poplar Ave.    Suite 800   Memphis       TN      38119   Cadence Bank, N.A.             x
Wilshire Beverage, Inc.   6075 Poplar Ave.    Suite 800   Memphis       TN      38119   CIT Finance LLC                x
Wilshire Beverage, Inc.   6075 Poplar Ave.    Suite 800   Memphis       TN      38119   KeyBank National Association   x
Wilshire Beverage, Inc.   6075 Poplar Ave.    Suite 800   Memphis       TN      38119   Regions Bank                   x




                                                     Page 2 of 2
